t c memo united_states tax_court hie holdings inc hawaiian isles kona coffee co ltd and royal hawaiian water co ltd et al petitioners v commissioner of internal revenue respondent docket nos filed date william c mccorriston jonathan h steiner lisa w cataldo r john seibert paul b k wong christopher j cole brian r lynn christopher s rizek lawrence inouye richard w craigo and john gaims for petitioners 1cases of the following petitioners are consolidated herewith hawaiian isles enterprises inc docket no and michael h boulware docket no 2on date sidney e boulware jr an officer filed the petitions with the court in docket nos and continued kenneth c peterson paul k webb gordon l gidlund and l katrine shelton for respondent contents findings_of_fact i preliminaries ii nods a nod issued to hie general information first adjustment--disallowance of portion of deductions for nols a overview b primary determination c alternate determination i overview ii adjustments related to criminal indictment iii adjustments unrelated to criminal indictment iv some specifics of adjustments second adjustment--disallowance of portion of deductions for professional fees a overview continued and michael h boulware filed the petition with the court in docket no richard w craigo and john gaims entered their appearances in each of the three resulting cases on dec and respectively and were allowed to withdraw from those cases on nov and date respectively lawrence inouye jonathan h steiner william c mccorriston lisa w cataldo r john seibert paul b k wong brian r lynn christopher s rizek and christopher j cole entered their appearances in each of the cases on date date date date date date date date and date respectively b personal expenses of michael boulware c unsubstantiated expenses d capital expenditures e summary third adjustment--disallowance of deduction for bad_debt b nod issued to holdings general information sole relevant adjustment--disallowance of portion of deductions for professional fees c nod issued to michael boulware general information sole relevant adjustment--constructive dividends iii background of michael boulware iv relevant corporations a hie formation of business officers and directors a initially b date to date or thereabouts c on or about date through an effective date of date d effective date e board meetings shareholders michael boulware’s control b holdings c other corporations organized in d restructuring of hie e royal hawaiian water f holdings after the restructuring g payment of common costs h various names used by hie to conduct its business during the subject years i no payment of formal dividends by hie j e_p of hie and its predecessor for through k e_p of holdings for and a accumulated e_p b current e_p l number of holdings and hie employees v officer loan account a overview b mechanics of account c repayment of officer loans d michael boulware’s claimed coffee transactions e promissory notes f lack of collection on promissory notes vi personal bank accounts a michael boulware individually b michael boulware and mal sun boulware jointly c jin sook lee vii mal sun boulware viii jin sook lee a background b jin sook lee meets michael boulware c paradise roasting d video consultant overview formation payments from hie for false invoices e michael boulware’s divorce from mal sun boulware discussions concerning divorce glenn lee boulware trust divorce proceeding f transfers of hie assets to jin sook lee overview atkinson condominium makaiwa house koloa house punahou condominium understanding as to the transferred assets jin sook lee’s use of the transferred funds michael boulware takes some of the transferred funds from jin sook lee without her knowledge ix off-book bank accounts x off-book activities a overview b otc sales of tobacco_products c michael boulware’s personal sales of hie coffee unknown at the time to hie overview sales to hawaii misuzu sales to pele trading referenced coffee sold by michael boulware included in hie’s cogs d bonded construction background michael boulware causes hie to pay to remodel jin sook lee’s residence paving of the back lot at hie a overview b automated equipment e michael boulware’s fictitious leasing transactions overview michael boulware’s first scheme michael boulware’s second scheme a need for the second scheme b hie’s relationship with gecc c seven false invoices i overview ii four false invoices totaling dollar_figure iii three false invoices totaling dollar_figure d first four referenced false invoices e last three referenced false invoices funds transferred to lorin kushiyama f michael boulware’s international circular flow of funds overview relevant foreign entities a forest trading b pacific vendors c harvest international i roxca limited ii reinvoicing operation iii bank accounts iv rationale underlying formation v actual operation vi false invoices from harvest international overview payments of invoices transfers from harvest international a overview b transfers to personal account of michael boulware c transfers on behalf of michael boulware to paragon coffee gloria oh young and antoinette hirai d transfer on behalf of michael boulware to briggs cockerham vii coffee rebagging role of nathan suzuki harold okimoto a overview b harold okimoto’s employment c administration of harold okimoto’s estate family d u s attorney contacts okimoto million debt e claim of an approximately dollar_figure promissory notes f after-the-fact creation of xi michael boulware’s removal of funds from the off-book bank accounts a overview b michael boulware causes checks to be cashed for him by employees and friends stanley hirai and antoinette hirai morris miyasota thomas okimoto milton ikeda sydney murayama neal taira paul takekawa john torres other check cashers xii criminal investigation of michael boulware a jerry yamachika contacts and meets with michael boulware b michael boulware obtains professional representation c focus of criminal investigation d applicability of hie’s indemnification provision relating to certain personal legal fees incurred by its directors and officers xiii civil litigation initiated by jin sook lee a background b jsl litigation complaint counterclaim c trust case d shareholder derivative case e hie’s perception of civil litigation f actions taken by hie board_of directors resolution payment of legal expenses xiv referral of michael boulware for prosecution and michael boulware’s grand jury indictment a referral to doj for prosecution b referral to grand jury c grand jury indictment xv resolution of jsl litigation a overview b jury verdict c equitable issues decided by state court d final judgment entered e hie records receivable from jin sook lee xvi bankruptcy case of jin sook lee a overview b property transfers and claims c adversary proceedings commenced in d settlement of adversary proceeding e date settlement agreement overview property distributions a cash and cash equivalents b automobiles c real properties d jewelry and furs e judgment against michael boulware f summary disbursements by hie f settlement of adversary proceedings g claimed bad_debt deductions related to amounts considered due from jin sook lee trustee xvii nol adjustments a hie’s filing of its federal_income_tax returns for through b pre-199806 reported nols and applications c hie claims on its federal_income_tax return for that its nol_carryover from earlier years is larger than that previously reported d source of larger nol_carryover reported for e hie’s federal_income_tax return overview exhibit 18-j claim to additional cogs f hie’s position as to its nol carryovers reported for and later years overview hie’s liability for hawaii tobacco_tax hie’s purported overpayment of hawaii tobacco_tax tobacco_tax liability adjustment hie’s monthly book adjustments hie’s ajes tobacco_tax refund income claimed reported and reportable by hie a income claimed reportable b income claimed reported through monthly adjustments c income claimed reported through ajes d summary hie’s purported income shift xviii michael boulware’s criminal trials a first trial general information relevant evidence and arguments jury verdict b sentencing phase and first appeal positions as to sentencing sentence imposed appeal of conviction c michael boulware’s retrial d criminal case heard by u s supreme court e remand from u s supreme court xix civil examinations and requests for information a start of civil examinations b requests for information hie holdings actions during this proceeding xx professional fees a overview b source of professional fees hie holdings c categories of disputed professional fees overview specifics of expenses in each category a criminal investigation b grand jury proceedings c michael boulware’s criminal trial d fees involving jin sook lee e fees accepted as ordinary and necessary f other fees amounts of fees attributable to each category d providers of the professional services underlying the legal costs criminal investigation a representation of hie employees i overview ii peter wolff iii benjamin cassidy b damon key c irell manella d shiotani inouye e wachi watanabe grand jury proceedings a birney bervar b brook hart c chee markham d damon key e graham james f hochman salkin g howard chang h irell manella i lopeti foliaki j perkin hosoda k reinwald o’connor l shiotani inouye m stephen pingree n wachi watanabe criminal trial a accucopy b ayabe chong c bird marella d bowen hunsaker e brook hart f candon consulting john candon g chicoine hallett h corniel i overview ii specifics i damon key j gaims weil k goodenow l graham james m hawaii national bank n leonard sharenow o lyle hosoda associates p mccorriston miller q michael mccarthy r nathan suzuki s perkin hosoda t pwc u professional image v reinwald o’connor w robert waters x saranow pagani y sherman sherman z sheila balkan aa shiotani inouye i ii iii bb squire sanders cc stephen platt dd wachi watanabe ee wilmington institute fees concerning jin sook lee a chee markham b damon key c gaims weil d glenn lee boulware trust e reinwald o’connor fees accepted as ordinary and necessary a carlsmith ball b damon key c marr hipp d seyfarth shaw e other legal other fees a accucopy b case bigelow c damon key d foley jones e gmk consulting f king king g laird christianson h louis wai i michael mccarthy j nathan suzuki k robert holland l yoshida inc m other legal e other professional fees fees related to criminal trial fees accepted as ordinary and necessary a antoneita dewang-seo b applied computer c asi food safety d back to basics plus e brewer environmental f business consulting g ceridian employer h charles abraham i coliform j commercial plumbing k communications pacific l datahouse m dataprofit corp n dunn bradstreet o electra form p ems solutions q fidelity investments r foley jones s food products t gem communications u gt service v hawaiian hardware w intrastate x iw y john ching z kimura international aa kpmg bb l c financial cc leung pang dd melvin kam ee michael toigo ff pension services gg procomm hh professional image ii profit concepts jj quadrel labeling kk rhanda kim ll richard kitagawa mm rjr packaging nn servend of hawaii oo stewart engineering pp tricia young qq wayne arakaki other fees a henry yokogawa b kobayashi doi i overview ii iii iv v vi c lorin kushiyama d richard kitagawa e tri pac f vending consulting g watson wyatt h amortization xxi kona coffee a background b season for kona coffee c shelia david opinion i perception of witnesses ii burden_of_proof a overview b applicability of sec_7491 c claim that nods are arbitrary iii nol deduction iv bad_debt deduction v professional fees a overview of dispute b applicable law in general deduction of ordinary and necessary business_expenses corporate taxpayer’s burdens underlying deduction payment of another taxpayer’s expense a first prong of two-prong test b second prong of two-prong test c whether hie incurred any of the disputed expenses d whether all expenses were substantiated e fees accepted as ordinary and necessary and other fees f expenses of michael boulware’s criminal defense background expenses stemmed from personal pursuits g professional fees related to civil litigation initiated by jin sook lee overview analysis expenditures a fees determined to be capital boulware’s personal expenses b fees determined to be michael h applicability of indemnification agreement overview arrangements under sec_62 mandatory indemnity a overview b analysis permissive indemnity repayment obligation vi constructive dividends a overview b rules applicable to distributions c e_p background lack of comprehensive definition calculation a overview i ati ii increases and decreases to ati b current e_p c accumulated e_p d summary of calculation d adjustments applicable to these cases overview first adjustment second adjustment third adjustment fourth adjustment fifth adjustment e conclusion vii additions to tax viii epilog appendix a appendix b appendix c memorandum findings_of_fact and opinion laro judge these cases are before the court consolidated for purposes of trial briefing and opinion in docket no hie holdings inc holdings and two of its subsidiaries hawaiian isles kona coffee co ltd hawaiian isles kona coffee and royal hawaiian water co ltd royal hawaiian water petitioned the court to redetermine respondent’s determination of deficiencies of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in the affiliated group’s federal income taxes for its taxable years ended date 3the cases were consolidated on date pursuant to the joint motion of the parties and respectively in docket no hawaiian isles enterprises inc hie petitioned the court to redetermine respondent’s determination of deficiencies of dollar_figure dollar_figure dollar_figure and dollar_figure in hie’s federal income taxes for and respectively and a dollar_figure addition to hie’s tax under sec_6651 in docket no michael boulware petitioned the court to redetermine respondent’s determination of deficiencies of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in michael boulware’s through federal income taxes respectively 4we hereinafter refer to each relevant fiscal_year by using a six-digit number the first four digits refer to the year in which the fiscal_year ended the last two digits refer to the month in which the fiscal_year ended 5unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the dollar references to sections and chapters of the bankruptcy code are to tit of the united_states_code after the effective date of amendments made thereto by the bankruptcy reform act of publaw_103_394 108_stat_4106 that were effective for bankruptcies filed on and after date id sec_702 108_stat_4150 throughout this memorandum opinion we reference various law accounting and other professional firms many of which changed their names during the relevant period we refer to each firm by one of its names and include within that name each of the firm’s relevant predecessors and successors following a trial of these cases held primarily in honolulu hawaii we decide five issues first we decide whether to sustain respondent’s disallowances of hie’s deductions of net operating losses nols reported as arising from nol carryovers from through to the extent of dollar_figure for and of dollar_figure dollar_figure and dollar_figure for 6these cases were originally scheduled to be tried in los angeles california but the court granted the parties’ joint motion to change the situs of trial to honolulu hawaii where most of the witnesses resided because michael boulware would otherwise have been detained at a u s penitentiary in california during the trial the court pursuant to sec_7456 and joint motions of the parties issued writs of habeas corpus ad testificandum causing the u s marshal for the district of hawaii to move michael boulware to a prison in the vicinity of honolulu and then to transport michael boulware under the escort of deputy u s marshals to and from the courtroom in honolulu on each day that michael boulware wanted to attend his trial for purposes of the trial the parties generally made electronic copies of each document that was introduced into evidence and petitioners caused five large electronic screens including a 42-inch screen to be present in the courtroom the parties generally used those screens to display to themselves to the court and to each witness any exhibit that was the subject of the witness’s testimony the court imposed a time limit on each side’s presentation of evidence on date these cases were initially submitted to the court for decision on date the u s supreme court decided boulware v united_states u s 128_sct_1168 a case involving michael boulware and much of the same evidence that is in the record here in the light of that case this court granted petitioners’ request to reopen the record in these cases so that they could solicit additional testimony and present additional documents during a further trial in honolulu the issues tried at the further trial were limited to determinations of the earnings and profit e_p of hie and holdings and a determination of michael boulware’s adjusted_basis in each of those corporations and respectively we shall sustain those disallowances in full second we decide whether to sustain respondent’s disallowance of a dollar_figure bad_debt deduction hie claimed for we shall sustain none of that disallowance third we decide whether to sustain respondent’s disallowances of professional fees deducted by hie to the extent of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively and of professional fees deducted by holdings to the extent of dollar_figure dollar_figure dollar_figure and dollar_figure for through respectively we shall sustain those disallowances to the extent stated herein fourth we decide whether to sustain respondent’s determinations that michael boulware received constructive dividends of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for through respectively primarily because the just-referenced professional fees were paid_by his constructive withdrawals of funds from hie and holdings collectively subject corporations we shall sustain those determinations to the extent stated herein fifth we decide whether to sustain respondent’s determination that hie is liable for the addition to 7for hie claimed an nol deduction of dollar_figure respondent determined that the nol deduction was dollar_figure ie dollar_figure less than claimed tax under sec_6651 we shall sustain that determination in full i preliminaries findings_of_fact many facts were stipulated and those facts are found accordingly the approximately big_number stipulated facts and the thousands of exhibits submitted therewith are incorporated herein by this reference the trial transcripts total big_number pages and the number of pages in the exhibits total approximately big_number the court has recorded on the docket sheets of these cases over index entries the subject corporations are c corporations that during the relevant years used accrual methods to report their income and expenses for federal_income_tax purposes on the basis of fiscal years ended on june when the petitions commencing these 8in their posttrial briefs petitioners attempt to raise certain issues that were not pleaded in their petitions we decline to decide those issues as they are not properly before us see rule sec_34 sec_41 and b see also 268_f3d_1156 9th cir affg toyota town inc v commissioner tcmemo_2000_40 92_tc_376 affd 920_f2d_1196 5th cir 9the federal_income_tax return of a corporate taxpayer such as hie or holdings that uses a fiscal_year ending on june is generally due on sept of the year in which its fiscal_year ends unless the corporation receives an extension to file its return months later ie by mar of the following year cases were filed the principal_place_of_business of each subject corporation was in hawaiidollar_figure also at that time the legal residence of michael boulware as stipulated by the parties was in hawaii we understand him then to have been imprisoned at a u s penitentiary in california specifically the lompoc correctional facility in lompoc california ii nods a nod issued to hie general information on date respondent issued a notice_of_deficiency nod to hie for and through the nod contained three adjustments which are relevant herein first adjustment--disallowance of portion of deductions for nols a overview respondent disallowed hie’s claim of nol deductions for each year except for dollar_figure that was allowed for b primary determination respondent determined primarily that hie failed to establish that it was entitled to an nol deduction for of more than dollar_figure or that it had an nol_carryover to apply to any of the 10unless otherwise noted all references to hawaii are to the state of hawaii other subject years as part of this primary determination respondent also determined that hie was entitled to reduce its miscellaneous income related to hie’s tobacco_tax ‘self- correction’ discussed infra by dollar_figure for and dollar_figure for dollar_figure c alternate determination i overview respondent determined alternatively that adjustments to hie’s income and deductions for through the years in which hie claims its nol_carryover to originated limited hie’s nol_carryover to and hence hie’s nol deduction for that year to dollar_figure and resulted in no nol_carryover to any of the other subject years many of those adjustments as discussed infra related to the criminal indictment of michael boulware in part with respect to his through federal income taxesdollar_figure 11during respondent’s civil examination of hie respondent also verified that hie had reported as taxable_income for miscellaneous income related to hie’s tobacco_tax ‘self- correction’ respondent did not determine a deficiency for that year 12as discussed infra michael boulware’s indictment also related in part to certain false invoicing schemes indictment ii adjustments related to criminal the adjustments for through that were related to the criminal indictment reflected the following determinations by respondent for through hie failed to report dollar_figure of income that was diverted to michael boulware from hie’s over-the-counter otc sales of tobacco for through hie failed to report dollar_figure of income that was diverted to michael boulware and or his mistress jin sook lee from hie’s sales of coffee beans to pele trading inc pele trading for through hie failed to report dollar_figure of income that was diverted to michael boulware and or jin sook lee from hie’s sales of coffee beans to hawaiian kona coffee co d b a hawaii misuzu coffee co ltd hawaii misuzu for hie improperly deducted dollar_figure that hie paid to bonded construction co ltd bonded construction for work that hie reported was performed at hie’s coffee plant but which actually was performed to renovate jin sook lee’s residence in honolulu pincite makaiwa street makaiwa house for hie improperly deducted dollar_figure that was diverted from hie to michael boulware through certain fictitious 13hawaii misuzu and hawaiian isles kona coffee are different entities and are unrelated leasing arrangements for through hie improperly deducted dollar_figure that hie paid to a foreign_entity harvest international king coffee ltd harvest international which was then transferred to michael boulware through a second foreign_entity forest trading corp forest trading for hie improperly deducted dollar_figure that hie paid to harvest international which was then transferred on behalf of michael boulware to a domestic entity briggs cockerham l l c briggs cockerham and for and hie improperly deducted dollar_figure that hie paid to harvest international which was then transferred on behalf of michael boulware to anthony oh young and gloria oh young through a foreign_entity pacific vendors equipment ltd pacific vendors indictment iii adjustments unrelated to criminal the adjustments for through that were unrelated to the criminal indictment of michael boulware reflected respondent’s determinations that hie was not entitled to deduct salaries totaling dollar_figure reportedly paid during through to michael boulware’s then wife mal sun boulware payments totaling dollar_figure that hie made during and to paradise roasting inc paradise roasting a nonoperating entity that was the alter ego of jin sook lee and was established to hide the transfer of hie funds to jin sook lee professional fees totaling dollar_figure reportedly paid to jin sook lee’s sole_proprietorship video consultant during and bad_debts totaling dollar_figure that were written off during and as uncollectible but otherwise due hie from jin sook lee in her capacity as the sole trustee of the glenn lee boulware trust a_trust established for the primary benefit of the oldest son of jin sook lee and michael boulware and certain other professional fees totaling dollar_figure for through iv some specifics of adjustments some specifics of the adjustments for through are as follows 14the record sometimes lists this entity as video consultant and other times as video consultants we consistently refer to this entity in the singular total otc sales -0- dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- -0- dollar_figure pele trading dollar_figure big_number big_number big_number -0- -0- -0- -0- -0- big_number hawaii misuzu -0- big_number big_number big_number big_number -0- -0- -0- -0- big_number bonded construction -0- big_number -0- -0- -0- -0- -0- -0- -0- big_number leasing arrangement -0- -0- -0- -0- big_number -0- -0- -0- -0- big_number forest trading -0- -0- -0- -0- -0- -0- dollar_figure dollar_figure dollar_figure big_number briggs cockerham -0- -0- -0- -0- -0- -0- big_number -0- -0- big_number anthony oh young and gloria oh young -0- -0- -0- -0- -0- -0- big_number big_number -0- big_number salaries big_number big_number big_number big_number big_number dollar_figure -0- -0- -0- big_number paradise roasting big_number big_number -0- -0- -0- -0- -0- -0- -0- big_number video consultant -0- big_number big_number -0- -0- -0- -0- -0- -0- big_number bad_debts -0- -0- -0- -0- big_number big_number big_number -0- big_number big_number other professional fees -0- -0- -0- -0- -0- big_number big_number big_number big_number big_number total big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number second adjustment--disallowance of portion of deductions for professional fees a overview for each subject year respondent disallowed a portion of hie’s deduction for professional fees the disallowed fees totaled dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively respondent determined that some disallowed fees were the personal expenses of hie’s controlling shareholder michael boulware respondent determined that other disallowed fees were unsubstantiated respondent determined that the remaining disallowed fees were capital expenditures incurred in connection with hie’s acquisition of property from the bankruptcy_estate of jin sook lee b personal expenses of michael boulware the disallowed fees determined to be personal expenses of michael boulware stemmed from professional representation that he received in his individual capacity he received some of that representation while respondent’s criminal_investigation_division cid was conducting a criminal investigation of michael boulware and jin sook lee as to their personal federal income taxes criminal investigation while a grand jury was conducting its investigation of michael boulware proceeding to his indictment grand jury proceedings and during michael boulware’s first criminal trial and his appeal of his conviction resulting from that trialdollar_figure michael boulware received the remainder of that representation while he and hie were involved in civil litigation initiated by jin sook lee respondent determined that percent of the expenses related to that civil litigation were the personal expenses of michael boulware and that the other percent were the business_expenses of hie 15as discussed infra the criminal investigation began on or about date the grand jury proceedings began at or about the beginning of date michael boulware was indicted on date a superseding indictment and second superseding indictment occurred on date and date respectively the jury in michael boulware’s first criminal trial convicted him on date and michael boulware appealed that conviction in date in sum the amounts of michael boulware’s personal expenses determined to be attributable to the criminal and civil cases are as follows total criminal investigation grand jury proceedings first criminal trial and appeal dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure percent of expenses related to civil litigation initiated by jin sook lee big_number big_number big_number -0- -0- big_number total big_number big_number big_number big_number -0- big_number c unsubstantiated expenses the disallowed fees determined to be unsubstantiated totaled dollar_figure for dollar_figure for dollar_figure for and dollar_figure for d capital expenditures respondent determined that dollar_figure of the total disallowed fees was capital expenditures attributable to various assets that hie acquired from the bankruptcy_estate of jin sook lee the specific amounts underlying the dollar_figure were dollar_figure for dollar_figure for and dollar_figure for dollar_figure dollar_figure dollar_figure dollar_figure the acquired assets were the makaiwa house a condominium in honolulu pincite punahou street punahou condominium a condominium in honolulu pincite atkinson 16although is not a year that was the subject of the nod issued to hie we include that year in our findings because it relates to the constructive dividends determined in the nod issued to michael boulware drive atkinson condominium a rolls royce and jewelry and furs of the dollar_figure respondent determined that dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure were allocable to those respective assets respondent determined the allocable amounts as follows applicable percent of capitalized value whole fees makaiwa house dollar_figure less a life_estate retained by jin sook lee in the house big_number acquired interest big_number dollar_figure dollar_figure punahou condominium big_number dollar_figure big_number atkinson condominium big_number dollar_figure big_number rolls royce big_number dollar_figure big_number jewelry and furs big_number dollar_figure big_number total big_number dollar_figure big_number for each of the taxable years and respondent determined that hie was entitled to deduct dollar_figure of depreciation as to the capital expenditures respondent determined that depreciation as follows capitalized allocation depreciable fees to building basis punahou condominium dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure atkinson condominium big_number big_number total big_number big_number big_number e summary in sum the disallowed professional fees are as follows total personal expenses dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure unsubstantiated expenses big_number big_number big_number -0- dollar_figure big_number capital expenditures big_number big_number big_number -0- -0- big_number total big_number big_number big_number big_number big_number big_number third adjustment--disallowance of deduction for bad_debt for respondent disallowed hie’s claimed bad_debt deduction of dollar_figure that deduction was attributable to hie’s writeoff of a further portion of the debt reportedly due to hie from jin sook lee in her capacity as trustee of the glenn lee boulware trust respondent determined that the deduction was not allowed primarily because hie had failed to establish a debtor creditor relationship with jin sook lee respondent determined alternatively that the deduction was not allowed because hie had failed to establish the accuracy of the amount claimed as the deduction or its worthlessness b nod issued to holding sec_1 general information on date respondent issued an nod to holdings for and through the nod related to holdings and to its wholly owned subsidiaries hawaiian isles kona coffee and royal hawaiian water sole relevant adjustment--disallowance of portion of deductions for professional fees the nod contained one adjustment which is relevant herein ie respondent disallowed a portion of holdings’ deduction of professional fees for through dollar_figure the disallowed fees totaled dollar_figure dollar_figure dollar_figure and dollar_figure for through respectively respondent determined that some of the disallowed fees were the personal expenses of michael boulware those personal expenses were determined to stem mainly from the professional representation michael boulware received during the criminal investigation during the grand jury proceedings and during michael boulware’s first criminal trial and his appeal of his conviction resulting from that trial respondent determined that the remaining disallowed fees were unsubstantiated respondent determined the specific amounts attributable to the two reasons for disallowance as follows personal expenses -0- dollar_figure dollar_figure dollar_figure unsubstantiated expenses dollar_figure big_number big_number big_number total big_number big_number big_number big_number c nod issued to michael boulware general information on date respondent issued an nod to michael boulware for through 17for holdings had carried back and claimed a deduction for a dollar_figure nol from because respondent’s disallowance of the amount of professional fees holdings deducted for was greater than dollar_figure respondent determined that holdings did not have an nol for and thus was not entitled to its claimed nol deduction for sole relevant adjustment--constructive dividends the nod contained one adjustment which is relevant herein ie respondent determined that most of the above-mentioned unsubstantiated expenses and personal expenses were personal withdrawals of funds by michael boulware from the subject corporations and that the amounts of these funds were includable in michael boulware’s taxable_income as constructive dividends respondent determined that the constructive dividends totaled dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for through respectively respondent determined these amounts as follows distribution total hie dollar_figure -0- -0- -0- -0- dollar_figure hie big_number dollar_figure -0- -0- -0- big_number hie -0- big_number dollar_figure -0- -0- big_number hie -0- -0- big_number dollar_figure -0- big_number hie -0- -0- -0- big_number dollar_figure big_number subtotal big_number big_number big_number big_number big_number big_number holdings unsubstantiated big_number big_number -0- -0- -0- big_number holdings personal expenses -0- big_number big_number -0- -0- big_number unsubstantiated -0- big_number big_number -0- -0- big_number holdings personal expenses -0- -0- big_number big_number -0- big_number unsubstantiated -0- -0- big_number big_number -0- big_number holdings personal expenses -0- -0- -0- big_number big_number big_number unsubstantiated -0- -0- -0- big_number big_number big_number subtotal big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number big_number big_number iii background of michael boulware michael boulware was born on the island of maui on date and he was raised on the island of oahu in a lower-middle- income neighborhood he attended college for approximately years and then served in the national guard through he later attended college for one more semester and then quit school to work for a telephone company he subsequently stopped working for the telephone company and performed a variety of jobs including driving a cab and working at a restaurant bar iv relevant corporations a hie formation of business in the late 1970s michael boulware started his own business the operation of a pool hall and he began working for that business on the premises of the business were pool tables video games and vending machines in or about michael boulware changed his business to one of video games shortly thereafter on date michael boulware transferred most if not all of the assets and liabilities of his video game business to a newly formed corporation m s vending inc m s vending in exchange for all of its stock m s vending was initially a cash business that involved owning and maintaining coin-operated video games and jukebox pinball karaoke and vending machines including vending machines that sold cigarettes and leasing those games and machines to hotels bars restaurants and other establishments for use on their premises m s vending generally shared the cash receipts of each of its games and machines with the establishment in which the game or machine was located the establishment generally received percent of the cash receipts in each game or machine other than a cigarette machine located on its premises sometimes the establishment received the first percent of the cash receipts plu sec_50 percent of the remaining cash receipts in other words the establishment received percent of the cash receipts as to the cigarette machines m s vending paid an establishment percent of the receipts from those machines on the premises of that establishment in addition to the remaining percent of the cigarette machine receipts that it kept as income m s vending also earned_income from cigarette manufacturers that paid m s vending to place their brands in the cigarette machines in or about the mid-1980s’ m s vending expanded its business to include the purchase of cigarettes and the sale of those cigarettes through its leased cigarette machines initially m s vending purchased its cigarette inventory from island tobacco a local wholesaler owned by harold okimoto and run by his brother thomas okimoto because m s vending had a lot of cigarette machines it was eventually able to and did purchase cigarettes directly from the manufacturers eg philip morris rather than from the wholesalers m s vending eventually changed its name to hawaiian isles vending and later on or about date to hie shortly thereafter hie expanded its business further to include the sale of coffee and candy through its vending machines hie’s coffee business involved selling coffee to business offices through machines that hie lent to the businesses in or hie expanded its business even further to include the processing and distribution of a blend of kona coffee kona coffee is grown and sold at approximately small farms in a central region of kona a section of the island of hawaii and kona coffee is one of the most expensive coffees in the worlddollar_figure in order to be labeled and sold as kona coffee a blend of coffee must contain at least percent kona coffee hie’s blend of kona coffee was a mix of percent kona coffee beans and percent coffee beans grown in places such as brazil costa rica or sumatra officers and directors a initially initially michael boulware was the president treasurer and secretary of m s vending and he was one of two directors on its board through date m s vending’s vice president and only other director was matthew s k pyun jr 18the average size of each of the approximately farms is less than acres and the owners of those farms are natives thereabouts b date to date or from date through date or thereabouts michael boulware was the only officer of hie inclusive of its predecessor serving simultaneously as president vice president secretary and treasurer during that time michael boulware also was either the sole director on the corporation’s board or one of its two directors stanley hirai was the other director of hie and its predecessor during some of that time stanley hirai helped michael boulware form the business that became the business of m s vending and was one of m s vending’s original employees stanley hirai’s role as a director of hie and its predecessor was limited and scripted by michael boulware among other things stanley hirai signed corporate documents as directed by michael boulware without fully reading the documents or understanding them in or about stanley hirai contracted diabetes and was instructed by michael boulware not to come into the office but to remain at home on full salary afterwards stanley hirai was paid approximately dollar_figure per year through at least and he performed few services for hie in return for that salary effective date of date c on or about date through an from date or thereabouts through an effective date of date hie had two directors in addition to michael boulware one was michael boulware’s brother sidney e boulware jr sidney boulware the other was merwyn manago a friend of a friend of michael boulware sidney boulware began working for hie in or about before that time sidney boulware had worked for the department of education as a counselor at a high school sidney boulware worked part time for hie through date at which time he began and has continued to work full time for hie as a chief operations officer as of date sidney boulware also took over michael boulware’s role as vice president of hie merwyn manago began working for hie in or about date his position at that time was chief financial officer under the title of controller merwyn manago has continued to date to work for hie and later also holdings as chief financial officer merwyn manago also served as a board member of hie and holdings through in michael boulware removed merwyn manago from the board and replaced him with michael boulware’s daughter when merwyn manago began working for hie hie’s accounting department was weak to inadequate and its accounting_records were not current merwyn manago aimed to make that department stronger initially merwyn manago caused hie to hire a vending accountant and an assistant controller later in or merwyn manago caused hie to hire another assistant controller scott yoshida an employee of hie and then holdings from date to date was employed as assistant controller through date in date scott yoshida was promoted to controller of hawaiian isles kona coffee d effective date effective date michael boulware resigned his position as president secretary and treasurer of hie hie’s board michael boulware sidney boulware and merwyn manago accepted that resignation and appointed sidney boulware and florence boulware as hie’s sole officers for the next corporate yeardollar_figure sidney boulware was appointed president vice president and treasurer florence boulware was appointed secretary sidney boulware has continued to date to work for hie as its president 19while we find in the record that florence boulware is related to michael boulware we are unable to find the specific relationship between the two e board meetings hie’s board_of directors met frequently either formally or informally and memorialized those meetings in minutes the minutes were typically typed into form by an administrative secretary of hie who was not at the meeting but who would receive from either michael boulware or sidney boulware the statements that she would type the typed document would then be circulated to the officers who were present at the meeting for their signature shareholders initially michael boulware was the sole shareholder of m s vending through date michael boulware also was the sole shareholder of hie on date michael boulware transferred percent of his stock in hie to jin sook lee as trustee of the glenn lee boulware trustdollar_figure jin sook lee was michael boulware’s mistress from through and she is the mother of their two children their oldest child is glenn lee boulware at the time of the transfer hie did not issue a stock certificate to jin sook lee as trustee or otherwise record the 20immediately before this transfer michael boulware’s adjusted_basis in his hie stock was dollar_figure immediately_after_the_transfer michael boulware’s adjusted_basis in his hie stock was dollar_figure transfer in its books in jin sook lee as trustee commenced a lawsuit in the circuit_court of the first circuit of hawaii by filing with the court a petition of jin sook lee to enforce trust and for an accounting in favor of glenn lee boulware a minor beneficiary trust case the court docketed the trust case as no on date while the lawsuit was pending hie issued a stock certificate to jin sook lee as trustee reflecting the ownership of percent of the outstanding shares of hie contemporaneously hie also issued stock to sidney boulware so that thereafter sidney boulware reportedly owned a 5-percent interest in hie and michael boulware and jin sook lee as trustee each reportedly owned a percent interest in hie on or about date sidney boulware rescinded his reported 5-percent interest in hie so that thereafter michael boulware and jin sook lee as trustee each owned percent of hie’s stock sidney boulware’s action of rescission was in response to a ruling made by the court in the trust case specifically on date the court ruled that the glenn lee boulware trust was entitled to own percent of the stock of hie as of date michael boulware’s control michael boulware was viewed by the directors officers and employees of hie as the boss when he was a director on hie’s board michael boulware always had the final say at board meetings and he always had the final say with respect to the operation and the business of hie michael boulware controlled hie during the relevant years and its employees routinely followed his directions and instructions without questioning the propriety of his actions b holdings on date holdings was formed by michael boulware as a corporation with big_number outstanding shares all owned by hie holdings began its operations in and filed its initial federal corporate_income_tax return for as of the first day of that taxable_year ie date michael boulware caused hie to effect a tax-free reorganization spinoff through which it transferred its shares in holdings as follows shares to michael boulware shares to jin sook lee as trustee of the glenn lee boulware trust and shares to sidney boulware as of the first day of the following taxable_year ie date holdings reverse-split its stock tenfold so that thereafter holdings had outstanding shares and the numbers of shares owned by the three just-mentioned individuals were and respectively for each of the taxable years through michael boulware was holdings’ principal officer principal employee and controlling shareholder at some point sidney boulware also served as a director of holdings from to date sidney boulware worked for holdings as an officer including as its president from date or thereabouts to date c other corporations organized in three other relevant corporations also were organized in hawaiian isles vending inc hawaiian isles distributors ltd and hawaiian isles kona coffee hie owned all of the shares of each of these corporations d restructuring of hie effective date michael boulware and hie entered into an agreement and plan_of_reorganization and corporate separation restructuring pursuant to the restructuring hawaiian isles vending inc changed its name to holdings and all shares of hawaiian isles kona coffee owned by hie were transferred to holdings also pursuant to the restructuring hie reorganized its businesses so that thereafter hie generally sold cigarettes and holdings generally sold and leased vending machines and processed and sold coffee e royal hawaiian water royal hawaiian water bottles purified drinking water and sells that bottled water to retailers in hawaii royal hawaiian water conducts its business under the name hawaiian isles water company royal hawaiian water is presently a subsidiary of holdings in date michael boulware formed royal hawaiian water as his wholly owned corporation and elected to have that corporation taxed as an s_corporation as of date but after the reverse split mentioned supra michael boulware contributed the net assets of royal hawaiian water to holdings in exchange for newly issued shares of holdings this transaction increased michael boulware’s ownership_interest in holdings to shares or in other words to percent of its stock f holdings after the restructuring as now relevant the primary business of holdings and its subsidiaries is the wholesaling distribution leasing and maintenance of vending machines it was the largest vending company in hawaii before its vending operation was sold on date the bottling wholesaling and distribution of purified drinking water it has approximately percent of the market in hawaii and the processing wholesaling and distribution of coffee it has approximately percent of the gourmet end coffee market in hawaii holdings conducts most of its business in hawaii but also exports coffee to the continental_united_states and to some foreign countries for and holdings had the following compensated officers each of whom received the indicated compensation taxable_year officer compensation michael boulware dollar_figure sidney boulware big_number michael boulware big_number sidney boulware big_number michael boulware big_number sidney boulware big_number michael boulware big_number sidney boulware big_number michael boulware big_number sidney boulware big_number g payment of common costs at all relevant times holdings shared certain common costs with hie d b a hawaiian isles distributors at one point holdings began paying hie’s overhead and other expenses h various names used by hie to conduct its business during the subject years during the subject years hie sometimes did business as hawaiian isles distributors sometimes as hawaiian isles vending or sometimes as kona coffee service i no payment of formal dividends by hie from in or about date until the end of hie paid no formal dividends j e_p of hie and its predecessor for through as of date the accumulated e_p of hie’s predecessor m s vending was dollar_figure for the current e_p of m s vending was dollar_figure the current e_p reflected m s vending’s taxable_income as reported on its federal_income_tax return for dollar_figure less negative adjustments totaling dollar_figure for federal income taxes dollar_figure and political contributions and penalties dollar_figure as of date the accumulated e_p of m s vending was dollar_figure dollar_figure dollar_figure for the current e_p of m s vending was dollar_figure the current e_p reflected m s vending’s taxable_income as reported on its federal_income_tax return for dollar_figure less negative adjustments totaling dollar_figure for federal income taxes dollar_figure and political contributions and penalties dollar_figure as of date the accumulated e_p of m s vending was dollar_figure dollar_figure dollar_figure for the current e_p of m s vending was dollar_figure the current e_p reflected m s vending’s taxable_income as reported on its federal_income_tax return for dollar_figure plus a dollar_figure positive adjustment to reflect an error on that return less negative adjustments totaling dollar_figure for federal income taxes dollar_figure political contributions and penalties dollar_figure prior period income included in the return dollar_figure and a bad_debt dollar_figure in addition to that year’s current e_p the calculation of the accumulated e_p of m s vending as of date included a dollar_figure positive adjustment to reflect an overaccrual of prior years’ taxes as of date the accumulated e_p of m s vending was dollar_figure dollar_figure dollar_figure dollar_figure for the current e_p of m s vending was dollar_figure the current e_p reflected m s vending’s taxable_income as reported on its federal_income_tax return for dollar_figure less the sum of various positive and negative adjustments totaling negative dollar_figure the positive adjustments totaled dollar_figure and were attributable to a prior year adjustment for fa dollar_figure bad_debt reversals dollar_figure depreciation dollar_figure an nol_carryover dollar_figure and a recording of the correct book_value of fa dollar_figure the negative adjustments totaled dollar_figure and were attributable to federal income taxes dollar_figure depreciation_adjustments dollar_figure an overaccrual of tax dollar_figure and penalties dollar_figure in addition to that year’s current e_p the calculation of the accumulated e_p of m s vending as of date included two positive adjustments the first positive adjustment dollar_figure was made to reflect an adjustment to hie’s net_income for as reported in its books the second positive adjustment dollar_figure was made to reflect an adjustment to hie’s net_income as reported in its books for years before as of date the accumulated e_p of m s vending was dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure for the current e_p of m s vending was negative dollar_figure the current e_p reflected m s vending’s taxable loss as reported on its federal_income_tax return for dollar_figure less the sum of various positive and negative adjustments totaling negative dollar_figure the positive adjustments totaled dollar_figure and were attributable to a federal_income_tax refund dollar_figure and depreciation dollar_figure the negative adjustments totaled dollar_figure and were attributable to federal income taxes dollar_figure goodwill dollar_figure depreciation on capital leases dollar_figure contribution carryovers dollar_figure bad_debt expenses dollar_figure and book depreciation greater than tax depreciation dollar_figure as of date the accumulated e_p of m s vending was dollar_figure dollar_figure -dollar_figure for the current e_p of hie was negative dollar_figure the current e_p reflected hie’s taxable loss as reported on its federal_income_tax return for dollar_figure less the sum of various positive and negative adjustments totaling negative dollar_figure the positive adjustments totaled dollar_figure and were attributable to an income_tax benefit dollar_figure depreciation dollar_figure and a lease rental expense dollar_figure the negative adjustments totaled dollar_figure and were attributable to federal income taxes dollar_figure an adjustment to a bad_debt_reserve dollar_figure gain on investment_property dollar_figure inventory capitalization dollar_figure pension contribution adjustments dollar_figure goodwill dollar_figure interest on leases dollar_figure further depreciation dollar_figure contribution carryover dollar_figure depreciation on leases dollar_figure penalties dollar_figure and meals dollar_figure as of date the accumulated e_p of hie was negative dollar_figure dollar_figure -dollar_figure k e_p of holdings for and a accumulated e_p as a result of hie’s spinoff of holdings on date percent of hie’s accumulated e_p is allocated to holdings as of that date b current e_p for the current e_p of holdings was dollar_figure for the current e_p of holdings was dollar_figure l number of holdings and hie employees at all relevant times hie and holdings each had fewer than employees v officer loan account a overview before the restructuring an officer loan account was kept on the books of hie after the restructuring that account was kept on the books of holdings b mechanics of account michael boulware routinely requested that checks be written to him from hie’s checking accounts those checks were written as requested hie did not always know how michael boulware would use the funds reflected in those checks merwyn manago anticipated that the dollar amounts of the checks written to michael boulware would be charged to michael boulware’s officer loan account officer loan account as borrowings by him and that the officer loan account would be reduced by any amount repaid by or on behalf of michael boulware merwyn manago kept a running balance of the amounts that he knew that michael boulware borrowed including by way of checks written to him and that michael boulware repaid merwyn manago generally caused those transactions to be recorded in the officer loan account contemporaneously with the transactions as discussed infra michael boulware participated in certain transactions that were not reported on the books of either subject corporation off-book activities and he caused deposits and withdrawals to be made to and from two bank accounts off- book bank accounts that were neither reported on the books of either subject corporation nor known about by merwyn manago or the other independent of michael boulware managers of the subject corporations collectively independent managers merwyn manago did not know about the funds that were deposited into or withdrawn from the off-book bank accounts and he did not reflect those funds in the officer loan account merwyn manago did not know about or cause hie to record contemporaneously in the officer loan account transactions related to the off-book activities c repayment of officer loans bonuses were declared to michael boulware at the end of each year to repay some of the balance in the officer loan account merwyn manago caused to be recorded as reductions of the officer loan account any portion of a loan to michael boulware that was repaid michael boulware’s repayments were not always made in cash d michael boulware’s claimed coffee transactions michael boulware told merwyn manago that michael boulware was using hie funds in his individual capacity to purchase coffee for resale to hie merwyn manago caused the balance of the officer loan account to be increased by the amount of hie funds that merwyn manago believed that michael boulware was using for that purpose michael boulware told merwyn manago when michael boulware purportedly sold and delivered coffee to hie and merwyn manago recorded those sales and alleged deliveries as reductions to the balance in the officer loan account merwyn manago told michael boulware that hie needed invoices to document any coffee transaction between him and hie afterwards michael boulware gave merwyn manago invoices stating that michael boulware had sold kona coffee to hawaiian isles kona coffee or to hie and that he had delivered that coffee to the purchasing_corporation michael boulware did not always give those invoices to hie contemporaneously with the dates that michael boulware said he had delivered coffee to hie other than through merwyn manago’s receipt of the invoices from michael boulware and merwyn manago’s related discussions with michael boulware merwyn manago did not attempt to verify that hie received the coffee michael boulware said he sold to hie merwyn manago relied primarily upon the representations and actions of michael boulware from date through date michael boulware gave hie various invoices for coffee that he purportedly sold to hie or one of its subsidiaries these invoices for the most part are consecutively numbered one invoice stated that michael boulware sold and delivered to hawaiian isles kona coffee big_number pounds of kona coffee merwyn manago did not see this coffee but credited michael boulware’s loan account for the dollar_figure sales_price listed on the invoice nor did merwyn manago verify that hawaiian isles kona coffee had received big_number pounds of kona coffee that a second invoice stated that michael boulware had sold and delivered to hawaiian isles kona coffee for dollar_figure merwyn manago also did not verify that hawaiian isles kona coffee received big_number pounds of kona coffee that a third invoice stated that michael boulware had sold and delivered to hawaiian isles kona coffee for dollar_figure michael boulware did not actually deliver this big_number pounds of coffee big_number big_number big_number big_number but through the officer loan account was credited with doing sodollar_figure e promissory notes before the year in which the cid_investigation began michael boulware was not required to sign promissory notes for checks written to him from an hie account afterwards at the end of each year merwyn manago generally took the total amount of checks written to michael boulware in each month of that year and drafted promissory notes for each of those months none of the funds that were deposited into the off-book bank accounts were reflected in the promissory notes payment of the promissory notes was not secured the promissory notes set forth a repayment date within months after their making and stated that a holder of a note in default could declare that the entire unpaid balance was immediately due and payable 21in addition to these amounts credited to the officer loan account as coffee repayments we are unable to verify other items for which merwyn manago credited the officer loan account f lack of collection on promissory notes some of the loans recorded as made to michael boulware were not repaid and defaults occurred on the related and some of the other promissory notes merwyn manago never declared that any amount due under a promissory note related to michael boulware was immediately due and payable nor did merwyn manago ever attempt to collect repayment of an obligation of michael boulware that was in default merwyn manago viewed michael boulware as the owner of the subject corporations and hence as the boss of merwyn manago and every other employee of one or both of the subject corporations when the period of limitations expired on the enforcement of a promissory note related to michael boulware merwyn manago never recorded on the books of either subject corporation that those amounts were uncollectible the board_of directors never took any_action with respect to collection on the promissory notes vi personal bank accounts a michael boulware individually as relevant herein michael boulware had three personal bank accounts listed in his name these accounts were checking account no at first interstate bank of hawaii checking account no at first hawaiian bank and checking account no at first hawaiian bank michael boulware also maintained a checking account at the bank of hawaii in his reported capacity as president treasurer and secretary of his wholly owned corporation automated equipment ltd automated equipment that account number was b michael boulware and mal sun boulware jointly michael boulware and mal sun boulware had a joint savings account account no at liberty bank they also had a joint checking account account no at first hawaiian bank c jin sook lee jin sook lee had a personal checking account account no at first hawaiian bank jin sook lee also maintained a savings account at first national bank in her capacity as trustee of the glenn lee boulware trust that account number was vii mal sun boulware mal sun boulware was born in korea in and she moved to the united_states in she was married to michael boulware from through date she and michael boulware have one child karen min boulware a korean girl whom they adopted karen min boulware was born on date m s vending reportedly paid mal sun boulware wages of dollar_figure and dollar_figure during and respectively and dollar_figure during each of the years through hie reportedly paid mal sun boulware wages of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure during through respectively mal sun boulware generally received her reported wages in equal installments throughout the corresponding year for through hie deducted wages paid to mal sun boulware of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent disallowed the deductions for through in the total amount of dollar_figure mal sun boulware has just a few years of education all in korea and she reads little english she did not have either an office or a desk at hie or at any related_entity mal sun boulware performed no meaningful work for hie or m s vending that would support characterizing the disputed payments to her as compensation viii jin sook lee a background jin sook lee was born in seoul korea in and she moved to the united_states in when she moved jin sook lee had a high school education and had been married for approximately years to a man who lived in hawaii shortly after her move jin sook lee divorced her husband because he was jobless and she believed incapable of supporting her desired lifestyle after her divorce jin sook lee started working at a korean hostess bar in hawaii as a hostess retained by the bar owners to socialize with their patrons and to allure the patrons to buy a lot of drinks from the bar such bars usually involve prostitution and are generally staffed with young women from korea who speak little english have few job skills and are looking for someone to take care of them jin sook lee and the other hostesses were paid for their services at the korean hostess bar through commissions earned on the drinks they caused to be sold and through their receipt of tips left for them by the patrons b jin sook lee meets michael boulware in or about jin sook lee met michael boulware at the korean hostess bar where and while she was working shortly thereafter michael boulware and jin sook lee began an intimate relationship which michael boulware endeavored to keep hidden from mal sun boulware and othersdollar_figure throughout their relationship michael boulware provided jin sook lee with housing and supported her financially 22merwyn manago for example did not know of jin sook lee until date or thereafter jin sook lee stopped working at the korean hostess bar soon after she met michael boulware and she moved from her studio apartment to what she considered to be michael boulware’s atkinson condominium jin sook lee lived at the atkinson condominium rent free later jin sook lee moved from the atkinson condominium to what she considered to be michael boulware’s house in honolulu at hawaii kai lumahai street she lived at that house rent free later after mal sun boulware learned that jin sook lee was living at the house pincite lumahai street jin sook lee moved from that house to the punahou condominium which jin sook lee bought with money given to her by michael boulware jin sook lee has not worked since she stopped working at the korean hostess bar during her relationship with michael boulware jin sook lee attended business college and she received a diploma and certificate in jin sook lee currently receives dollar_figure a year from hie as a settlement jin sook lee began her relationship with michael boulware because she thought she would be better off financially and she almost daily told him during their relationship that they should get married to each other michael boulware eventually told jin sook lee that they would marry but that he first had to divorce mal sun boulware jin sook lee repeatedly fought with michael boulware about his not getting a divorce and jin sook lee repeatedly told michael boulware that she would leave him unless he got a divorce michael boulware informed jin sook lee that he would divorce mal sun boulware in due time jin sook lee did not believe that michael boulware actually wanted to or would divorce mal sun boulware during their relationship jin sook lee and michael boulware had two children together both of those children were planned the older child glenn lee boulware was born on date the younger child steven boulware was born on date currently michael boulware’s relationship with each of his sons is good c paradise roasting beginning at least in michael boulware caused m s vending to pay jin sook lee wages although she did not perform any work for m s vending in return for the wages after m s vending was renamed hie hie continued to pay jin sook lee wages although she performed no work for hie in return for the wages in or about mal sun boulware learned that michael boulware was having an affair with jin sook lee and that michael boulware and jin sook lee had a son glenn boulware because michael boulware believed he could no longer cause hie to pay wages to jin sook lee he sought an indirect surreptitious way to give her money michael boulware helped jin sook lee form paradise roasting as her wholly owned corporation and instructed her to open a bank account for paradise roasting in part so that he could give her money in the form of checks jin sook lee was named president of paradise roasting and her sister hong sun hirai was named vice president during and paradise roasting had no employees paradise roasting sent invoices to hie indicating it had sold coffee to hie and michael boulware caused hie to pay those invoices during hie generally sent paradise roasting one check every month the first four checks were each in the amount of dollar_figure the next three checks were each in the amount of dollar_figure the last five checks were each in the amount of dollar_figure during hie generally sent to paradise roasting one check in the amount of dollar_figure for each of the first months in total hie paid paradise roasting dollar_figure and dollar_figure during and respectively hie deducted those payments for federal_income_tax purposes paradise roasting never sold or delivered any coffee to hie nor did paradise roasting ever have a business ever have any customers or ever sell any goods eg coffee or perform any services jin sook lee used the money that hie transferred to paradise roasting as she pleased including to pay her living_expenses to travel and to purchase expensive jewelry for herself when hie wrote the above-referenced checks to paradise roasting hie did not reflect those checks as loans on its books except by means of the adjusting journal entries ajes discussed infra hie did not ever record those payments as loans on its books d video consultant overview hie also paid jin sook lee at least dollar_figure during the 2-year period beginning in date purportedly for work as a video consultant jin sook lee received those funds through video consultant an entity that was formed as her sole_proprietorship jin sook lee was not a video consultant and she has never worked as such nor did video consultant ever have any employees or any customers michael boulware caused that money to be paid to jin sook lee for her living_expenses and for her other desires formation michael boulware helped jin sook lee form video consultant as another way to get money to her indirectly and surreptiously michael boulware filled in a form application_for a general excise license for video consultant and he had jin sook lee sign the application michael boulware caused jin sook lee to open an account at first interstate bank of hawaii in the name of jin sook lee d b a video consultant that account no was a market interest investment account with check writing privileges payments from hie for false invoices during and video consultant invoiced hie for goods or services totaling dollar_figure and dollar_figure respectively and michael boulware caused hie to pay video consultant the amount of the invoices and to deduct those payments on hie’s federal_income_tax returns hie paid those amounts to video consultant through checks during of those checks were written monthly in the amount of dollar_figure during the first three monthly payments were in the amount of dollar_figure and the next seven monthly payments were in the amount of dollar_figure all payments were received by video consultant and deposited into first interstate bank account no neither jin sook lee nor video consultant performed any service for or provided any good to hie in exchange for any of the payments jin sook lee spent the money that hie transferred to video consultant as she pleased when hie wrote the above-referenced checks to video consultant hie did not reflect those checks as loans on its books except by means of the ajes discussed infra hie did not ever record those payments as loans on its books although michael boulware knew jin sook lee was not performing any service for hie as video consultant he never told that to merwyn manago during the period she was being paid_by hie it was not until later that merwyn manago learned that video consultant was related to jin sook lee e michael boulware’s divorce from mal sun boulware discussions concerning divorce in michael boulware informed his attorney michael mccarthy a general practitioner who is now deceased that he wanted to divorce mal sun boulware and to marry jin sook leedollar_figure mal sun boulware had recently informed michael boulware that she knew he was having an affair with jin sook lee and that jin sook lee and michael boulware had a child from that relationship mal sun boulware also informed michael boulware that they should divorce and that she desired as a condition of their divorce one- half of the value of hie which she estimated had a total value of at least dollar_figure million plus their house in honolulu pincite puu ikena drive which she believed was worth dollar_figure million michael boulware contemplated that hie would be the source of any cash that he needed to effect his divorce from mal sun boulware and 23shortly thereafter michael boulware informed jin sook lee that their relationship was over because of actions she had taken against glenn lee boulware at or about that time michael boulware also agreed with mal sun boulware that he would end his relationship with jin sook lee michael boulware later made up with jin sook lee mal sun boulware was content to postpone their divorce until michael boulware had the necessary funds to pay her michael boulware understood from his conversations with michael mccarthy that mal sun boulware might be entitled to receive less than dollar_figure million as to hie ie one-half of the dollar_figure million that mal sun boulware believed hie was then worth if the value of hie as shown on its books decreased from the current date to the applicable_valuation_date for his divorce glenn lee boulware trust in while michael boulware and mal sun boulware were discussing the terms of their divorce jin sook lee became concerned about the welfare and future of herself and glenn lee boulware should michael boulware die before that divorce jin sook lee asked michael boulware to transfer one-half of his shares in hie to her for the future benefit of glenn lee boulware michael mccarthy advised michael boulware not to put the shares in the name of jin sook lee personally but to transfer the shares to jin sook lee as trustee of a_trust that michael boulware could establish for the benefit of glenn lee boulware michael boulware understood from his conversations with michael mccarthy that it was not permissible for him as an employee officer or director of hie to give hie property to jin sook lee to hold for his divorce from mal sun boulware on date michael boulware established the glenn lee boulware trust as an irrevocable_trust with jin sook lee as the sole trustee michael boulware funded the trust with dollar_figure plu sec_50 percent of his stock in hie the principal beneficiary of the trust was glenn lee boulware who at the sole discretion of jin sook lee as trustee could receive distributions of income and or principal until he wa sec_35 years old alternatively until that time jin sook lee as trustee had sole discretion to expend any or all of the principal or income of the trust for the benefit of glenn lee boulware the trust was stated to terminate when glenn lee boulware became years old at which time he would receive all of the trust estate if glenn lee boulware died beforehand the trust was stated to terminate upon his death at which time all of the trust estate would be distributed to jin sook lee under the terms of the trust jin sook lee as trustee was entitled to receive compensation_for ordinary services and jin sook lee as trustee was entitled to receive additional compensation_for extraordinary services divorce proceeding on date the family court of the first circuit of hawaii decreed in the uncontested divorce proceeding of boulware v boulware fc-d no that michael boulware and mal sun boulware were thereafter divorceddollar_figure the court ordered as part of the property settlement that michael boulware pay mal sun boulware dollar_figure million and transfer to her full ownership of their property in honolulu pincite puu ikena drive the court also ordered michael boulware to pay mal sun boulware child_support of dollar_figure per month starting date to maintain sufficient health coverage for his daughter and to pay for his daughter’s education the court also ordered michael boulware to pay off the approximately dollar_figure mortgage debt on the property pincite puu ikena drive by date as to the division of property the court order states the parties assume and intend that the division of property incident to their divorce shall not itself result in any_tax consequences each party will take each property interest awarded to him or her at its pre-divorce basis and that any_tax which must be paid upon the subsequent sale_or_exchange of such interest shall be paid_by the party who received and subsequently sold or exchanged such interest immediately after his divorce michael boulware informed jin sook lee about the divorce and he asked jin sook lee to marry him jin sook lee declined and she ended their relationship michael boulware and jin sook lee presently speak to each other very little and they have difficulty dealing with each other 24following their divorce michael boulware and mal sun boulware continue to have a good relationship and his relationship with their daughter is excellent when jin sook lee testified at the trial of these cases it was the first time that michael boulware had seen her in approximately months mal sun boulware has yet to receive all of the payments that michael boulware owes her incident to their divorce mal sun boulware lost through gambling most of the money she received from michael boulware incident to their divorce f transfers of hie assets to jin sook lee overview from through michael boulware delivered to jin sook lee a total of at least dollar_figure million of assets diverted from hie during that time michael boulware also regularly gave jin sook lee at least another dollar_figure million in cash and other assets eg jewelry michael boulware did not contemporaneously record or otherwise keep track of the funds and other assets that he gave to jin sook leedollar_figure the diverted assets included primarily cash obtained by michael boulware mainly by way of checks drawn against hie’s bank 25michael boulware testified at trial that he kept accurate records of the funds of hie that he transferred to jin sook lee we consider that testimony incredible michael boulware at various times has stated the total amount of funds as drastically different amounts moreover at trial he failed to produce any accurate documentation and admitted that no such documentation existed as of the time he testified at trial accounts and against the off-book bank accounts and from funds sourced in the off-book activities the diverted assets also reflected at least four real properties in honolulu that were purchased with hie funds and that were put in the name of jin sook lee without any offsetting debt the four real properties were the atkinson condominium a house pincite koloa street koloa house the makaiwa house and the punahou condominium michael boulware diverted hie’s assets from hie to hide the assets from mal sun boulware in connection with their divorce and to accumulate personal wealth for what he hoped to be the benefit of himself jin sook lee and their children michael boulware diverted those assets from hie for his personal_use in that he then gave the underlying assets to jin sook lee to use hold or spend as she desired but with his expectation and belief neither told to her that she would chose on her own to hold use or spend the assets for the common benefit of himself her and their children atkinson condominium on date jin sook lee purchased the atkinson condominium for dollar_figure jin sook lee paid for that purchase with funds that came from michael boulware which in turn came from hie without the knowledge of the independent managers jin sook lee rented the atkinson condominium out to tenants she freely spent the money received as rent and she reported that rent as her taxable_income michael boulware never told jin sook lee to save the rent money from the atkinson condominium for his divorce or that the rent money was his or hie’s michael boulware never told jin sook lee that she would someday have to transfer the atkinson condominium to him or to hie michael boulware never told jin sook lee that the atkinson condominium would be used or was otherwise needed to effect his divorce from mal sun boulware after the start of the criminal investigation discussed infra the atkinson condominium was added to the books of hie by recording it as an asset of hie makaiwa house on or about date jin sook lee purchased the makaiwa house from an unrelated party for dollar_figure jin sook lee paid for that purchase with money that came from michael boulware which in turn came from hie without the knowledge of the independent managers michael boulware never told jin sook lee that she would someday have to transfer the makaiwa house to him or to hie michael boulware never told jin sook lee that the makaiwa house would be used or was otherwise needed to effect his divorce from mal sun boulware jin sook lee lived and continues to live in the makaiwa house jin sook lee has never paid any rent to live in the makaiwa house after the start of the criminal investigation discussed infra the makaiwa house was added to the books of hie by recording it as an asset of hie koloa house on date jin sook lee purchased the koloa house from an unrelated party for dollar_figure and the property was placed in the name of jin sook lee jin sook lee paid for that purchase with funds that came from michael boulware which in turn came from hie without the knowledge of the independent managers michael boulware never told jin sook lee that she would someday have to transfer the koloa house back to him or to hie michael boulware never told jin sook lee that the koloa house would be used or was otherwise needed to effect his divorce from mal sun boulware on or about date in connection with a rift between michael boulware and jin sook lee michael boulware forged jin sook lee’s name without her permission to the deed for the koloa house caused a notary who was an employee of hie to attest in writing that jin sook had signed the deed personally and caused that property to be transferred into the name of michael boulware contemporaneously michael boulware deeded the koloa house to hie in return for a credit against the amount reflected in his officer loan account afterwards when jin sook lee did not receive the tax bill for the koloa house as she usually did jin sook lee learned that michael boulware had transferred the koloa house from her name jin sook lee was upset and confronted michael boulware about the transfer michael boulware promised jin sook lee that he would pay her back for inappropriately taking the koloa house from her on date michael boulware agreed in a writing bearing his signature to pay jin sook lee dollar_figure million the amount they agreed was the value of the koloa house and to secure his payment of the dollar_figure million with a security_interest in hie’s vending machines the writing states i michael h boulware president of hawaiian isles enterpr inc do hereby acknowledge that i owe jin sook lee of makaiwa st the sum of one million two hundred thousand dollars dollar_figure for which i agree to pay the sum of twenty thousand dollars dollar_figure for each and every month starting date up until date sic on date a balloon payment of the balance is on demand payable on this day the loan will be secured_by way of vending machines equal to the balance of loan even by ways of auction or any other means 26michael boulware stated in the writing that he was the president of hie as a way to further identify himself in his individual capacity michael boulware later signed and executed a more formal but undated promissory note promising to pay dollar_figure million to jin sook lee as follows dollar_figure on date and on the first day of each of the months thereafter and on date any amount remaining due on the note the note stated that interest accrued on any unpaid amount at the rate of percent per year the note stated that it was secured_by a security_agreement and financing statement of even date herewith punahou condominium jin sook lee purchased and initially lived in the punahou condominium with money that came from michael boulware which in turn came from hie without the knowledge of the independent managers subsequently jin sook lee rented the punahou condominium out to a tenant she freely spent the money received as rent and she reported that rent as her taxable_income michael boulware never told jin sook lee to save the rent money from the punahou condominium for his divorce or that the rent money was his or hie’s michael boulware never told jin sook lee that she would someday have to transfer the punahou condominium to him or to hie michael boulware never told jin sook lee that the punahou condominium would be used or was otherwise needed to effect his divorce from mal sun boulware after the start of the criminal investigation discussed infra the punahou condominium was added to the books of hie by recording it as an asset of hie understanding as to the transferred assets jin sook lee understood that the funds that michael boulware gave her during their relationship came from michael boulware and not from hie and that the funds were hers to spend as she desired michael boulware never told jin sook lee she had to save the money he gave her so that he could use the money for his divorce nor did hie’s board_of directors sign any resolution that specifically approved of michael boulware’s taking hie money for him to save for his divorce from mal sun boulware jin sook lee believed that michael boulware was giving her money because she was his girlfriend and the mother of one and later two of his children jin sook lee sometimes demanded money from michael boulware other times he just gave money to her on one occasion in or about date michael boulware asked jin sook lee to lend him dollar_figure to use for his divorce from mal sun boulware michael boulware claims that he transferred hie’s assets to jin sook lee between and for her to hold and to save for him so he could accumulate funds to satisfy his property settlement incident to his divorce from mal sun boulware michael boulware claims that jin sook lee wanted to hold the money that he was saving for his divorce that jin sook lee knew the money he was giving her was to be saved for his divorce and that jin sook lee agreed to give the money back to him upon his request we find these claims incredible michael boulware never told jin sook lee any reason for giving her money or what she had to do with the money jin sook lee understood that michael boulware gave her the money to use as her own for whatever she desired jin sook lee’s use of the transferred funds jin sook lee spent the transferred funds as she desired and michael boulware knew that jin sook lee was spending a lot of the funds that he gave her during their relationship michael boulware provided jin sook lee with an extravagant lifestyle that included her driving a mercedes z porsche a rolls royce and a bmw some of which she owned her owning and wearing expensive designer clothes and jewelry eg a dollar_figure diamond her traveling to foreign countries and to new york city and her regularly receiving cash from michael boulware jin sook lee charged freely and extravagantly on her credit cards eg charging more than dollar_figure from date through date and she paid her credit card bills with money that michael boulware gave to her jin sook lee used some of the funds that she received from michael boulware to purchase certificates of deposit earning over dollar_figure in interest in and michael boulware did not tell jin sook lee that the interest was not hers and jin sook lee spent that interest on herself and otherwise as she desired jin sook lee transferred out of the country some of the funds she received from michael boulware including at least dollar_figure that she sent to her mother in korea after commencing the civil litigation against michael boulware and hie jin sook lee paid to her attorneys approximately dollar_figure million using some of the funds given to her by michael boulware michael boulware takes some of the transferred funds from jin sook lee without her knowledge jin sook lee kept in a safe at her house the punahou condominium some of the funds given to her by michael boulware the combination to the safe was known by both jin sook lee and michael boulware on one occasion in or about the fall of michael boulware removed from the safe dollar_figure of the approximately dollar_figure million that was then there jin sook lee was upset by that action and she demanded that michael boulware give the money back to her because it was hers michael boulware gave jin sook lee a check drawn on hie’s corporate bank account in return for the money he removed from the safe michael boulware promised jin sook lee that he would not borrow or steal any money from her again ix off-book bank accounts michael boulware surreptiously caused the opening of the two off-book bank accounts in or about date the first account no was opened at hawaii national bank in the name of hawaiian isles distributors inc in or about date the second account checking account no was opened at central pacific bank in the name of hawaiian isles enterprises inc dba hawaiian isles distributors activity in the earlier off-book bank account stopped shortly after the later off-book bank account was opened activity in the later off-book bank account stopped days after michael boulware learned he was under criminal investigation by the cid the deposits into the off-book bank accounts totaled at least dollar_figure during through the off-book bank accounts were not reported on the books of any of the relevant corporations including the subject corporations and those accounts and the deposits therein and the withdrawals therefrom were kept secret during the subject years from the independent managers michael boulware told sidney boulware about the off-book bank accounts so that sidney boulware could oversee those accounts personally and could keep the accounts secret from the independent managers sidney boulware kept the deposit slips for the off-book bank accounts in his office the deposit slips for the subject corporations’ bank accounts which the independent managers knew about were kept outside sidney boulware’s office by others x off-book activities a overview during the relevant years michael boulware engaged in a number of off-book activities and other improper transactions collectively off-book activities the off-book activities were otc sales of hie tobacco_products michael boulware’s personal sales of hie coffee to pele trading and hawaii misuzu michael boulware’s fabrication of work performed for hie by bonded construction michael boulware’s fictitious equipment_leasing transactions by hie and michael boulware’s fictitious international transactions by hie michael boulware kept the off-book activities secret from the independent managers much of the money that michael boulware diverted from hie through the off-book activities was deposited into the off-book bank accounts or into a personal account of michael boulware or jin sook lee michael boulware caused jin sook lee to receive at least dollar_figure of the funds deposited into the off-book bank accounts when jin sook lee received those funds and during through hie did not record those receipts as loans on its books_and_records the dollar_figure received by jin sook lee was in addition to the payments that jin sook lee received through paradise roasting and video consultant ie at least dollar_figure and dollar_figure respectively jin sook lee also received other_amounts from michael boulware that he diverted from hie jin sook lee used some of the funds referenced in this paragraph to purchase the punahou condominium the atkinson condominium the makaiwa house and the koloa house b otc sales of tobacco_products hie had a cash and carry business where small wholesalers and retailers mostly mom-and-pop type stores and employees of the subject corporations came to hie’s warehouse and bought hie’s tobacco_products over the counter by paying cash or by using checks the warehouse was separate from the building that housed hie’s accounting department the warehouse had a register an order desk and a computer to use with respect to hie’s otc sales the register in the warehouse related to the cash and carry business and the computer in the warehouse was neither connected to hie’s main computer nor part of hie’s regular accounting system each day the receipts from the otc sales were given to irene takamiya a cashier at hie irene takamiya forwarded those receipts to sidney boulware either directly or through thomas okimoto the general manager of hawaiian isles distributors sidney boulware or sometimes thomas okimoto deposited those receipts into the off-book bank accounts sidney boulware never told the independent managers about the receipts from the otc sales or that those receipts were deposited into the off-book bank accounts hie’s accounting department also did not know that otc proceeds were deposited into the off-book bank accounts unbeknownst to the independent managers michael boulware caused hie’s otc sales not to be recorded on hie’s invoice register not to be reported in hie’s books and not to be reported as income by hie the funds deposited into the off-book bank accounts came primarily from the receipts of hie’s otc sales of the total deposits into those accounts the funds that michael boulware diverted from otc sales totaled dollar_figure dollar_figure dollar_figure and dollar_figure for to respectively or dollar_figure in total when those otc proceeds were deposited into the off- book bank accounts the transactions were not recorded as loans on hie’s books nor were the proceeds reflected in the promissory notes related to the officer loans c michael boulware’s personal sales of hie coffee unknown at the time to hie overview hie sold blended coffee to consumers hie purchased coffee beans from third parties and the beans were delivered directly to hie’s warehouse where they were stored when coffee beans were delivered to hie an hie employee checked the shipping document to see that the coffee purchased was in fact delivered hie’s accounting department relied on the shipping document and the signature of a designated employee to verify that the coffee beans were delivered as relevant herein robert kong was the employee designated by hie to sign the shipping documents verifying that the coffee beans purchased by hie were delivered upon the request of sidney boulware robert kong sometimes signed such shipping documents after the coffee was supposedly delivered the shipping documents did not always list the date on which the coffee was purportedly received and robert kong did not always read the invoices that he signed when robert kong signed shipping documents upon the request of sidney boulware robert kong neither read those documents nor checked them for accuracy merwyn manago knew that michael boulware was selling coffee beans to companies other than the subject corporations and michael boulware led merwyn manago to believe that the coffee beans sold by michael boulware were not from hie’s inventory unbeknownst to the independent managers michael boulware sold coffee beans that were inventoried by hie to at least two purchasers and diverted from hie the proceeds from those sales the first purchaser hawaii misuzu was a coffee roasting company that during the relevant years was buying kona coffee from hie regularly the second purchaser pele trading was an independent company that also bought coffee from hie sales to hawaii misuzu hawaii misuzu purchased and roasted coffee beans and then sold the roasted coffee to its customers from through michael boulware sold hie’s coffee beans to hawaii misuzu and caused hie to invoice hawaii misuzu for those sales michael boulware caused hie to specify on the invoices that payment be made directly to michael boulware or in some cases directly to jin sook lee or in still other cases directly to hie hawaii misuzu paid the invoices by check made payable to the payee specified on the invoice ie michael boulware jin sook lee or hie of the amount that hawaii misuzu paid for hie’s coffee at least dollar_figure was deposited into bank accounts controlled by either michael boulware or jin sook lee the deposits totaled dollar_figure for dollar_figure for dollar_figure for and dollar_figure for these payments were not reflected as officer loans at the time of the transactions merwyn manago did not know that michael boulware was selling coffee to hawaii misuzu and causing hawaii misuzu to pay michael boulware or jin sook lee directly neither hie nor michael boulware reported these payments as income sales to pele trading in pele trading was an exporter of coffee that was seeking a new supplier of coffee beans timothy inoue was pele trading’s vice president who was responsible for purchasing coffee beans for pele trading from through timothy inoue purchased coffee from michael boulware and from marvin fukumitsu an hie employee believing that hie was the seller of the coffee timothy inoue received his purchased coffee in hie burlap bags and he received invoices from hie for the purchases at the direction of michael boulware timothy inoue paid for his coffee purchases with checks that he made payable to michael boulware those checks totaled at least dollar_figure by taxable_year the deposits underlying this total aggregated dollar_figure for dollar_figure for dollar_figure for and dollar_figure for all but seven of such checks received from timothy inoue were deposited into a personal checking account of michael boulware specifically account no or account no in one instance a check in the amount of dollar_figure was deposited in into jin sook lee’s trustee account no in a second instance a check in the amount of dollar_figure was deposited in into jin sook lee’s personal account no on five other instances a check was cashed in rather than deposited those five checks totaled dollar_figure some of the checks were written payable to hie but at the direction of michael boulware hie was crossed out by timothy inoue and the name of michael boulware or in one case jin sook lee was written in the proceeds from the checks rewritten to michael boulware ended up in the accounts he controlled the proceeds from the check rewritten to jin sook lee ended up in her account at the time of the transactions merwyn manago did not know that michael boulware was selling coffee to pele trading or that hie was supplying coffee sold to pele trading the dollar_figure that pele trading paid michael boulware was not directly recorded as income on hie’s books from through the coffee sales to pele trading were not booked as loans to michael boulware michael boulware did not report these payments as income referenced coffee sold by michael boulware included in hie’s cogs as to its coffee sales hie computes its cost_of_goods_sold cogs using a system that takes into account the difference in weight ie shrinkage between actual coffee bean inventory at the beginning and end of the accounting_period that shrinkage is a plug number that reflects the loss in weight from roasting coffee beans and from any other unexplained loss in weight of inventory between the inventory dates the coffee that michael boulware sold to third parties was included in hie’s cogs as shrinkage d bonded construction background bonded construction is a general construction company owned and operated by john yamada bonded construction performed work for both hie and michael boulware bonded construction rented and occupied a warehouse from hie michael boulware causes hie to pay to remodel jin sook lee’s residence in bonded construction completely renovated the makaiwa house where jin sook lee lived and continues to live today and which was then titled in her name the renovation cost dollar_figure bonded construction invoiced hie for part of the work and at the direction of michael boulware stated on two of the invoices that a total of dollar_figure of the work was done on hie’s coffee roasting plantdollar_figure at the direction of michael boulware merwyn manago caused hie to pay both of those invoices upon receipt paving of the back lot at hie a overview hie paid bonded construction to fill ie raise the elevation of and pave a big_number square-foot lot owned by hie and located at the back of its property behind the warehouse leased by bonded construction bonded construction was the general contractor of the project and automated equipment was the sole subcontractor michael boulware had asked john yamada to act as general contractor and to use automated equipment as the subcontractor hei paid bonded construction for the job and bonded construction then paid automated equipment with some of the money that bonded construction had just received from hie merwyn manago authorized the payments to bonded construction not 27the first invoice dated date stated that dollar_figure was due for materials and labor needed to make necessary improvements to the coffee roasting plant according per instructions the second invoice dated date stated that dollar_figure was due for materials and labor to fabricate and modify certain areas in the coffee plant to accept the new mill assembly as per instructed knowing that part of the payments would then be transferred to automated equipment james kunihiro and rodney nohara owned a construction company named jayar construction jayar in jayar was working on a large excavation project in downtown honolulu at the site of the bank of hawaii the project required that jayar haul away from the site approximately big_number cubic yards of soil in the form of coral material james kunihiro and michael boulware discussed michael boulware’s need for approximately big_number cubic yards of that type of soil to fill hie’s back lot jayar sold michael boulware approximately big_number cubic yards of the soil excavated from the downtown project jayar also trucked dumped and spread that soil at hie’s back lot jayar received at least dollar_figure for the job james kunihiro and rodney nohara were each paid separately for the job through checks that were payable to them personally from the bank account of automated equipment james kunihiro received dollar_figure through three checks in the amounts of dollar_figure dollar_figure and dollar_figure rodney nohara received at least dollar_figure through two checks in the amounts of dollar_figure and dollar_figure b automated equipment on or about date michael boulware asked his attorney michael mccarthy to form quickly for michael boulware a wholly owned corporation known as automated equipment michael mccarthy did so on date using form documents that he had previously used to set up other corporations and listing himself as the only initial officer approximately weeks later michael boulware replaced michael mccarthy as the sole officer of automated equipment michael boulware did not tell his and the subject corporations’ accountants kobayashi doi lum cpas llc kobayashi doi about the formation or existence of automated equipment in hie started making monthly payments of approximately dollar_figure to automated equipment for a lease of equipment hie did not actually lease any equipment from automated equipment when hie was making these payments merwyn manago did not know that michael boulware owned automated equipment e michael boulware’s fictitious leasing transaction sec_1 overview lorin kushiyama owned three businesses named aloha games automatic coin equipment inc automatic coin equipment and na inc lorin kushiyama has known michael boulware since the 1960s in the early 1990s lorin kushiyama asked michael boulware to lend him approximately dollar_figure michael boulware refused to do so later in michael boulware asked lorin kushiyama in exchange for money to assist him in two false invoicing schemes that would eventually underlie one or more of the counts for which michael boulware was indicted lorin kushiyama agreed to do so eventually as a result of lorin kushiyama’s participation in michael boulware’s false invoicing schemes lorin kushiyama was named an unindicted coconspirator with michael boulware regarding a count of his indictment that as discussed infra alleged a conspiracy knowingly to make a false statement and report for purposes of influencing the action of an institution insured by the federal deposit insurance corporation michael boulware’s first scheme on or about date michael boulware asked lorin kushiyama to cause aloha games to prepare and deliver to hie an invoice purporting to show that hie paid dollar_figure to purchase video games identified in the invoice lorin kushiyama agreed to do so and caused aloha games to issue hie an invoice stating that aloha games had sold games to hie on date at a total cost of dollar_figure inclusive of 4-percent hawaii tax of dollar_figure on date hie issued a dollar_figure check to aloha games to pay part of the invoice on the same day lorin kushiyama wrote a dollar_figure check from aloha games to michael boulware which michael boulware deposited on that day into his first hawaiian bank account no on date hie issued a dollar_figure check to aloha games to pay the remainder of the invoice the dollar_figure check was endorsed by lorin kushiyama and deposited into one of the off-book bank accounts central pacific bank account no hie deducted the dollar_figure in payments on its federal_income_tax return neither lorin kushiyama nor aloha games sold or otherwise transferred to hie any of the games listed on the invoice hie already owned those games michael boulware’s second scheme a need for the second scheme michael boulware asked merwyn manago to make additional payments to aloha games for the purchase of video games but did not submit to merwyn manago any additional invoices to support those additional payments merwyn manago made the additional payments to aloha games and recorded those payments as personal loans to michael boulware michael boulware devised a second scheme to obtain invoices in response to the actions of merwyn manago under the second scheme lorin kushiyama prepared false invoices for michael boulware showing a sale of equipment to hie from one of lorin kushiyama’s businesses and michael boulware received financing on those invoices from general electric credit corporation financial_corporation gecc gecc financed purchases of equipment secured_by a security_interest in the equipment and transactions with gecc were structured as if the borrower was leasing the equipment from gecc the typical transaction facilitated by gecc involved gecc as the lessor and a commercial customer as the lessee seeking to lease equipment from a particular vendor that the customer had selected because hie was a regular and well-rated customer of gecc with respect to hie’s prior purchases of video games gecc generally required from hie just an invoice to finance any purchase_price shown on the invoice b hie’s relationship with gecc hie and gecc had had a financial relationship since date and hie had had an account with gecc since at or about the same time on date hie and gecc entered into a master lease agreement mla under which gecc agreed to lease to hie and hie agreed to lease from gecc equipment as described in subsequent schedules to the mla the mla appointed hie as gecc’s agent for inspection and acceptance of equipment from a supplier and hie upon receipt of equipment was required to execute a certificate of acceptance and a delivery receipt acknowledging receipt of the equipment in good condition under the mla the equipment remained the property of gecc while hie made payments under the lease schedule c seven false invoices i overview in early michael boulware asked lorin kushiyama to cause aloha games and automatic coin equipment to prepare and deliver to hie seven invoices purporting to show the purchase of video games at a total cost of dollar_figure lorin kushiyama agreed to do so lorin kushiyama prepared in the names of his businesses four false invoices totaling dollar_figure and three false invoices totaling dollar_figure ii four false invoices totaling dollar_figure lorin kushiyama caused his businesses to issue four false invoices in the total amount of dollar_figure first lorin kushiyama caused automatic coin equipment to prepare and deliver to hie an invoice dated date listing that automatic coin equipment had sold games to gecc on behalf of hie at a total cost of dollar_figure inclusive of 4-percent hawaii tax of dollar_figure second lorin kushiyama caused aloha games to prepare and deliver to hie an invoice dated date listing that aloha games had sold games to gecc on behalf of hie at a total cost of dollar_figure inclusive of 4-percent hawaii tax of dollar_figure third lorin kushiyama caused automatic coin equipment to prepare and deliver to hie an invoice dated date listing that automatic coin equipment had sold games to gecc on behalf of hie at a total cost of dollar_figure inclusive of 4-percent hawaii tax of dollar_figure fourth lorin kushiyama caused automatic coin equipment to prepare and deliver to hie an invoice dated date listing that automatic coin equipment had sold games to gecc on behalf of hie at a total cost of dollar_figure inclusive of 4-percent hawaii tax of dollar_figure as noted above the amounts of these invoices total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure iii three false invoices totaling dollar_figure lorin kushiyama caused his businesses to issue three other false invoices in the total amount of dollar_figure first lorin kushiyama caused aloha games to prepare and deliver to hie an invoice dated date listing that aloha games had sold games to gecc on behalf of hie at a total cost of dollar_figure inclusive of 4-percent hawaii tax of dollar_figure second lorin kushiyama caused automatic coin equipment to prepare and deliver to hie an invoice dated date listing that automatic coin equipment had sold games to gecc on behalf of hie at a total cost of dollar_figure inclusive of 4-percent hawaii tax of dollar_figure third lorin kushiyama caused aloha games to prepare and deliver to hie an invoice dated date listing that aloha games had sold games to gecc on behalf of hie at a total cost of dollar_figure inclusive of 4-percent hawaii tax of dollar_figure as noted above the amounts of these three invoices total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure d first four referenced false invoices on date hie submitted the february and date invoices to gecc as if the invoices reflected typical leasing arrangements gecc processed the invoices as such and on date joined with hie in executing a document with respect thereto stating that hie had to make monthly payments to gecc of dollar_figure one day later on date gecc issued a dollar_figure check payable to aloha games and a dollar_figure check payable to automatic coin equipment neither lorin kushiyama nor either of his businesses aloha games and automatic coin equipment sold or otherwise transferred to hie or gecc any of the games listed on the four just mentioned invoices hie already owned those games on date lorin kushiyama caused aloha games to transfer dollar_figure to the bank of hawaii and caused the bank of hawaii to issue a dollar_figure cashier’s check to michael boulware in return for the transfer also on that day lorin kushiyama caused na inc to issue a dollar_figure check payable to michael boulware on the same day michael boulware deposited that check into his first hawaiian bank account no on date michael boulware deposited the dollar_figure cashier’s check into his first hawaiian bank account no hie paid gecc each of the dollar_figure monthly payments and deducted those payments on its through federal_income_tax returns e last three referenced false invoices on date hie submitted the march and invoices to gecc as if the invoices reflected typical leasing arrangements gecc processed the invoices as such and on date joined with hie in executing a document with respect thereto stating that hie had to make monthly payments to gecc of dollar_figure on date gecc issued a dollar_figure check payable to aloha games a dollar_figure check payable to aloha games and a dollar_figure check payable to automatic coin equipment neither lorin kushiyama nor either of his businesses aloha games and automatic coin equipment sold or otherwise transferred to hie or gecc any of the games listed on the three just mentioned invoices hie already owned those games on date the dollar_figure dollar_figure and dollar_figure checks were all deposited into one of the off-book bank accounts central pacific bank account no hie paid gecc each of the dollar_figure monthly payments and deducted those payments on its through federal_income_tax returns funds transferred to lorin kushiyama after lorin kushiyama prepared and delivered the false invoices for michael boulware michael boulware lent lorin kushiyama the money he had previously requested later in and hie paid lorin kushiyama as a full-time consultant although he performed no meaningful substantive activity for hie f michael boulware’s international circular flow of fund sec_1 overview respondent determined in the nod issued to hie that hie improperly deducted dollar_figure for through as to funds transferred from hie to various foreign entities and then to michael boulware that hie improperly deducted dollar_figure for as to funds transferred from hie to various foreign entities and then to briggs cockerham an entity in amarillo texas as a potential personal investment by michael boulware and that hie improperly deducted dollar_figure for and as to funds transferred from hie to various foreign entities and then to anthony oh young and gloria oh young to pay off a personal gambling debt of michael boulware nathan suzuki was a tax adviser to michael boulware and to the subject corporations and a former certified_public_accountant elected in and continuing to serve through as a member of the hawaii house of representatives on or about date nathan suzuki pleaded guilty to conspiring with michael boulware from date or thereabouts to date to defraud the united_states by impeding impairing obstructing and defeating the lawful functions of the internal_revenue_service in the ascertainment computation assessment and collection of michael boulware’s federal income taxes that plea related in part to the formation and operation of forest trading pacific vendors and harvest international the relevant foreign entities referred to in the prior paragraph relevant foreign entities a forest trading on date forest trading was established in hong kong as a corporate type entity its original shareholders were sek nga kwan and raymond lam man shing raymond lam each holding percent of its shares the office of forest trading in an office building in hong kong the office was staffed by raymond lam his wife and a third individual b pacific vendors harold okimoto was a close personal friend of michael boulware harold okimoto referred either nathan suzuki or a tongan national named v hemaloto alatini hemaloto alatini to barney shiotani for assistance in forming for michael boulware a corporate type entity in the kingdom of tongadollar_figure on or about date nathan suzuki and hemiloto alatini incorporated that entity pacific vendors as a private company in and under the laws of the kingdom of tonga in other words an entity that was similar to a corporation in the united_states subsequently in date barney shiotani contacted the officials of the kingdom of tonga inquiring as to why the corporate charter had not as of then been issued for pacific vendors barney shiotani was informed that the charter was well on its way the charter was later issued pacific vendors was owned nominally for michael boulware originally its nominal shareholders were nathan suzuki owning percent of the shares of the company and hemaloto alatini owning the rest hemaloto alatini was nominally given shares in 28as discussed infra barney shiotani is an attorney who became a close confidant of michael boulware after michael boulware learned that he was under criminal investigation barney shiotani advised michael boulware on ways to defeat that investigation pacific vendors to facilitate its creation and the opening of its bank accounts in the kingdom of tonga nathan suzuki was appointed secretary and director of pacific vendors pacific vendors and its bank accounts were established by nathan suzuki and michael boulware to help michael boulware avoid the consequences of the criminal investigation of michael boulware and to impede impair obstruct and defeat that investigation merwyn manago was not aware of pacific vendors c harvest international i roxca limited in or before harold okimoto contacted barney shiotani because harold okimoto wanted to form a corporate type entity in and under the laws of hong kong barney shiotani referred harold okimoto to a hong kong law firm named king co king co the desired entity roxca limited was incorporated in hong kong on date ii reinvoicing operation james chan was a friend of nathan suzuki and of raymond lam sometime during through nathan suzuki asked james chan to help him establish an offshore reinvoicing operation in hong kong james chan asked raymond lam who was then in hong kong if he would assist nathan suzuki in that matter raymond lam agreed to do so james chan referred nathan suzuki to raymond lam and nathan suzuki and raymond lam formed harvest international on or about date by changing the name of roxca limited to harvest international harvest international had no personnel and its office in hong kong was the same office as that of forest trading the office had a separate phone and fax line for harvest international harvest international reported that its initial directors were harold okimoto and pacific vendors and that its initial shareholders also were harold okimoto and pacific vendors harold okimoto owned percent of the shares in harvest international as a nominee of pacific vendors and of michael boulware and pacific venders owned the other percent of the shares harold okimoto’s shares were formally transferred to pacific vendors after harold okimoto died of colon cancer on date iii bank accounts from date until his death harold okimoto was the sole signatory on harvest international’s bank accounts those accounts were a hk dollar current account and a us dollar savings account opened on or about date at the hongkong shanghai banking corporation limited iv rationale underlying formation nathan suzuki had explained to james chan that he wanted to form a reinvoicing company in hong kong to buy coffee from hie on credit and then to sell the coffee to overseas customers the end users who would receive their purchased coffee as drop shipments from hie further nathan suzuki explained the reinvoicing company would collect payments on its sales long before the time that it would have to pay its credit owed hie and could lend the excess cashflow to forest trading which in turn could lend the money to michael boulware net of certain fees james chan often acted as a messenger and translator for nathan suzuki and raymond lam regarding harvest international and james chan later learned that the excess cash was wired directly to michael boulware rather than lent to him v actual operation hie did not actually sell coffee to harvest international international vi false invoices from harvest overview false invoices were prepared that reported that kona coffee was sold from harvest international to hie from date through date harvest international issued hie at least the following invoices with respect to kona coffee invoice date pounds price lb invoice amount note big_number dollar_figure dollar_figure shipped date big_number dollar_figure dollar_figure shipped date big_number dollar_figure dollar_figure shipped date big_number dollar_figure dollar_figure shipped date - big_number credit memo inferior product big_number dollar_figure dollar_figure --- big_number dollar_figure dollar_figure --- big_number dollar_figure dollar_figure --- big_number dollar_figure dollar_figure --- big_number dollar_figure dollar_figure shipped feb date big_number dollar_figure dollar_figure shipped date big_number dollar_figure dollar_figure --- big_number dollar_figure dollar_figure --- big_number dollar_figure dollar_figure --- big_number dollar_figure dollar_figure --- big_number dollar_figure dollar_figure --- total dollar_figure not all of these invoices were received contemporaneously with the corresponding date on which the coffee was stated on the invoices to have been shipped payments of invoices during through hie paid the harvest international invoices through checks and wire transfers at least dollar_figure was sent by wire with respect to the dollar_figure michael boulware caused hie to wire dollar_figure directly to harvest international and dollar_figure directly to king co michael boulware then caused dollar_figure of the dollar_figure to be wired from king co to harvest international transfers from harvest international a overview as just mentioned michael boulware caused dollar_figure to be wired to harvest international dollar_figure dollar_figure dollar_figure michael boulware then caused harvest international and others to transfer portions of the dollar_figure in the manner that he directed of michael boulware b transfers to personal account during through michael boulware caused harvest international to transfer dollar_figure to forest trading and then caused forest trading to transfer dollar_figure of the dollar_figure to his first hawaiian bank account no specifically michael boulware caused dollar_figure dollar_figure and dollar_figure to be transferred to his account in and respectively dollar_figure dollar_figure dollar_figure dollar_figure boulware to paragon coffee gloria oh young and antoinette hirai c transfers on behalf of michael during through michael boulware caused harvest international to transfer dollar_figure to pacific vendors and then caused pacific vendors to transfer the dollar_figure to paragon coffee trading co l p paragon trading gloria oh young and antoinette hirai paragon coffee was a seller of green ie unroasted colombian coffee beans and sidney boulware assisted harold okimoto in purchasing coffee for harvest international by placing orders with paragon coffee gloria oh young the then wife of anthony oh young was hired to collect a dollar_figure gambling debt from michael boulware michael boulware agreed to pay anthony oh young approximately dollar_figure during and pacific vendors wired dollar_figure and dollar_figure to the bank account of gloria oh young as payments that michael boulware agreed to make to anthony oh young related to the gambling debt as discussed infra antoinette hirai was the then wife of stanley hirai and both of them cashed checks for michael boulware as directed by him so as to minimize any connection that michael boulware had to the off-book activities and to the off-book bank accounts michael boulware to briggs cockerham d transfer on behalf of on date michael boulware through harold okimoto caused harvest international to transfer dollar_figure to briggs cockerham the dollar_figure represented a speculative investment by michael boulware that investment was the purchase of a minority ownership_interest in a possible bank venture in ecuador barney shiotani had learned of the investment in date through some of his acquaintances at briggs cockerham and he relayed that information to michael boulware the bank venture ultimately failed vii coffee rebagging additional moneys were wired from harvest international to a swiss bank account for the benefit of michael norton michael norton used harvest international to evade his own tax_liabilities by transferring funds he obtained by selling colombian coffee as kona coffee michael boulware sent empty burlap bags marked kona coffee to michael norton in berkeley california with the intent that michael norton buy south american coffee fill those bags with it and send it back to hie as kona coffee role of nathan suzuki nathan suzuki used the official facsimile line in his legislative office to authorize transfers from the bank accounts of pacific vendors as part of his plea agreement nathan suzuki admitted that he conspired with michael boulware to transfer money from hie to michael boulware by way of harvest international and pacific vendors to help michael boulware defeat the criminal investigation of michael boulware harold okimoto a overview michael boulware claims that the dollar_figure transferred to him from harvest international was actually a loan from harold okimoto through forest trading michael boulware never made any payments on the purported loan nor did harold okimoto have sufficient assets to lend michael boulware dollar_figure harold okimoto was a heavy gambler who expended almost all of his assets during his lifetime harold okimoto died with minimal assets and huge debts including a debt of more than dollar_figure million to the internal_revenue_service during the last few years of his life harold okimoto was dependent financially on his two sons blake okimoto and bruce okimoto blake okimoto is an attorney with a general practice a per_diem part time district_court judge for the first circuit of hawaii and a member of the disciplinary board_of the hawaii supreme court bruce okimoto owns a business that supplies construction materials b harold okimoto’s employment harold okimoto owned island tobacco for a period that ended in or about when island tobacco was dissolved harold okimoto went to work for hie harold okimoto was an employee of hie from date through date c administration of harold okimoto’s estate harold okimoto’s estate was not probated when he died on date his survivors including blake okimoto bruce okimoto and their mother clara okimoto collectively okimoto family believed that harold okimoto did not have enough assets to require a probate of his estate the only assets that they knew that harold okimoto owned at the time of his death were a car some jewelry some personal effects and four checks written as payable to him by michael boulware in the aggregate amount of dollar_figure two of the checks were in the amounts of dollar_figure and dollar_figure and were payable from michael boulware’s first hawaiian bank account no those checks were dated october and date the other two checks were in the amounts of dollar_figure and dollar_figure and were payable from one of the off-book bank accounts central pacific bank account no those checks were dated and january dollar_figure when harold okimoto was dying he told blake okimoto about the checks but did not mention any money that harold okimoto had lent michael boulware 29when harold okimoto died the house in which he had been living was owned by an irrevocable_trust the beneficiaries of which were bruce okimoto and blake okimoto 30the check dated has no corresponding month or date on its face we also note that this check is no while the check dated date is no approximately months after harold okimoto died blake okimoto asked michael boulware to pay him the aggregate amount of the uncashed checks michael boulware was a heavy gambler on sporting events and he used to place bets with harold okimoto who was his gambling bookiedollar_figure harold okimoto and michael boulware also used to travel together to gamble in las vegas nevada when taking bets from michael boulware harold okimoto would take michael boulware’s personal check as a substitute for a promissory note if michael boulware lost the bet harold okimoto would give the check back to michael boulware when michael boulware paid harold okimoto cash in the amount of the check the uncashed checks reflected amounts that michael boulware owed to harold okimoto on lost bets michael boulware denied that he owed harold okimoto any money and insisted that harold okimoto owed him money for funds that michael boulware had lent harold okimoto the okimoto family decided not to pursue collection of the amounts reflected in the four checks and those checks have never been paid 31mal sun boulware also was a heavy gambler michael boulware paid gambling debts of hers aggregating at least dollar_figure to dollar_figure d u s attorney contacts okimoto family shortly after the okimoto family decided not to pursue collection of the four checks blake okimoto was approached by assistant u s attorney j michael seabright who is now a u s district_court judge with respect to the kingdom of tonga bank accounts that were at issue in a then-ongoing criminal case involving michael boulware harold okimoto had ties to that account that allowed blake okimoto to consent to a request by the united_states to receive records on the account and the united_states wanted blake okimoto to give such consent shortly thereafter michael boulware strongly suggested to blake okimoto that he not give any such consent and requested that the two meet to discuss certain matters blake okimoto immediately contacted the u s attorney’s office to report that request blake okimoto then learned that michael boulware wanted to pay the okimoto family approximately dollar_figure million that michael boulware said harold okimoto had lent him beginning in through monthly wire transfers from hong kong blake okimoto also learned that michael boulware wanted to hire blake okimoto’s law firm to represent hie before he died harold okimoto had routinely and regularly disclosed his personal finances and other matters to blake okimoto and blake okimoto neither heard from his father that he had lent michael boulware approximately dollar_figure million nor believed that his father had the funds to lend that amount to michael boulware e claim of an approximately dollar_figure million debt approximately year after harold okimoto’s death michael boulware telephoned bruce okimoto unexpectedly and asked that they meet at michael boulware’s house shortly thereafter the two of them met alone next to michael boulware’s garage and michael boulware told bruce okimoto that michael boulware owed harold okimoto approximately dollar_figure million and had a promissory note to that effect bruce okimoto was aware of no such debt and did not believe that his father had enough money to have lent anyone anything bruce okimoto and his brother blake okimoto did not do anything about collecting the money from the alleged loan because they did not believe that the loan existed michael boulware asked bruce okimoto to send him a demand letter for the money but bruce okimoto declined the okimoto family never received payment for the approximately dollar_figure million loan that michael boulware said he owed harold okimoto f after-the-fact creation of promissory notes sometime after harvest international was formed james chan met with barney shiotani and nathan suzuki in nathan suzuki’s legislative office at the state capitol at this meeting the three men acknowledged the absence of a promissory note or other document indicating that the funds previously transferred from the foreign entities to michael boulware were loans the three men discussed their desire to create promissory notes for that purpose the three men agreed that barney shiotani would draft promissory notes from michael boulware to harvest international for funds previously transferred to michael boulware xi michael boulware’s removal of funds from the off-book bank accounts a overview a total of dollar_figure deposited into the off-book bank accounts was removed through transfers to michael boulware’s personal bank accounts by checks written directly to jin sook lee by checks written directly to mal sun boulware or by checks cashed for michael boulware mostly by his loyal employees and friends of the dollar_figure dollar_figure was transferred to michael boulware’s personal account no dollar_figure was transferred to michael boulware’s personal account no dollar_figure was transferred to jin sook lee through checks written to her dollar_figure was transferred to mal sun boulware through checks written to her and dollar_figure was received by michael boulware through a check cashing arrangement where michael boulware wrote a check payable to cash or to the name of a loyal to him individual and the individual cashed the check and gave the proceeds to michael boulware when these checks were cashed in through michael boulware had not yet filed his federal_income_tax returns for any of those years b michael boulware caused checks to be cashed for him by employees and friend sec_1 stanley hirai and antoinette hirai michael boulware gave stanley hirai and his then wife antoinette hirai various checks usually payable either to cash or to antoinette hirai as directed by michael boulware or sometimes in the case of antoinette hirai at the direction of stanley hirai antoinette hirai or sometimes stanley hirai or their daughter cashed the checks and gave the cash to michael boulware antoinette hirai did not know why she was cashing the checks she simply cashed the checks put the cash in an envelope and gave the envelope to stanley hirai who in turn gave the money to michael boulware from through michael boulware wrote dollar_figure of checks payable to cash or to antoinette hirai those checks were payable from an off-book bank account from one of michael boulware’s personal accounts or from the automated equipment bank account michael boulware told stanley hirai that the money was michael boulware’s personal funds and that he was giving those funds to jin sook lee morris miyasota morris miyasota has worked for holdings and its predecessor since and was its human resource manager in and in the late 1980s to early 1990s morris miyasota cashed at the request of michael boulware approximately checks totaling approximately dollar_figure million the amounts payable on approximately percent of the checks were greater than dollar_figure and most of the checks were made payable to cash sometimes the checks were made payable to morris miyasota as directed by michael boulware morris miyasota gave the proceeds to michael boulware upon cashing the checks on at least one occasion when morris miyasota was asked to fill out a cash transaction report for one of the transactions he reported that he rather than michael boulware was receiving the proceedsdollar_figure morris miyasota knew it was not typical for someone in his position with holdings and its predecessor to cash checks the checks written as payable to morris miyasota totaled dollar_figure and were written from date through date of those checks dollar_figure was payable from one of the off-book bank accounts central pacific bank account no 32currency transaction reports are generally required to be filed by banks as to deposits or withdrawals including by way of check exceeding dollar_figure dollar_figure was payable from michael boulware’s first interstate bank of hawaii account no and dollar_figure was payable from michael boulware’s first hawaiian bank account no the checks written as payable to cash totaled dollar_figure and were written from date through date of those checks dollar_figure was payable from one of the off-book bank accounts central pacific bank account no dollar_figure was payable from michael boulware’s first interstate bank of hawaii account no and dollar_figure was payable from michael boulware’s first hawaiian bank account no thomas okimoto thomas okimoto began working for hie in and he worked for hie until he retired in thomas okimoto was the manager of hie who oversaw its otc sales thomas okimoto also was the brother of harold okimoto during michael boulware wrote nine checks totaling dollar_figure that were payable to thomas okimoto none of the individual checks was payable in an amount greater than dollar_figure two of the nine checks were payable from michael boulware’s first hawaiian bank account no in the total amount of dollar_figure the remaining checks were payable from michael boulware’s automated equipment account no in the total amount of dollar_figure as directed by michael boulware thomas okimoto cashed each of the nine checks and gave the proceeds to michael boulware thomas okimoto never asked michael boulware why he was cashing checks for him milton ikeda milton ikeda was employed by hie or its predecessor as a karaoke machine salesman from the early 1980s through sometime in the 1990s and he was a good friend of michael boulware from through michael boulware wrote at least checks totaling dollar_figure that were payable to milton ikeda the amount payable on most of the individual checks was greater than dollar_figure of the at least checks dollar_figure was payable from michael boulware’s first hawaiian bank account no dollar_figure was payable from one of the off-book bank accounts central pacific bank account no and dollar_figure was payable from michael boulware’s first interstate bank of hawaii account no as directed by michael boulware milton ikeda cashed each of the checks and gave the proceeds to michael boulware milton ikeda knew that check cashing was not part of his job but he did it as a favor to michael boulware no one at hie besides michael boulware knew that milton ikeda was cashing checks for michael boulware sydney murayama sydney murayama was an employee of hie from date through date michael boulware wrote checks payable to sydney murayama totaling dollar_figure of those checks dollar_figure was payable from one of michael boulware’s personal accounts and the balance of dollar_figure was payable from michael boulware’s automated equipment account as directed by michael boulware sydney murayama cashed the checks and gave the proceeds to michael boulware neal taira neal taira was an employee of hie in september and date michael boulware wrote five checks that were payable to neal taira in the total amount of dollar_figure none of the individual checks was payable in an amount greater than dollar_figure in date michael boulware also wrote a check payable to harold okimoto in the amount of dollar_figure all six of these referenced checks were payable from one of the off-book bank accounts central pacific bank account no as directed by michael boulware neal taira cashed each of the six checks and gave the proceeds to michael boulware paul takekawa paul takekawa was an employee of hie during michael boulware wrote five checks totaling dollar_figure that were payable to cash or to paul takekawa one of the checks was written in date and was made payable in the amount of dollar_figure from one of the off-book bank accounts central pacific bank account no the remaining checks were written in october through date and were made payable in the total amount of dollar_figure from michael boulware’s first hawaiian bank account no none of the individual checks was payable in an amount greater than dollar_figure as directed by michael boulware paul takekawa cashed each of the five checks and gave the proceeds to michael boulware john torres john torres was an employee of hie in and michael boulware wrote checks payable to john torres in the total amount of dollar_figure one check was written in date and was made payable in the amount of dollar_figure from michael boulware’s first interstate bank of hawaii account no ten of the checks were written in january through date in the total amount of dollar_figure and were payable from one of the off-book bank accounts central pacific bank account no the amount payable on of the checks was greater than dollar_figure the remaining three checks were written in january through date in the total amount of dollar_figure and were payable from michael boulware’s first hawaiian bank account no none of the individual checks was payable in an amount greater than dollar_figure as directed by michael boulware john torres cashed each of the checks and gave the proceeds to michael boulware other check cashers in addition to the checks mentioned above from through michael boulware wrote checks payable to cash in the total amount of dollar_figure and gave those checks to individuals other than those discussed above the amounts payable on four of the checks were greater than dollar_figure of the checks dollar_figure was payable from michael boulware’s first hawaiian bank account no dollar_figure was payable from one of the off-book bank accounts central pacific bank account no dollar_figure was payable from michael boulware’s first interstate bank of hawaii account no and dollar_figure was payable from michael boulware’s first hawaiian bank account no as directed by michael boulware these individuals cashed the checks and gave the proceeds to michael boulware xii criminal investigation of michael boulware a jerry yamachika contacts and meets with michael boulware on or about date the cid began a criminal income_tax investigation of michael boulware the criminal investigation stemmed from respondent’s receipt of information that showed that michael boulware was enjoying an extravagant lifestyle and might have realized substantial income during the recent years but not reported that income on his personal federal_income_tax returns this information included inter alia hundreds of currency transaction reports related to michael boulware that numerous banks in honolulu had filed with the commissioner this information also included inter alia other independent reports that the referenced banks had filed with the commissioner to notify him of transactions with respect to michael boulware that appeared to have been structured to avoid the filing of a currency transaction report jerry yamachika was an experienced special_agent in the cid as part of the criminal investigation jerry yamachika met with michael boulware on or about date advised him of his constitutional rights and informed him that he was under criminal investigation for failing to file his personal federal_income_tax returns for through at least dollar_figure this was the first time that michael boulware was notified by the cid that he was under criminal investigation jerry yamachika ascertained 33michael boulware told jerry yamachika at that meeting that michael boulware had just recently filed his through federal_income_tax returns jerry yamachika later verified that claim michael boulware filed those returns on date michael boulware filed his return on or after date at or before the meeting that michael boulware had received large sums of income from hie as to those years and had received certain personal benefits through his relationship with his corporation eg receipt of proceeds lent from hie use of automobiles owned by hie at the meeting jerry yamachika gave michael boulware a request for his personal income_tax documents and a summons for the records of hie explaining as to the summons that it was necessary because hie was michael boulware’s controlled entitydollar_figure michael boulware perceived from the meeting that he and not any of the subject corporations was the focus of the criminal investigation b michael boulware obtains professional representation shortly after meeting with jerry yamachika michael boulware traveled to california to ask barney shiotani to represent him in the criminal investigation barney shiotani is an attorney licensed to practice law in california barney shiotani and michael boulware had never met before they spoke on that occasion but they knew of each other from an investment that michael boulware had made in a program managed by barney shiotani barney shiotani declined michael boulware’s request to 34all summonses issued during the criminal investigation were in the names of michael boulware or possibly jin sook lee but not hie represent him because barney shiotani was not a criminal tax attorney or a litigator barney shiotani recommended to michael boulware that he retain martin gelfand a criminal tax litigator following the meeting of barney shiotani and michael boulware barney shiotani became and remains a close confidant and adviser to michael boulware and to a lesser extent to the subject corporations in shortly after meeting with barney shiotani michael boulware retained martin gelfand and his california law firm irell manella l l p irell manella to represent michael boulware in connection with the criminal investigation at and after that time barney shiotani remained a close confidant and adviser to michael boulware and to the subject corporations on the topic of federal income taxes and with respect to michael boulware on theories to pursue to avoid any possible criminal conviction as to the subject matter of the investigation eg by arguing that there was no tax loss as to either michael boulware or hie and by formulating steps that michael boulware should take to maximize the chance of such an avoidance barney shiotani retained the services of nathan suzuki whom he had known for at least years to assist him as a kovel_accountant with respect to accounting matters as well as to advise michael boulware and the subject corporations hie was informed by barney shiotani and martin gelfand that hie was a target of the criminal investigationdollar_figure hie did not retain any attorney to represent solely its interests in the criminal investigation c focus of criminal investigation during the criminal investigation jerry yamachika focused on the books records and transactions of hie and considered making hie and various other entities or individuals targets in the investigation jerry yamachika was concerned as to whether hie’s tax returns were correct and he sought and received documents from hie to develop criminal cases primarily against 35we understand petitioners to use the term kovel_accountant to refer to an accountant described in 296_f2d_918 2d cir the court held in that case that an accountant who assists an attorney in communicating effectively with the attorney’s client does not serve to waive any attorney-client_privilege that would otherwise apply to privileged information that was disclosed to the accountant we use that term for simplicity and do not mean to suggest that we have found that any of the kovel accountants whom we refer to herein meet the specifics of united_states v kovel supra 36a target of a criminal investigation is a person or entity that the cid is investigating for a possible criminal violation of a federal statute a target becomes a subject ie the target is subject numbered if the cid concludes that the cid has sufficient evidence to indicate that the statute was violated and that the cid has jurisdiction to pursue a prosecution as to that violation michael boulware and jin sook lee but if warranted against hie or others as well jerry yamachika thoroughly reviewed hie’s records because he considered hie to be michael boulware’s sole source of funds and believed that any income that michael boulware failed to report as relevant to the criminal investigation would have come from that corporation on date martin gelfand and barney shiotani met with jerry yamachika and two of his colleagues and barney shiotani asked jerry yamachika whether the criminal investigation included any subjects other than michael boulware jin sook lee and hie jerry yamachika heard and understood the question and recorded it in his notes as such jerry yamachika did not deny that hie was a subject of the investigation and indicated that there might be other subjects later if for example a conspiracy was found to have existed with respect to the subject matter of the investigation throughout the criminal investigation jerry yamachika contemplated characterizing as conspirators numerous persons including barney shiotani lorin kushiyama john yamada and the various individuals who cashed checks for michael boulware at his direction jerry yamachika never formally made hie a subject of his investigation because he concluded that hie was a victim of crimes perpetrated primarily by michael boulware applicable internal procedures pertaining to the cid would have required in order to have made hie a subject that jerry yamachika recommend in writing that hie be made a subject that this recommendation be approved by his chief manager and that hie be subject- numbered while each of these three steps happened in the cases of michael boulware and jin sook lee subject-numbered as and respectively none of those steps happened with respect to hie applicable procedures also would have required that jerry yamachika notify the officials of hie at the beginning and end of his investigation d applicability of hie’s indemnification provision relating to certain personal legal fees incurred by its directors and officers early on in the criminal investigation michael boulware asked hie to indemnify him for any personal legal fees that he incurred with respect to the investigation michael boulware based his request on provisions set forth in the articles of incorporation and or bylaws of hie and the other relevant corporations of which he was an officer each of those provisions states that officers and directors of the corporation shall be indemnified by the corporation for all reasonable legal fees and costs actually and necessarily incurred in connection with a claim in which that officer or director is involved by reason of his being or having been a director or officer of the corporation the provisions except matters as to which an officer or director shall be finally adjudged in such action suit proceeding investigation or inquiry to be liable for willful misconduct willful neglect or negligence toward the corporation in the performance of his duties as such director or officer the provisions state as to the just-quoted exception that absent such a final adjudication the board_of directors may conclusively rely on the opinion of legal counsel in addition to receiving legal advice on the subject from michael mccarthy and martin gelfand michael boulware both personally and in his capacity as an officer of hie sought and received legal advice from douglas smith of the hawaii law firm damon key bocken leong kupchak damon key sidney boulware and merwyn manago in their capacities as members of hie’s board met informally with douglas smith and discussed the propriety of the subject corporations’ paying michael boulware’s legal fees douglas smith advised hie’s board that michael boulware and the other hie employees were entitled to indemnification from hie under the referenced provisions to the extent that he and the other hie employees were acting in the best interest of hie douglas smith researched the issue including reading the statute and the applicable corporate provisions and rendered that advice strictly on the basis of his assumption of facts that had been provided to him by one or more members of hie’s board upon receiving the advice of douglas smith hie’s board_of directors determined that michael boulware was acting in the best interests of hie and that he was entitled to indemnification for his legal fees in connection with such indemnification damon key asked michael boulware to pledge and as of date he did pledge his hie shares to hie in exchange for debts that he might owe hie including any debt that arose from the indemnification for legal fees for which it was not proper to indemnify himdollar_figure xiii civil litigation initiated by jin sook lee a background as relevant herein jin sook lee initiated three civil lawsuits involving michael boulware and or hie first jin sook lee sued michael boulware and hie for recovery_of the dollar_figure that he took from her safe and for an award equal to the value of 37in early after michael boulware was convicted following his first criminal trial discussed infra damon key became aware that provisions under the revised model business code had been adopted requiring more stringent affirmation in writing the then current members of hie’s board_of directors sidney boulware karen min boulware and merwyn manago as outgoing director executed an affirmation ie a consent of directors as to the pledge and recorded in hie’s board minutes the board’s approval for indemnification of michael boulware’s legal fees the koloa house that he had taken from her through his forged signature of her name jsl litigation michael boulware and hie made a counterclaim in the jsl litigation to recover approximately dollar_figure million of funds received by jin sook lee and to recognize hie as the owner of the four relevant real properties second jin sook lee as trustee of the glenn lee boulware trust commenced the trust case by petitioning a hawaii state court to enforce the trust and to order an accounting michael boulware as trustor counterpetitioned the court in the trust case to remove jin sook lee as trustee to appoint a substitute trustee designated by him and to order an accounting of all funds that he or hie had transferred to jin sook lee from date through that time third jin sook lee as trustee of the trust commenced a shareholder derivative case shareholder derivative case b jsl litigation complaint on date jin sook lee sued hie and michael boulware in the circuit_court of the first circuit of hawaii that case the jsl litigation was captioned by the court as jin sook lee v michael boulware and hawaiian isles enterprises inc and docketed as civil no at or about the time the complaint was filed in that court michael boulware also was a litigant in two other lawsuits ongoing in a hawaii family court the first lawsuit was the uncontested divorce proceeding of michael boulware and mal sun boulware the second lawsuit michael boulware v jin sook lee was a paternity action jin sook lee’s complaint in the jsl litigation alleged in part that michael boulware individually and as an agent of hie stole dollar_figure from the safe in her house and wrongfully converted the cash to himself or to hie michael boulware wrongfully acquired the koloa house from her and transferred the house to hie through a fraudulent conveyance by which he unlawfully forged her signature on the deed of conveyance from her to him payment was due and owing to her on the dollar_figure million promissory note given to her by michael boulware to compensate her for the approximate value of the koloa house wrongfully taken from her and michael boulware and hie were unjustly enriched by their acquisition of the koloa house and the dollar_figure in cash the complaint alleged as relevant facts that michael boulware had written an dollar_figure check on date from hie to jin sook lee to compensate her for the loss that he had asked her not to cash the check until he informed her that sufficient funds were available to pay the check that he had not yet informed her that sufficient funds were in the account and that she had yet to attempt to cash the check in addition the complaint alleged michael boulware had made a single payment of dollar_figure to jin sook lee under the promissory note had now defaulted on the note and had refused her demand to make further payments on the note the complaint sought a joint_and_several judgment against michael boulware and hie for dollar_figure plus interest dollar_figure the value of the koloa house plus interest consequential damages punitive_damages attorney fees and her other costs of litigation the complaint also sought that michael boulware be held liable for the dollar_figure unpaid portion of the promissory note plus interest accrued thereon counterclaim on date michael boulware and hie made a counterclaim in the jsl litigation alleging in part that hie was entitled to recover over dollar_figure million in cash and real_property specifically the atkinson condominium the makaiwa house and the punahou condominium held by jin sook lee in constructive trust pursuant to her oral agreement to return the property on demand but which she refused to return after demand the counterclaimants prayed in the counterclaim for a return of the transferred funds and real properties and for an award of punitive_damages the counterclaimants also prayed that the court declare void the dollar_figure check payable by hie to jin sook lee and the dollar_figure million promissory note from michael boulware to jin sook lee the counterclaimants alleged that those instruments were procured by jin sook lee through duress fraud and undue influence and alternatively without adequate_consideration the counterclaimants alleged in the counterclaim as relevant facts that michael boulware had to accumulate substantial funds to buy out mal sun boulware’s marital interest in hie and their other joint assets as part of their divorce agreement hie had advanced funds to michael boulware with the understanding that he would repay hie all amounts not used on its behalf michael boulware transferred or caused hie to transfer approximately dollar_figure million to jin sook lee with the same understanding with her knowledge that michael boulware needed the funds to finalize his divorce and pursuant to her agreement that she would return the funds to michael boulware and hie upon request and some of the funds transferred to jin sook lee were used to purchase in the name of jin sook lee as an agent of michael boulware and hie the atkinson condominium the koloa house the makaiwa house and the punahou condominium the counterclaimants alleged in the counterclaim that jin sook lee had breached her contract with michael boulware and hie to return the transferred funds and properties upon demand which had been made that she had breached her fiduciary duty as a constructive trustee to do the same and that she had converted money and other assets belonging to michael boulware and hie and was unjustly enriched c trust case on date jin sook lee as trustee of the glenn lee boulware trust commenced the trust case by filing the petition referenced supra with the circuit_court of the first circuit of hawaii the trust case was docketed by the court as t no as relevant herein the petition underlying the trust case sought a judgment declaring that the glenn lee boulware trust was valid and enforceable or alternatively if the trust was unenforceable a judgment declaring and imposing a resulting trust and adjudging that jin sook lee as trustee was entitled to receive percent of the stock of hie as of date and all profits and earnings therefrom an accounting of the e_p of hie from date through that time and reimbursement of the costs of the lawsuit and an award of attorney’s fees and other appropriate amounts on date michael boulware as trustor of the glenn lee boulware trust responded to jin sook lee’s petition in the trust case and admitted that the trust was established that the trust was funded with percent of the shares of hie and that the trust was valid contemporaneously michael boulware as trustor filed with the court a counterpetition to remove jin sook lee as trustee of the glenn boulware trust for breaches of fiduciary duty conflicts of interest and conversion of trust funds to appoint a substitute trustee as designated by him and to order an accounting of all funds received by jin sook lee from hie or michael boulware from date through present the trust case and the jsl litigation were initially consolidated for all purposes because the counterclaims filed in those cases essentially mirrored each other the cases were later severed on or about date at which time the trial of the jsl litigation commenced before a jury d shareholder derivative case on date jin sook lee as trustee of the glenn lee boulware trust commenced in the circuit_court for the first circuit of hawaii a shareholder derivative case against hie its board_of directors michael boulware sidney boulware and merwyn manago and its employee mal sun boulware shareholder derivative case the shareholder derivative case was docketed by the court as civil no the shareholder derivative case primarily sought to enforce the rights of a shareholder including access to corporate records afforded to jin sook lee as trustee of the glenn lee boulware trust to throw out the existing board_of directors and to appoint a receiver to control and manage hie on date the court dismissed the shareholder derivative case for lack of any activity since date e hie’s perception of civil litigation hie did not perceive jin sook lee as posing an actual threat through her filing and prosecution of the aforementioned civil litigation f actions taken by hie board_of director sec_1 resolution as of date hie’s board_of directors michael boulware sidney boulware and merwyn manago resolved that only the persons listed as shareholders in the books of hie would be permitted to exercise the rights of shareholders the board noted that jin sook lee was claiming as trustee of the glenn lee boulware trust to own a legal or beneficial_interest in the shares of hie that jin sook lee was not then shown as a shareholder on the books of hie that judicial proceedings were ongoing to remove jin sook lee as trustee of the glenn lee boulware trust that the court in the judicial proceedings had not yet determined jin sook lee’s interest in the shares of hie and that the board had determined that under the circumstances it was neither proper nor in the best interests of hie to recognize jin sook lee as a shareholder of hie or to allow her to exercise any rights afforded to shareholders of hie payment of legal expenses hie’s board_of directors determined that it was proper to pay the legal expenses associated with the trust case and michael boulware’s counterpetition in that case hie’s board_of directors determined that it was proper to pay for the legal expenses associated with the defense of michael boulware sidney boulware merwyn manago and mal sun boulware in the shareholder derivative case xiv referral of michael boulware for prosecution and michael boulware’s grand jury indictment a referral to doj for prosecution sometime before date jerry yamachika recommended to one of his superiors the chief of the cid pacific-northwest division that michael boulware and jin sook lee be prosecuted for attempting to evade federal_income_tax for through and respectively jerry yamachika also recommended to the chief that michael boulware be prosecuted for filing false federal corporate_income_tax returns for hie for through and that jin sook lee be prosecuted for aiding in the preparation of those corporate_income_tax returns jerry yamachika also recommended to the chief that michael boulware and jin sook lee be prosecuted for conspiracy to defraud by filing or causing the filing of false corporate and individual federal_income_tax returns on date the chief concurred in all of jerry yamachika’s recommendations and forwarded jerry yamachika’s final report to the district_counsel honolulu hawaii the forwarded documents included the chief’s approval under the signature of the district_director of the recommendations set forth in jerry yamachika’s final report by a writing dated date the cid notified michael boulware with copies to martin gelfand and barney shiotani that it was recommending that michael boulware be prosecuted criminally in connection with the subject matter of the criminal investigation the writing stated in part the investigation conducted by the criminal_investigation_division has developed evidence indicating you conspired to defraud the internal_revenue_service by impeding and obstructing its lawful function of determining and assessing the relevant tax_liabilities for yourself as well as hawaiian isles enterprises inc the evidence further indicates that you willfully subscribed to false federal corporate tax returns for hawaiian isles enterprises inc for the fiscal_year sec_9006 through and that you willfully evaded your personal income_tax liabilities by subscribing to false federal individual income_tax returns for the years through the violations alleged are title united_states_code sec_371 title_26 internal_revenue_code sec_7206 and title_26 internal_revenue_code sec_7201 on date martin gelfand spoke with carol muranaka an attorney in the office of district_counsel western region and requested a conference with the office of district_counsel to discuss the matter in a letter dated date martin gelfand was informed that the requested conference was set for date and that michael boulware was entitled at that conference to present any information in his defense afterwards the office of district_counsel through carol muranaka concurred in jerry yamachika’s recommendation of the prosecution of michael boulware but did not agree with jerry yamachika’s recommendation of the prosecution of jin sook lee as to the latter the office of district_counsel did not believe that the case against jin sook lee was strong enough because it believed that all amounts received by jin sook lee could be viewed as gifts and not taxable_income to her on date respondent notified martin gelfand that the criminal investigation was being referred to the department of justice doj for its consideration of criminal prosecution of michael boulware subsequently on date in connection with a conference held with the doj martin gelfand was given a breakdown of numbers related to alleged tax deficiencies of both michael boulware and hie the numbers included amounts that the united_states could allege were false on hie’s and federal_income_tax returns and would directly affect michael boulware specifically the doj informed martin gelfand that hie had failed to report income of dollar_figure in dollar_figure in and dollar_figure in b referral to grand jury after a criminal prosecution is approved by the doj the case is usually returned to the local office of the u s attorney for criminal prosecution at or about the beginning of date the recommended criminal prosecution of michael boulware was approved by the doj his case was returned to the u s attorney for hawaii and a grand jury proceeding was commenced to determine whether michael boulware should be indicted in connection with his diverting of hie income the united_states did not seek an indictment of hie in that the united_states viewed hie as the victim of criminal activities perpetrated by michael boulware applicable policy of the doj as set forth in sections through of the u s attorneys’ manual date would have required that hie be notified that it was a target in the grand jury phase if the united_states had sought hie’s indictment by the grand jury c grand jury indictment on date the grand jury returned a 10-count indictment against michael boulware the indictment charged michael boulware with four counts under sec_7206 of filing false personal federal income returns for through one count under u s c sec_371 of conspiring to make a false statement to a federally insured financial_institution namely gecc and four counts under u s c sec_1014 of making the referenced false statements the 10th count sought forfeiture of funds associated with the false statements the indictment alleged in part that michael boulware certified as a representative of hawaiian isles enterprises inc that he had inspected and accepted delivery of arcade games pool tables and jukeboxes from aloha games and automatic coin equipment inc and that the equipment was in good condition and repair whereas defendant michael h boulware knew that the listed equipment had not been received from aloha games and automatic coin equipment inc on date and date a superseding indictment and second superseding indictment respectively added five additional counts under sec_7206 of filing false personal federal_income_tax returns for through and four new counts under sec_7201 of tax_evasion for through and amended the factual allegations of the conspiracy count although the referral for criminal prosecution had been for tax_evasion regarding both his personal and hie’s corporate tax returns michael boulware was not indicted for false statements on hie’s corporate tax returns afterwards during michael boulware’s first criminal trial the false tax_return counts for through were severed redacted from the indictment and dismissed with prejudice the grand jury indictments against michael boulware centered on his diversion of hie’s income during through xv resolution of jsl litigation a overview the legal issues in the jsl litigation were the subject of an approximately 2-week jury trial in june and date by consent of the parties in the jsl litigation the court reserved and later decided without a jury the equitable issues of unjust enrichment and the formation of a constructive trust regarding the cash and checks of hie that were delivered by michael boulware to jin sook lee as to those equitable issues the parties in the jsl litigation and the trust case stipulated that the court could consider all of the evidence presented in the trial of the jsl litigation as if such evidence had been presented before the court sitting without a jury in the trust case b jury verdict by special verdict rendered on date the jury in the jsl litigation found that jin sook lee was holding dollar_figure in constructive trust for hie and ordered jin sook lee to return that money to hie most specifically the jury found that none of the cash and checks that michael boulware and hie transferred to jin sook lee from date through date were gifts to her that the moneys listed as totaling dollar_figure belonged to hie and that jin sook lee owed hie the dollar_figure hie did not convert title to the koloa house from jin sook lee the dollar_figure that michael boulware took from the safe did not belong to jin sook lee michael boulware was obligated to pay jin sook lee dollar_figure pursuant to the dollar_figure million promissory note that he had given her and jin sook lee owned the atkinson condominium the punahou condominium and the makaiwa house the jury awarded jin sook lee dollar_figure on the promissory note and ownership of the three just-referenced real properties c equitable issues decided by state court as to the equitable issues reserved by the court for its decision the court noted that the jury in the jsl litigation had found that dollar_figure in cash and checks delivered to plaintiff belonged to hie and that plaintiff should return that sum to hie and the court stated as a fact that the court agrees with the jury’s verdict and likewise finds that the dollar_figure delivered to plaintiff was not a gift and belongs to hie in addition the court found that michael boulware had given the dollar_figure to jin sook lee without receiving any consideration in return and that jin sook lee would be unjustly enriched by retaining those moneys in relevant part the court concluded there was a binding agreement between plaintiff jin sook lee michael boulware and hie for plaintiff to hold monies belonging to hie to pay mal sun boulware for her marital interest in hie pursuant to that agreement monies belonging to hie were entrusted to plaintiff until such time the monies were needed to pay mal sun for her interest in hie the dollar_figure held by plaintiff belongs to hie and plaintiff wrongfully refused to return the sum to hie for plaintiff to retain the dollar_figure belonging to hie for which she paid no consideration would be unjust the court said in small v badenhop haw it is axiomatic that ‘a person who has been unjustly enriched at the expense of another is required to make restitution to the other ’ haw pincite a constructive trust will be imposed where the evidence is clear_and_convincing that one party will be unjustly enriched if allowed to retain the entire property maria v freitas haw based upon the court’s finding that plaintiff would be unjustly enriched a constructive trust is imposed on the dollar_figure and plaintiff is deemed to be holding those monies for hie the court ordered adjudged and decreed that jin sook lee holds dollar_figure in trust for hie and should return such sums to hie d final judgment entered on date a final judgment was entered in the jsl litigation part of that judgment was against jin sook lee in favor of hie in the amount of dollar_figure e hie records receivable from jin sook lee after the jsl litigation had concluded merwyn manago set up a receivable from jin sook lee on hie’s books merwyn manago established that receivable entitled due from trustee jsl at the direction of nathan suzuki and barney shiotani the receivable reported a balance due of dollar_figure as of date xvi bankruptcy case of jin sook lee a overview in early date hie sought to garnish assets of jin sook lee and to levy against her personal and real_property to collect the dollar_figure judgment due it from the jsl litigation on date jin sook lee filed a chapter petition in the u s bankruptcy court for the district of hawaii commencing the case of in re jin sook lee bk case no 97-dollar_figure the internal_revenue_service was not initially listed as a creditor but was added on date in an amended list of creditors jerald guben was a partner at the hawaii law firm reinwald o’connor playdon reinwald o’connor and specialized in bankruptcy reorganization and insolvency in shortly after the chapter petition was filed on behalf of jin sook lee jerald guben and reinwald o’connor were retained by hie to represent hie in the bankruptcy case and most specifically to collect from jin sook lee’s bankruptcy_estate or otherwise to satisfy the dollar_figure judgment awarded hie in the jsl litigation jerald guben and reinwald o’connor continued to represent hie as to that matter through date b property transfers and claims paul sakuda was the chapter trustee in jin sook lee’s bankruptcy casedollar_figure on or about date jin sook lee delivered to paul sakuda as chapter trustee cash cashier’s checks and cash equivalents valued by jin sook lee at the net fair_market_value of dollar_figure within days of her filing of 38we use the term chapter petition to refer to a petition under ch of the bankruptcy code 39we use the term chapter trustee to refer to a trustee under ch of the bankruptcy code her chapter petition in the bankruptcy court jin sook lee moved that court to convert her case to one under chapter of the bankruptcy code in that jin sook lee’s bankruptcy case was then pending under chapter paul sakuda as chapter trustee held the assets of jin sook lee in her bankruptcy_estate the motion if granted would have allowed jin sook lee to continue to possess her assets as a debtor in possession under chapter of the bankruptcy code hie objecting to jin sook lee’s motion asserted that jin sook lee was not eligible to be such a debtor in possession because of her prepetition conduct on date hie filed in the bankruptcy court a complaint for declaratory and injunctive relief that property be turned over to plaintiff hawaiian isle enterprises inc that filing named paul sakuda as chapter trustee as a defendant and resulted under rule of the federal rules of bankruptcy procedure in an adversary proceeding docketed as hawaiian isles enterprises inc v paul sakuda trustee of the estate of jin sook lee adv pro no adversary proceeding the complaint alleged that jin sook lee had no interest in the cash cashier’s checks and cash equivalents held by paul sakuda as chapter trustee in that those assets were subject_to the prepetition constructive trust referenced in the judgment in the jsl litigation entered before the commencement of jin sook lee’s bankruptcy case thus the complaint stated those assets were not part of jin sook lee’s bankruptcy_estate and should be turned over to hie as payment of the dollar_figure debt owed to hie under the judgment on date jin sook lee’s bankruptcy case was converted to one under chapter of the bankruptcy code eighty days later on date the internal_revenue_service filed with the court a proof_of_claim asserting pursuant to u s c sec_507 an unsecured priority claim of dollar_figure for unassessed federal income taxdollar_figure the only other claim filed in jin sook lee’s bankruptcy case was by hie c adversary proceedings commenced in on date hie commenced an adversary proceeding against jin sook lee hawaiian isles enterprises inc v lee adv pro no relating to a request that the bankruptcy court determine the dischargeability of jin sook lee’s debts to hie and to the glenn lee boulware trust four days later the chapter trustee and michael boulware each commenced a similar proceeding boulware v lee adv pro no and boulware v lee adv pro no respectively 40a proof_of_claim is a form that is filed with a bankruptcy court by a creditor listing the creditor’s claim against the debtor and the debtor’s bankruptcy_estate d settlement of adversary proceeding paul sakuda as chapter trustee agreed with the relief requested by hie in the adversary proceeding ie that he turn over the disputed assets to hie and he moved the court on date to order as much jin sook lee opposed that motion and succeeded paul sakuda as chapter trustee as the defendant in the adversary proceeding on date the bankruptcy court called the motion for hearing present were counsel for hie counsel for jin sook lee counsel for michael boulware and counsel for the glenn lee boulware trust jin sook lee then withdrew her opposition to the motion and the parties in the adversary proceeding informed the bankruptcy court that they had settled their dispute underlying that proceeding the settlement agreement was executed by hie and jin sook lee and was reflected in a written document entered into on or about date date settlement agreement the date settlement agreement included a specific reference to and provision for irs claims and oral notice of a hearing as to the settlement agreement was given to the united_states and to the internal_revenue_service neither the united_states nor the internal_revenue_service objected to the date settlement agreement on date the bankruptcy court entered an order granting the date motion and incorporating within its order the terms and conditions set forth in the settlement agreement that action resolved the relevant disputes of the parties in the adversary proceeding except to the extent that those disputes were at issue in the three adversary proceedings commenced in e date settlement agreement overview the date settlement agreement stated that hie would receive cash inclusive of cash equivalents and property valued at dollar_figure property distributions a cash and cash equivalents the date settlement agreement stated that all cash cash equivalents and accounts held by paul sakuda as chapter trustee would be turned over to hie those amounts had an aggregate value of dollar_figure plus accrued interest b automobiles the date settlement agreement stated that jin sook lee would retain title to a mercedes benz but had to relinquish any claim to a rolls royce the rolls royce was valued at dollar_figure c real properties the date settlement agreement stated that jin sook lee would convey to hie title to the makaiwa house with a reservation of a life_estate for her and that she would convey to hie fee title to the atkinson condominium and to the punahou condominium the fee simple interest in the makaiwa house was valued at dollar_figure the values of the other two real properties were dollar_figure and dollar_figure respectively d jewelry and furs the date settlement agreement stated that hie would receive from paul sakuda as chapter trustee title to jewelry and furs collectively valued at dollar_figure e judgment against michael boulware the date settlement agreement stated that hie would receive the dollar_figure judgment against michael boulware received by jin sook lee in the jsl litigation f summary in sum the date settlement agreement stated that hie would receive the following assets cash and cash equivalents dollar_figure automobile rolls royce big_number real properties atkinson condominium dollar_figure makaiwa house big_number punahou condominium big_number big_number jewelry and furs big_number judgment against michael boulware big_number total big_number disbursements by hie hie was required to make three disbursements from the assets turned over to it first hie was required to pay certain administrative expenses related to jin sook lee’s bankruptcy proceedings the amount of each of these expenses was relatively minimal second hie was required to disburse dollar_figure to jin sook lee to pay and satisfy any and all federal and state of hawaii income_tax liabilities for and all penalties and interest therein once those liabilities were satisfied the settlement agreement stated jin sook lee was required to provide hie with proof of such satisfaction and could retain any portion of the dollar_figure that was not needed to pay those liabilities third hie was required to satisfy a judgment in the amount of dollar_figure rendered against jin sook lee in favor of the glenn lee boulware trust in the trust case jin sook lee in turn was required to relinquish her interest in that trust as a contingent beneficiary f settlement of adversary proceedings hie michael boulware jin sook lee individually and as the former trustee of the glenn lee boulware trust and florence boulware as the then-current trustee of the glenn lee boulware trust entered into a settlement settlement of the subject matter of the three adversary proceedings jin sook lee filed an unopposed motion in the bankruptcy court requesting that the settlement be approved the internal_revenue_service did not object to the requested approval on date the bankruptcy court approved the settlement through an amended order granting debtor jin sook lee’s motion to approve settlement agreement the 13-month delay between the settlement and the date settlement of the adversary proceeding was attributable to allowing the earlier filed case to remain open for the resolution and liquidation of the internal revenue service’s federal_income_tax claim against jin sook lee the settlement stated in part that hie and jin sook lee would execute a stipulated judgment in hie’s adversary proceeding in favor of hie in the amount of dollar_figure million and that the stipulated judgment would be good for yearsdollar_figure the settlement also stated that the parties thereto would dismiss the other two remaining adversary proceedings with prejudice the settlement also stated that upon the entry of the final order in jin sook lee’s bankruptcy case on or about date none of the parties involved in the bankruptcy case could attempt to collect on a debt accrued before date 41the dollar_figure million judgment to be entered for hie supplemented the payment of dollar_figure to be made under the earlier settlement agreement g claimed bad_debt deductions related to amounts considered due from jin sook lee trustee as discussed infra hie filed its federal_income_tax returns for through in march or date hie filed its federal_income_tax return for in date and hie filed its federal_income_tax return for in date on those returns hie reported bad_debt deductions in the following amounts in connection with its book writedown of the due from trustee jsl account as uncollectible period ended bad_debt deduction date dollar_figure date big_number date big_number date big_number date big_number the reporting and amounts of these writeoffs came from nathan suzuki and barney shiotani the claimed bad_debts related to the portion of the dollar_figure judgment in the jsl litigation that went unpaid xvii nol adjustments a hie’s filing of its federal_income_tax returns for through hie filed its federal_income_tax returns for through on or about the following dates taxable_year filing_date b pre-199806 reported nols and applications on its federal_income_tax returns for through hie reported the following amounts of taxable_income or nols taxable_year taxable_income or nol dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number hie had a dollar_figure nol_carryover from taxable years before and used the full amount of that carryover to offset income on its federal_income_tax returns for and hie did not carry over any of the dollar_figure nol reported for of the dollar_figure nol reported for hie carried back dollar_figure to and dollar_figure to leaving dollar_figure of the dollar_figure available for carryover with the dollar_figure nol reported for hie’s nol_carryover from as reported on its federal_income_tax returns totaled dollar_figure ie dollar_figure from dollar_figure from hie’s federal_income_tax return for did not explicitly report that hie had any nol_carryover from prior years c hie claims on its federal_income_tax return for that its nol_carryover from earlier years is larger than that previously reported on its federal_income_tax return for hie reported dollar_figure of taxable_income before application of any nol deduction claimed a dollar_figure nol_carryover to that year and applied dollar_figure of the carryover to reduce its reported taxable_income for to zero hie did not claim nols on its federal_income_tax returns for through as originally filed that would generate or otherwise support the dollar_figure nol_carryover claimed on its return for nor did hie file any amended federal_income_tax return for the earlier years that would generate or support the claimed dollar_figure nol_carryover in or about date hie amended its federal_income_tax returns for and to reflect its carryback to those years of dollar_figure and dollar_figure respectively of the originally reported dollar_figure nol for those amended returns do not reflect any nols or other items that would generate or support the claimed dollar_figure nol_carryover the return included a statement that reported that the claimed dollar_figure nol_carryover was attributable to the following taxable loss loss previously loss_year sustained applied remaining dollar_figure dollar_figure -0- big_number big_number -0- big_number big_number -0- big_number big_number dollar_figure big_number -0- big_number big_number -0- big_number big_number -0- big_number nol_carryover available this year big_number subsequently hie used the dollar_figure nol_carryover as modified in later years to offset fully taxable_income of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure that hie reported for through respectively d source of larger nol_carryover reported for merwyn manago did not know about the specifics of the increase in the amount of the nol_carryover as calculated from hie’s federal_income_tax return for taxable years before from that reported on hie’s federal_income_tax return for the increase was calculated by nathan suzuki and barney shiotani during the criminal investigation of michael boulware and was given to hie’s tax preparer kobayashi doi to report on hie’s tax returnsdollar_figure nathan suzuki worked for hie first as its controller immediately before merwyn manago and then as an independent_contractor nathan suzuki was a classmate of sidney boulware and a longtime friend of both sidney boulware and michael boulware nathan suzuki prepared michael boulware’s federal_income_tax returns from the 1980s through and during through worked with hie’s attorneys as a kovel_accountant with respect to the criminal investigation e hie’s federal_income_tax return overview when hie filed its federal_income_tax return for it again reported that its nol_carryover from to was calculated on the basis of nols not reported on its previously filed returns for those years hie also reported on its return that its nol_carryover to was calculated using nols in amounts different from those underlying the dollar_figure nol_carryover that it had calculated the previous year for specifically hie reported on its federal_income_tax return for that its nol_carryover to totaled dollar_figure 42kobayashi doi was a mere pawn for michael boulware and the subject corporations and accepted at face value and without any meaningful review all information provided by or on behalf of michael boulware and the subject corporations hie included within its return a statement listing the calculation of that amount as follows taxable loss loss previously loss_year sustained applied remaining dollar_figure dollar_figure -0- big_number big_number -0- big_number big_number -0- big_number big_number -0- big_number big_number dollar_figure big_number -0- big_number big_number -0- big_number big_number -0- big_number nol_carryover available for big_number hie applied the reported dollar_figure nol_carryover as follows dollar_figure to dollar_figure to dollar_figure to and dollar_figure to exhibit 18-j the record includes as exhibit 18-j a one-page document that was prepared by nathan suzuki in consultation with barney shiotani the document was prepared on one or more days during the period between the filings of hie’s federal_income_tax returns for and the document purports to list for the relevant years the off-book activity income that respondent was claiming was unreported by hie as perceived by hie’s representatives through conversations with representatives of respondent the actual income that was reported by hie through the monthly adjustments and ajes discussed infra and hie’s realization of nols greater than those reported on hie’s federal_income_tax returns as originally filed the amounts of the realized nols reported on this exhibit correspond to the amounts reported as loss sustained on the statement included in hie’s federal_income_tax return hie’s recomputation of its nols is grouped into three main categories adjustments related to michael boulware’s activities that were part of the evidence presented during his criminal trial ie the income from the off-book activities adjustments labeled cost of sales coffee and adjustments relating to hie’s treatment of hawaii tobacco_tax refunds the document shows that the reportable income and the reported income for through each total dollar_figure and reflects hie’s view that all hie income at issue in the criminal prosecution of michael boulware was actually reported by hie petitioners assert that the document establishes that dollar_figure of the dollar_figure in monthly adjustments and ajes was related to tobacco_tax refunds and that the remaining dollar_figure was related to hie’s reporting of income from the off-book activities dollar_figure dollar_figure dollar_figure petitioners also make an alternative assertion as to hie’s reporting of income from the off-book activities specifically petitioners assert if the dollar_figure was not included in the monthly adjustments and ajes then the monthly adjustments and the amortization adjustments were overstated by dollar_figure which was enough to cover respondent’s determined unreported income from the off-book activities we consider exhibit 18-j to be incredible and unreliable and we give it no significant weight nor do we give any significant weight to exhibit 2136-p a purported updated version of exhibit 18-j the later exhibit states that hie reported dollar_figure of income greater than the amount of income that was actually reportable for through upon our review of the credible_evidence in the record we conclude that both documents were prepared simply to attempt to support through a writing a position of barney shiotani that the united_states could not prevail on any criminal or civil issue if michael boulware and hie could make all of their income_tax deficiencies disappear claim to additional cogs in computing the amounts reported as loss sustained on the statement included in hie’s federal_income_tax return for and on exhibit 18-j hie claimed an extra dollar_figure in cogs for kona coffee cash purchases petitioners have not substantiated that hie is entitled to a larger amount of cogs than that reported as cogs on its filed returns f hie’s position as to its nol carryovers reported for and later year sec_1 overview hie’s nol carryovers claimed on its federal_income_tax returns for and later years are attributable to hie’s position that hie prematurely reported on its through federal_income_tax returns approximately dollar_figure of income from hawaii tobacco_tax refunds that was properly reported in and now had to be shifted to through and self-help tobacco_tax credits and net_income from the off-book activities that were the bases of michael boulware’s grand jury indictments were included in monthly adjustments reported on hie’s tax returns or alternatively if the monthly adjustments did not include the referenced net_income the monthly adjustment were overreported on account of tobacco_tax adjustments by an amount sufficient to cover that net incomedollar_figure 43we hereinafter consistently refer to the amount of refund income that hie claims to have prematurely reported as totaling dollar_figure petitioners have not been as consistent our holdings herein would be the same regardless of the actual total amount of refund income that hie claims to have prematurely reported 44as discussed infra we decline to find on the basis of the credible_evidence in the record that hie reported any of the referenced net_income for federal_income_tax purposes merwyn manago did not believe that the monthly adjustments included the continued hie’s liability for hawaii tobacco_tax hie was required to pay tobacco_tax to hawaii with respect to hie’s tobacco cigarette business and hie was required to file with hawaii monthly tobacco_tax returns with respect thereto we set forth in appendix a the relevant hawaii statutory provisions underlying its tobacco_tax hie was required to report on those returns the amount of its tobacco_tax liability for the month and to enclose with the return a payment of any reported liability before date the tobacco_tax liability of a wholesaler such as hie equaled percent of the total of its wholesale and retail tobacco sales for the month after that date the tobacco_tax liability of a wholesaler such as hie equaled at least percent of that amount hie’s purported overpayment of hawaii tobacco_tax before hie paid tobacco_tax to hawaii on the basis of the prices at which hie sold its cigarettes to customers in thomas okimoto informed michael boulware that some of hie’s competitors were instead computing that tax on the basis of the continued off-book activities he adjusted the tobacco_tax returns by the full monthly adjustment amount and never tried to correct them hie’s tax and accounting_records could not have included the net_income from the off-book activities hie’s return preparer was unaware of those activities and of michael boulware’s story that the monthly adjustments included those activities until years after the start of the off-book activities lower cost that the competitors paid to purchase the cigarettes for resale michael boulware asked michael mccarthy for legal advice on the matter later in michael mccarthy advised merwyn manago and michael boulware that hie had arguably miscalculated and overpaid its hawaii tobacco_tax liability in periods before for the reasons referenced by thomas okimoto and if there was such an overpayment that the overpayment was approximately dollar_figure milliondollar_figure if in fact hie had overpaid its tobacco_tax liability michael boulware wanted to recover the overpayment sooner than later michael boulware however was hesitant to notify hawaii about his possible argument as to an overpayment ie that hie should have computed its tax on the basis of the cost that hie paid to purchase the cigarettes for resale rather than of the prices at which hie sold its cigarettes to customers because he thought that hawaii would review the merits of the argument and disagree with it michael mccarthy told michael boulware and merwyn manago that over time hie arguably could discreetly recover any perceived overpaid hawaii tobacco_tax through self-help in 45the record contains no credible_evidence establishing any specific amount of tobacco_tax hie purportedly overpaid before or the precise years of any such overpayment nor has hie stated consistently the specific amount of tobacco_tax it claims to have overpaid other words by understating its tobacco_tax liabilities for the then-current and future months without notifying hawaii michael mccarthy made no earnest attempt to discuss this issue with anyone working for hawaii nor did hie or any of its other representatives make an earnest attempt to do so the self-help method described by michael mccarthy was not an appropriate method to claim a refund of hawaii tobacco taxes from the recognized procedure to claim a refund of overpaid hawaii tobacco_tax was to file an amended_return with the hawaii department of taxation hawaii did not have a specific form such as a form 1040-x amended_return on which to file such an amended_return tobacco_tax liability adjustment merwyn manago prepared and filed hie’s monthly tobacco_tax returns for date through at least date without notifying hawaii michael boulware caused each of those returns to underreport the amount of that month’s tobacco sales and thus hie’s hawaii tobacco_tax liability for that month to take into account an adjustment to hie’s tobacco_tax liability tobacco_tax liability adjustment michael boulware who had no accounting background gave the amounts of the tobacco_tax liability adjustments to merwyn manago without any supporting documentation and instructed merwyn manago to incorporate those adjustments into the returns by reducing the actual amounts of hie’s tobacco sales reported on those returns for each of those months merwyn manago reduced the amount of tobacco sales that hie reported on its monthly tobacco_tax return so as achieve the requested reduction in tobacco_tax liability hie then reported to hawaii that hie’s actual tobacco sales for the month was the amount of the tobacco sales as reduced by merwyn manago hie through merwyn manago included in its cost of sales the amount of tobacco_tax owed to hawaii as computed on the reduced sales merwyn manago neither asked michael boulware about the specifics of the tobacco_tax liability adjustments nor attempted on his own to verify or recalculate those adjustments for through the tobacco_tax liability adjustments totaled dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively or dollar_figure collectively we set forth in appendix b the amounts underlying these annual amounts none of the referenced tobacco_tax returns showed the actual gross tobacco sales for a month showed the tobacco_tax liability adjustment reported for the month or indicated that hie was offsetting its current tobacco_tax liability by any perceived prior overpayment the hawaii monthly tobacco_tax return form m-19 rev did not change between and date and had at the bottom a line entitled adjustments explain fully as to each of the referenced tobacco_tax returns hie did not use this line to disclose to hawaii that hie was adjusting the amount of its actual tobacco_tax sales or a reason why hie was doing so in other instances hie typed specific unrelated adjustments on the returns with explanations during some of the period hie was underreporting its tobacco sales hie was on a payment plan to hawaii as to tobacco taxes that were past due the payment plan started sometime in the early 1990s hie’s monthly book adjustments for each of the months from date through date hie incorporated the corresponding tobacco_tax liability adjustment into its books through monthly adjustments that reduced the actual amount of hie’s tobacco sales to the amount reported on that month’s tobacco_tax return and increased the amount of hie’s nontobacco sales by an amount corresponding to that of the reduction initially nathan suzuki the controller at the time showed sidney boulware who lacked an accounting background how to compute the amount of tobacco sales that needed to be recharacterized as nontobacco sales in order to correspond to the tobacco_tax liability adjustment supplied by michael boulware later merwyn manago did the monthly recharacterization calculation and reflected that calculation in hie’s books hie’s regular practice was to record the amount of tobacco taxes payable by hie to hawaii as a debit to hie’s purchase account pertaining to tobacco and a credit to hie’s tobacco taxes payable account in order to reflect the monthly adjustments merwyn manago recorded the amounts in those accounts for each month as what otherwise would have been the proper amounts for that month less the monthly adjustment the amounts in the purchase and payable accounts therefore reflected the amount of tobacco_tax that hie would actually pay to hawaii for each month hie’s ajes in nathan suzuki with assistance by barney shiotani devised and began preparing ajes for hie to make either to report additional income or to appear to report additional income these ajes were confusing on their face and they were unintelligible in their descriptions as to their purpose many of the ajes were intended in part to attempt to persuade the jury in the jsl litigation that hie viewed the funds at issue there as owed to hie by jin sook lee without alerting the jury that the ajes had just recently been recorded one group of the ajes was designed in part to record as a loan to michael boulware the unreported income uncovered by jerry yamachika another group of the ajes was labeled by hie amortization adjustments similar to the monthly adjustments these amortization adjustments reduced debited hie’s tobacco_tax liability to hawaii and did not include an offsetting credit to any income account of hie the effect of the amortization adjustments was that the adjustments reported hie’s tobacco_tax expense to the amount of tobacco_tax that was actually paid beginning in or about merwyn manago began entering the ajes into hie’s books at the direction of nathan suzuki and barney shiotani merwyn manago did not independently verify the numbers in any of the ajes nor was he sure of their accuracy among other things the ajes reclassified some of the monthly adjustments that merwyn manago had previously recorded in hie’s books on its and federal_income_tax returns hie reported amortization adjustments of dollar_figure and dollar_figure respectively as forgiveness of debt--tobacco taxes tobacco_tax refund income claimed reported and reportable by hie a income claimed reportable petitioners claim that the tobacco_tax refund income was properly reportable by hie in through as follows -0- -0- -0- -0- -0- -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number adjustments b income claimed reported through monthly petitioners claim that hie from through reported the following amounts of income from tobacco_tax refunds dollar_figure big_number big_number big_number big_number big_number big_number big_number petitioners claim that hie reported those amounts as income through their posting of the dollar_figure of monthly adjustments which they later reduced to dollar_figure by two ajes in the amounts of dollar_figure million and dollar_figure million made for and respectively c income claimed reported through ajes petitioners claim that hie from through reported through the ajes the following amounts as amortization adjustments related to tobacco_tax refunds income on the basis of its view that this income was reportable as the hawaii period of limitations as to its tobacco_tax expired dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number d summary in sum petitioners’ view as to the reported and reportable income from hie’s tobacco_tax refund income is as follows monthly reported reportable adjustments ajes income income dollar_figure -0- dollar_figure -0- big_number -0- big_number -0- big_number -0- big_number -0- big_number -0- big_number -0- big_number -0- big_number -0- big_number dollar_figure big_number -0- big_number big_number big_number dollar_figure -0- big_number big_number big_number -0- big_number big_number big_number -0- big_number big_number big_number -0- big_number big_number big_number -0- big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number hie’s purported income shift hie moved the purported tobacco_tax self-help credits from earlier years thru to later years to thus generating the nol_carryover claimed in respondent determined in the applicable nod that hie was not entitled to shift its tobacco_tax credits from earlier to later years and thus disallowed the resulting nol and reduced hie’s income for and the non-nol years by dollar_figure and dollar_figure respectively these are amounts hie purports to have already reported for the non-nol years above the amount it shows it was supposed to report even absent a timing shift the nod notes that hie is entitled only to these dollar_figure and dollar_figure adjustments if respondent’s disallowance of the nol is sustained xviii michael boulware’s criminal trials a first trial general information in date michael boulware was criminally tried for the first time as to the remaining counts stemming from the subject matter of the criminal investigation relevant evidence and arguments at michael boulware’s first trial the united_states presented evidence relevant to hie’s corporate taxes and corporate activities michael boulware maintained that transfers of moneys from hie which the united_states alleged were for michael boulware’s benefit were actually for corporate purposes michael boulware maintained as petitioners argue here that all amounts charged as income to michael boulware were reported by hie jury verdict on date following a 6-day trial by jury and days of jury deliberation the jury convicted michael boulware on all nine tax counts the jury also convicted michael boulware on the single count under u s c sec_1014 of conspiring to make a false statement to influence a federally insured financial_institution the jury acquitted michael boulware of the substantive false statement count the tax counts related in part to the funds that michael boulware diverted from hie and failed to report on his personal federal_income_tax returns or to pay taxes on the indictment alleged that the unreported income included over dollar_figure million that michael boulware received from nominee entities and bank accounts located in the kingdom of tonga and hong kongdollar_figure 46michael boulware asserts that the dollar_figure million was not income to him because he borrowed that money from harold okimoto we find that assertion incredible and decline to find the continued michael boulware’s remaining convictions related to the fraudulent leasing scheme involving hie and gecc b sentencing phase and first appeal positions as to sentencing at the sentencing phase respondent prepared and caused to be included in the presentence report as relevant conduct an analysis wherein respondent asserted that hie failed to report dollar_figure of income in addition to the tax losses stemming from an underreporting of income by michael boulware the united_states advocated this position counsel for michael boulware tried to establish that hie had fully reported all of the income that the united_states alleged had been underreported respondent also asserted and caused to be inserted in the presentence report as relevant conduct that the monthly adjustments by hie caused a dollar_figure tobacco_tax loss to hawaii the united_states advocated this position counsel for michael boulware tried to establish that hie had not caused any tobacco_tax loss to hawaii sentence imposed the u s district_court sentenced michael boulware to a 36-month term of imprisonment on each of the false tax_return continued assertion as a fact counts a 51-month term on each of the tax_evasion counts and a 51-month term on the conspiracy count all terms to run concurrently the court also imposed a 3-year term of supervised release fines and forfeiture of dollar_figure appeal of conviction in date michael boulware appealed his criminal conviction to the u s court_of_appeals for the ninth circuit on date that court filed its opinion in 384_f3d_794 9th cir which reversed and remanded michael boulware’s conviction on all nine tax counts because certain evidence was improperly withheld from the jury the withheld evidence consisted of the judgment in the jsl litigation wherein jin sook lee was found to have received in constructive trust for hie and not as a gift the money michael boulware had given her the u s court_of_appeals for the ninth circuit affirmed the conspiracy conviction but remanded that count to the u s district_court for resentencing c michael boulware’s retrial the united_states retried michael boulware on the nine tax counts for which he had been convicted at his first trial ie five counts of filing false federal_income_tax returns for through and four counts of tax_evasion for through on date michael boulware was convicted a second time on all of those counts following a 9-day trial and days of deliberation the u s district_court again sentenced boulware to months’ imprisonment on the false return counts but increased the sentence from to months on the tax_evasion and conspiracy counts all to run concurrently the u s court_of_appeals for the ninth circuit later affirmed that second conviction upon appeal see 470_f3d_931 9th cir vacated and remanded u s 128_sct_1168 in so doing the u s court_of_appeals for the ninth circuit held that a criminal defendant such as michael boulware could rely upon a return_of_capital defense as to the taxability of funds diverted from a corporation only if it was intended at the time of diversion that the funds be a return_of_capital see id pincite d criminal case heard by u s supreme court on date michael boulware petitioned the u s supreme court for a writ of certiorari to the u s court_of_appeals for the ninth circuit the petition asked the u s supreme court to decide the following two questions what effect must a federal court give a final non-collusive state court judgment adjudicating ownership of property in determining a taxpayer’s federal_income_tax liability arising from that property whether a taxpayer who seeks to invoke the return_of_capital rule in a criminal tax case must show a contemporaneous intent to treat the corporate distribution as a return_of_capital on date the u s supreme court granted michael boulware’s petition limited to the following question whether the diversion of corporate funds to a shareholder of a corporation without earnings_and_profits automatically qualifies as a non-taxable return_of_capital up to the shareholder’s stock basis see sec_301 even if the diversion was not intended as a return_of_capital see boulware v united_states u s 128_sct_32 on date the u s supreme court decided in boulware v united_states u s 128_sct_1168 that a distributee accused of criminal_tax_evasion may claim return-of-capital treatment without producing evidence that either he or the corporation intended a capital return when the distribution occurred on the basis of that opinion the u s supreme court vacated the judgment of the u s court_of_appeals for the ninth circuit and remanded the case to the u s court_of_appeals for the ninth circuit for further proceedings consistent with the supreme court’s opinion id e remand from u s supreme court upon remand from the u s supreme court the u s court_of_appeals for the ninth circuit filed its opinion in 558_f3d_971 9th cir the court decided in that opinion whether michael boulware’s offer of proof was sufficient to justify the presentation of a return_of_capital theory to the jury in his second criminal trial the court held it was not and affirmed the judgment of the u s district_court xix civil examinations and requests for information a start of civil examinations in date respondent began a civil federal_income_tax examination of hie for through three months later in date respondent began a civil federal_income_tax examination of holdings and its subsidiaries for through in or about date respondent began a civil federal_income_tax examination of michael boulware’s through taxable years b requests for information hie during the civil examination of hie respondent gave to hie written requests for documents and related information the requests sought documents from hie that would support its professional fees deductions for through subsequently on date after the written requests were not honored fully by hie respondent served a summons upon sidney boulware in his capacity as hie’s president the summons requested documents that substantiated hie’s professional fees deductions for through and through the summons requested information regarding the bad_debt deduction the activities of michael boulware that were the subject of his criminal trial the deductions for the salary payments to mal sun boulware and the reported businesses paradise roasting and video consultant shortly thereafter before michael boulware or hie had produced any of the documents referenced in the summons michael boulware petitioned the u s district_court for the district of hawaii to quash the summons hie joined in that petition on date the u s district_court dismissed that petition for lack of jurisdiction holding that neither michael boulware nor hie was authorized to petition the court to quash the summons on date the united_states petitioned the u s district_court to enforce the summons michael boulware moved to intervene and requested an evidentiary hearing following a hearing on the matter a magistrate judge found that the summons met the requirements established in 379_us_48 and that hie failed to show that the summons was issued in bad faith or as an abuse of process the magistrate judge recommended that the petition to enforce the summons be granted and that michael boulware’s motion to intervene be denied michael boulware and hie objected to the findings and recommendation of the magistrate judge on date the u s district_court for the district of hawaii denied the objections and ordered that the summons be enforced see 350_fsupp2d_837 d haw affd 203_fedappx_170 9th cir michael boulware appealed the judgments of the u s district_court to the u s court_of_appeals for the ninth circuit those judgments were affirmed by that court on date see 203_fedappx_170 9th cir see also 203_fedappx_172 9th cir on or about date after the nod as to hie was issued and the related case was commenced in this court petitioners produced to respondent invoices within the subject matter described in the summons holdings holdings paid many of the legal fees deducted by hie on date respondent issued holdings an information document asking for a schedule of professional fees and certain professional fee invoices for through some of which were deducted by hie for each invoice for which the business reason for the fee was not clearly indicated on the invoice respondent requested an explanation of the purpose of the professional fee holdings did not produce the requested information at that time on date respondent served a summons upon sidney boulware in his capacity as president of holdings the summons directed sidney boulware to appear to give testimony and to produce for examination certain books papers records or other data described in the summons respondent requested in the summons inter alia a summary of the professional fees holdings deducted during through all invoices agreements contracts engagement letters correspondence memoranda and schedules to support the professional fees and documentation to substantiate the allocation to hie of professional fees paid_by holdings holdings partially complied with the summons by supplying some substantiation for the professional fees that it deducted for through holdings did not supply any substantiation for the professional fees expense that it deducted for and holdings did not at that time supply any substantiation for the allocation of professional fees to hie on date the united_states moved to enforce the summons two days later the matter was set for an order to show cause hearing on date holdings filed with the u s district_court a memorandum in opposition to the petition to enforce the summons and michael boulware filed with the u s district_court a cross-motion for intervention and for evidentiary hearing michael boulware at that time also filed with the u s district_court a memorandum in support of cross-motion and in opposition to order to show cause on date a hearing on the order to show cause was held before a magistrate judge on day later the magistrate judge issued his findings and recommendation that the petition to enforce the summons be granted on date michael boulware filed an objection to the findings and recommendation of the magistrate judge on date the u s district_court for the district of hawaii affirmed those findings and recommendation and denied michael boulware’s cross-motion four weeks later michael boulware appealed the judgments of the u s district_court to the u s court_of_appeals for the ninth circuit those judgments were affirmed by that court on date see 203_fedappx_168 9th cir see also 203_fedappx_172 9th cir on or about date after the nod was issued to holdings and the related case was commenced in this court petitioners produced to respondent invoices within the subject matter described in the summons actions during this proceeding during this proceeding petitioners have given respondent what petitioners claim are big_number invoices that substantiate the legal fees hie and holdings paid for through xx professional fees a overview starting on or about date the professional fees of the subject corporations and their subsidiaries were generally paid_by holdings regardless of who actually incurred the fees the subject corporations are separate entities that are located on the same premises and that share the same accounting offices and other overhead initially holdings also paid hie’s other administrative expenses on a yearly basis holdings allocated to hie a portion of the total professional fees and administrative expenses that holdings paid during the year the specific percentage that was applied to allocate those expenses was ascertained by the management of the subject corporations when the allocation was made a receivable was booked in the same amount as owing by hie to holdings for and holdings paid all of the professional fees for the subject corporations and portions of those fees were allocated to hie the portion of the fees allocated to hie for each of those respective years wa sec_76 percent percent and percent for and through the total_amounts that hie deducted as professional fees and o h allocations and respondent’s adjustments in the nod issued to hie to those amounts are set forth below taxable reported deduction_year deduction allowed adjustment dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number -0- big_number for through the amounts that hie deducted for professional services through its claimed nol deductions and respondent’s adjustments in the nod issued to hie are set forth below taxable reported deduction_year deduction allowed adjustment dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number b source of professional fee sec_1 hie during through and through hie deducted professional fees related to the criminal investigation the grand jury proceedings and the first criminal trial of michael boulware michael boulware’s uncontested divorce proceeding the jsl litigation the adversary proceeding the trust case and other matters holdings during through holdings deducted professional fees related to the criminal investigation the grand jury proceedings and the first criminal trial of michael boulware michael boulware’s uncontested divorce proceeding the jsl litigation the adversary proceeding the trust case and other matters c categories of disputed professional fee sec_1 overview the parties agree on six categories that the disputed professional fees may be grouped into these categories are fees related to the criminal investigation fees related to the grand jury proceedings fees related to michael boulware’s first criminal trial fees involving the litigation initiated by jin sook lee fees that are not included in any of the just-mentioned four categories and that respondent concedes are ordinary and necessary expenses of some entity but not necessarily deductible and the remaining other fees specifics of expenses in each category a criminal investigation the expenses in this category are for the legal and other professional services related to the criminal investigation these services include all such legal and other professional services provided from on or about date up through the start of the grand jury proceedings in or about the beginning of date respondent disallowed the deduction of these amounts petitioners argue primarily that these amounts are deductible in their entirety by either hie or holdings because both michael boulware and the subject corporations were potential targets of the criminal investigation and benefited from these services b grand jury proceedings the expenses in this category are for the legal and professional services related to the grand jury proceedings up though michael boulware’s initial indictment on date and in some cases related to the grand jury proceedings afterwards up through the superseding indictment and through the second superseding indictment on date and date respectively respondent disallowed the deduction of these amounts petitioners argue primarily that these amounts are deductible in their entirety by either hie or holdings because both michael boulware and the subject corporations were potential targets of the investigation and benefited from these services c michael boulware’s criminal trial the expenses in this category are for the legal and professional services related to michael boulware’s first criminal trial including his sentencing and his appeal of his conviction in that trial generally to the extent that the underlying expenses were incurred after michael boulware’s indictment the expenses also are for services provided before his indictment but related to matter to be used at his first trial respondent disallowed the deduction of these amounts petitioners argue that these amounts are deductible in their entirety by either hie or holdings because the subject corporations were still potential targets and benefited from these services petitioners also argue that these amounts were paid pursuant to the subject corporations’ obligation to indemnify michael boulware d fees involving jin sook lee the expenses in this category are for the legal and professional services related to the civil litigation initiated by jin sook lee and to her bankruptcy proceedings respondent disallowed some of these fees and required that the remaining fees be capitalized as incident to the acquisition of property from jin sook lee’s bankruptcy_estate petitioners argue that these amounts are deductible in their entirety by hie because hie was the real party in interest in all of that litigation e fees accepted as ordinary and necessary the expenses in this category are for legal and professional services and are the ordinary and necessary business_expenses of either hie or holdings but respondent determined petitioners had not substantiated which entity incurred the expenses or which entity deducted the expenses petitioners argue that these amounts are deductible in their entirety by the entity that claimed the deduction f other fees the expenses in this category are for the remaining legal and professional services that do not fit within any of the other categories respondent disallowed deductions for these fees petitioners argue that these amounts are deductible in their entirety by either hie or holdings as ordinary and necessary business_expenses amounts of fees attributable to each category we set forth in appendix c the amounts that we attribute to each category d providers of the professional services underlying the legal cost sec_1 criminal investigation a representation of hie employees i overview in connection with the criminal investigation hie retained two attorneys to represent some of its employees as to matters arising from the investigation ii peter wolff in date hie retained and paid peter wolff jr peter wolff a criminal defense attorney to represent merwyn manago in his interview by jerry yamachika the interview was related to the criminal investigation peter wolff’s sole client in the criminal investigation was merwyn manago peter wolff represented merwyn manago in the criminal investigation through no later than iii benjamin cassidy on date martin gelfand advised michael boulware to cause hie to hire and pay for an attorney to represent stanley hirai and two other hie employees morris miyasato and milton ikeda as to their interviews by jerry yamachika in connection with the criminal investigation martin gelfand informed michael boulware and hie that the employees were entitled to representation and that it was customary for hie as their employer to pay their legal fees hie’s management also was informed that hie and certain of its employees could become targets of the criminal investigation and that an employer in such a situation commonly hires counsel to represent the interests of its employees and not the interests of the company one or both of the subject corporations retained an attorney benjamin b cassidy iii benjamin cassidy for that purpose benjamin cassidy charged a flat dollar_figure for his services which was paid_by holdings on date the clients to whom benjamin cassiday rendered his services were morris miyasota stanley hirai and milton ikeda b damon key michael yoshida an attorney and his law firm damon key were retained as an adviser to michael boulware as to the criminal investigation for the most part michael yoshida and damon key produced hie’s records in response to document requests and subpoenas and advised michael boulware as to his criminal defense and with respect to mail fraud michael yoshida and damon key also discussed those issues with barney shiotani in order to present a solid defense for michael boulware for date damon key charged dollar_figure for services that it performed in connection with the criminal investigation damon key performed those services on behalf of its client michael boulware the charge for those services was paid_by holdings after michael boulware was indicted but before his criminal trial michael boulware asked michael yoshida to offer to give legal work to blake okimoto when michael yoshida appeared to testify in this proceeding the court sustained his claim to decline to answer certain questions related to blake okimoto on the basis of the self-incrimination clause of the fifth_amendment to the u s constitution c irell manella in michael boulware retained martin gelfand and his law firm irell manella to represent michael boulware in connection with the criminal investigation for services that were provided in with respect to the criminal investigation martin gelfand and his firm charged dollar_figure martin gelfand’s client as to those services was michael boulware the charge for those services was paid_by holdings d shiotani inouye barney shiotani and his firm shiotani inouye shiotani inouye advised michael boulware and hie on tax matters related to the criminal investigation for shiotani inouye charged dollar_figure for a range of services that it provided to michael boulware or to michael boulware and hie jointlydollar_figure those charges related to the criminal investigation and were paid_by holdings of the dollar_figure dollar_figure related mainly to meetings document preparation and document review that shiotani inouye undertook solely on behalf of michael boulware the remaining dollar_figure related to services that shiotani inouye or its kovel_accountant nathan suzuki provided to michael boulware and hie jointly of the dollar_figure dollar_figure related mainly to meetings document preparation and document review undertaken by shiotani inouye and dollar_figure consisted of accounting and consulting services provided by nathan suzuki e wachi watanabe during stanley wachi and his accounting firm wachi watanabe cpa inc wachi watanabe charged dollar_figure for accounting services that it provided as to the criminal investigation the services were performed from july through and concerned the fictitious leasing transactions between hie and gecc the charge for those services was paid_by holdings the clients on whose behalf those services were performed were michael boulware and hie jointly 47in some cases such as here a professional provided a service to one or more clients jointly grand jury proceedings a birney bervar birney bervar was a criminal defense attorney who in date was retained by hie through one of its attorneys lyle hosoda to represent stanley hirai in interviews with the u s attorney’s office and as to any subsequent testimony that stanley hirai could be subpoenaed to give before the grand jury during the grand jury proceeding hie agreed to pay for birney bervar’s representation of stanley hirai birney bervar clarified to lyle hosoda on behalf of hie that this arrangement did not change the fact that birney bervar’s sole client was stanley hirai during birney bervar charged a flat fee of dollar_figure for his services his client as to that fee was stanley hirai the fee was paid_by holdings b brook hart brook hart was a criminal defense attorney who was retained by hie to represent merwyn manago in in interviews with the u s attorney’s office and with regard to his grand jury testimony brook hart was retained after peter wolff was unable to continue that representation during and brook hart charged dollar_figure dollar_figure and dollar_figure respectively for those services holdings paid those charges brook hart’s client was merwyn manago brook hart believed that hie could or might be a target of the grand jury investigation and he understood that there were several potential targets including hie if in fact hie was not already a target merwyn manago and possibly others as part of his representation of merwyn manago brook hart negotiated an immunity agreement for merwyn manago at a meeting on date brook hart made a proffer on behalf of merwyn manago following which merwyn manago disclosed for the first time the monthly adjustments he made at the direction of michael boulware thereafter merwyn manago provided the documents related to the monthly adjustments was given immunity and then was questioned in front of the grand jury regarding the monthly adjustments c chee markham during kevin chee of the law firm chee markham chee markham represented mal sun boulware as to her involvement in the grand jury proceedings kevin chee and his firm charged dollar_figure for that representation holdings paid that charge kevin chee’s and chee markham’s client as to this charge was mal sun boulware d damon key after the criminal investigation was referred to the grand jury damon key continued to advise michael boulware as to the grand jury proceedings and began to a limited extent to represent hie as to those proceedings as well during and damon key charged dollar_figure and dollar_figure as to the grand jury proceedings holdings paid those charges of the dollar_figure dollar_figure related to services provided to michael boulware as the client of damon key the balance dollar_figure related to services provided to hie as the client of damon key the dollar_figure related entirely to services provided to michael boulware as the client of damon key e graham james in date william james a business and tax attorney litigator and his law firm graham james llp graham james were contacted by barney shiotani and retained to represent hie and michael boulware from date through date william james and his firm were retained primarily to provide tax_advice to michael boulware and to hie as to the grand jury proceedings and subsequently as to michael boulware’s first criminal trial william james met initially with barney shiotani during that meeting barney shiotani expressed his view that the united_states could not prevail on any criminal or civil issue if michael boulware and hie could make all deficiencies disappear barney shiotani explained a theory that if established he believed would make the deficiencies disappear william james generally did not meet with michael boulware but advised other attorneys working for michael boulware or for hie as to tax issues that might affect michael boulware as well as other issues that might affect michael boulware such as issues arising from his first criminal trial and sentencing william james advised michael boulware on a proposed plea agreement between michael boulware and the u s attorney’s office william james advised michael boulware on sentencing enhancements william james advised michael boulware on pretrial motions in his first criminal trial william james advised michael boulware in his first trial on the disqualification of dennis o’connor sr dennis o’connor and his law firm reinwald o’connor from representing michael boulware at that trial discussed infra william james provided michael boulware and hie with legal advice concerning the civil and criminal tax implications of michael boulware’s lawsuits against jin sook lee the costs of the services of william james and his firm were dollar_figure dollar_figure and dollar_figure during and respectively the services underlying the dollar_figure related to the grand jury proceeding and the services underlying the dollar_figure related to michael boulware’s criminal trial of the dollar_figure dollar_figure related to the grand jury proceedings and the balance of dollar_figure related to michael boulware’s criminal trial michael boulware and hie were joint clients as to the dollar_figure and the dollar_figure and michael boulware was the sole client as to the dollar_figure holdings paid all of the costs f hochman salkin steven toscher was an attorney with the law firm hochman salkin deroy hochman salkin and he specialized in civil and criminal tax litigation and controversy steven toscher was approached by barney shiotani and then retained in or about date to represent michael boulware by providing him support and consultation concerning criminal and potential civil tax matters arising out of the grand jury proceedings steven toscher was not retained to provide any services to either subject corporation during and steven toscher and hochman salkin charged dollar_figure and dollar_figure respectively for services that they provided as to the grand jury proceedings during hochman salkin issued a dollar_figure refund as to those charges the cost of the services provided by hochman salkin was paid_by holdings g howard chang howard chang was a criminal defense attorney during through howard chang represented michael boulware in the grand jury proceedings during through howard chang charged dollar_figure dollar_figure and dollar_figure respectively for those services holdings paid those charges h irell manella martin gelfand and his firm irell manella continued to represent michael boulware after his case was referred to the grand jury for services that were provided in from date through date martin gelfand and his firm charged dollar_figure martin gelfand’s client as to those services was michael boulware the charge for those services was paid_by holdings i lopeti foliaki lopeti foliaki was a law practitioner in the kingdom of tonga during he provided legal services to his client nathan suzuki related to discovery conducted during the grand jury proceedings the cost of the services dollar_figure was paid_by holdings j perkin hosoda lyle hosoda was an attorney civil litigator who worked first for the law firm perkin hosoda perkin hosoda and then for the law firm lyle hosoda associates lyle hosoda associates in date lyle hosoda and his firm were retained to represent the interests of the subject corporations for potential legal problems relating to the grand jury proceedings and charges made against michael boulware primarily lyle hosoda met with various employees of hie who might be involved in the criminal investigation and the grand jury proceedings and explained the process to them he also acted as the facilitator of communications between those employees and the various government and private attorneys involved in the process he also responded to various subpoenas issued to hie for documents lyle hosoda and his firm continued to represent the subject corporations through during perkin hosoda charged dollar_figure for services that it performed as to the grand jury proceedings that charge was paid_by holdings perkin hosoda’s clients as to this charge were michael boulware and hie jointly k reinwald o’connor in dennis o’connor an attorney litigator and his law firm reinwald o’connor were retained to represent hie in the jsl litigation in an attempt to reclaim hie assets from jin sook lee they did not represent michael boulware in that litigation dennis o’connor was hie’s lead trial attorney and he tried the case on its behalf beginning in date dennis o’connor and reinwald o’connor began assisting in the representation of hie in the grand jury proceedings dennis o’connor was told by jerry yamachika and members of the u s attorney’s office that michael boulware was the target of the grand jury proceedings and that hie and merwyn manago among others were potential targets dennis o’connor was never subsequently informed that hie was no longer a potential target at or after the end of the u s attorney’s office in hawaii began serving hie employees and other individuals connected with hie with subpoenas for grand jury testimony reinwald o’connor helped those witnesses prepare for their testimony pursuant to its retention by hie dennis o’connor and reinwald o’connor also helped respond to numerous grand jury subpoenas for hie records eg by challenging those subpoenas and arguing those challenges in hearings before the u s district_court the subpoenas focused on hie records rather than on the individual records of michael boulware dennis o’connor was assisted in the hearings by howard chang during and reinwald o’connor charged dollar_figure and dollar_figure respectively for services that it performed in connection with the grand jury proceedings reinwald o’connor’s clients as to those charges were michael boulware and hie jointly holdings paid those charges l shiotani inouye for shiotani inouye charged dollar_figure for a range of services that it provided to michael boulware or to michael boulware and hie jointly those charges were related to the grand jury investigation and were paid_by holdings of the dollar_figure dollar_figure related mainly to meetings document preparation and document review that shiotani inouye undertook solely on behalf of michael boulware the remaining dollar_figure related to services that shiotani inouye or its kovel_accountant nathan suzuki provided to michael boulware and hie jointly of the dollar_figure dollar_figure related mainly to meetings document preparation and document review undertaken by shiotani inouye and dollar_figure consisted of accounting and consulting services provided by nathan suzuki m stephen pingree in connection with the grand jury proceedings stephen pingree represented his client nathan suzuki from date until during and stephen pingree charged dollar_figure dollar_figure and dollar_figure respectively for his services holdings paid those charges n wachi watanabe during wachi watanabe provided services related to the grand jury proceedings wachi watanabe charged dollar_figure for those services holdings paid those charges wachi watanabe’s clients as to these charges were michael boulware and hie jointly criminal trial a accucopy in connection with michael boulware’s first criminal trial documents were photocopied at accucopy inc accucopy the costs of those services were dollar_figure during dollar_figure during and dollar_figure during holdings paid those costs b ayabe chong in after michael boulware was indicted sidney ayabe an attorney and his law firm ayabe chong nishimoto sia nakamura llp ayabe chong were retained as local counsel to represent michael boulware in his first criminal trial as discussed infra micheal boulware also was represented in that matter by leonard sharenow and later vincent marella sidney ayabe and his firm continued to represent michael boulware through michael boulware was the client of sidney ayabe and his firm and the costs of the services of sidney ayabe and his firm totaled dollar_figure dollar_figure and dollar_figure during and respectively holdings paid those costs c bird marella in or about date michael boulware replaced leonard sharenow with vincent marella a criminal defense attorney litigator with the law firm bird marella boxer wolpert bird marella neither vincent marella nor his firm was retained to perform services for hie or holdings vincent marella continued to represent michael boulware through his first criminal trial until date michael boulware was the client of vincent marella and his firm and the costs of the services of vincent marella and his firm were dollar_figure dollar_figure and dollar_figure during and respectivelydollar_figure the cost of the services performed by bird marella was paid_by holdings d bowen hunsaker mark hunsaker was a certified_public_accountant and a specialist in business valuation and litigation forensic accounting mark hunsaker and his firm bowen hunsaker consulting bowen hunsaker were retained by reinwald o’connor in or about date to review accounting_records of hie with respect to the first criminal trial of michael boulware and to 48the cost for included invoices totaling dollar_figure less credit adjustments totaling dollar_figure dollar_figure - dollar_figure dollar_figure testify with respect thereto at that trial the work of mark hunsaker and his firm ceased as to the case when reinwald o’connor was removed as counsel in the case michael boulware was the client of mark hunsaker and his firm and the cost of the services of mark hunsaker and his firm was dollar_figure during holdings paid this cost mark hunsaker and his firm were retained a second time by reinwald o’connor in the early part of or with respect to michael boulware’s appeal and then later the firm provided services as to michael boulware’s second trial e brook hart brook hart began representing merwyn manago in connection with the grand jury proceedings during brook hart continued to represent merwyn manago at that time brook hart advised merwyn manago as to his testimony at michael boulware’s first criminal trial and appeared at the trial to monitor merwyn manago’s testimony brook hart also advised merwyn manago as to his testimony during the sentencing phase of michael boulware’s criminal trial brook hart charged dollar_figure for his services during holdings paid these costs f candon consulting john candon john candon was a certified_public_accountant and a business appraiser in john candon and his firm candon consulting group llc candon consulting were retained by kobayashi doi to ascertain the fair_market_value of a 100-percent interest in royal hawaiian water as of date and the engagement was later expanded to include an estimate of the potential investment value of royal hawaiian water to hie if acquired as of those two dates john candon gave his finished report to kobayashi doi on or about date kobayashi doi also retained john candon and his firm to ascertain the value as of date of a 100-percent interest in michael boulware’s hypothetical coffee processing and wholesaling business operated as a sole proprietorshipdollar_figure john candon gave his finished report to kobayashi doi on or about date john candon testified in michael boulware’s first criminal trial as an expert appraiser of businesses during that testimony john candon referred to the analysis in the aforementioned two reports the costs of the services of john candon and his firm were dollar_figure dollar_figure and dollar_figure during and respectively as to the services underlying those cases 49michael boulware acknowledged in this proceeding that he did not have a coffee business that was separate from hie michael boulware was the client of john candon and his firm holdings paid these costs g chicoine hallett bird marella retained an attorney darrell hallett of the tax law firm chicoine hallett p s chicoine hallett to testify as an expert in defense of michael boulware at his first criminal trial chicoine hallett performed such services in and charged dollar_figure for the services chicoine hallett’s client in that matter was michael boulware holdings paid these costs h corniel i overview hie retained private investigators corniel associates corniel and goodenow associates goodenow to provide surveillance services as to jin sook lee and to investigate background information and underlying facts regarding her reinwald o’connor believed that this investigation was necessary because the internal_revenue_service was doing a similar investigation and reinwald o’connor believed that any information and facts that its investigators uncovered which were favorable to michael boulware could be used by him at his criminal trial were he to be indicted and prosecuted ii specifics corniel performed its services during through the cost of those services inclusive of clerical investigative and surveillance for specifically for the period generally from date through date was dollar_figure hie issued checks to corniel from through holdings issued checks to corniel from to corniel’s client as to these services was michael boulware i damon key during and damon key provided services to its client michael boulware in connection with his first criminal trial the costs of these services in the respective years were dollar_figure dollar_figure dollar_figure and dollar_figure holdings paid these costs j gaims weil the law firm of gaims weil west epstein llp gaims weil provided advice to michael boulware in connection with his first criminal trial and provided to him related_services eg gaims weil prepared a motion that full faith and credit be given to the state court judgment for purposes of the appeal of his conviction and gaims weil reviewed an appellate brief as to an issue whether the trial_court had improperly excluded reference to that judgment for and gaims weil charged dollar_figure dollar_figure and dollar_figure respectively for services that gaims weil provided to michael boulware incident to his first criminal trial holdings paid those charges k goodenow goodenow was the second of the two firms discussed supra p that provided private investigation services to hie during specifically for the months of july august september and date goodenow provided the requested services for investigation and surveillance of jin sook lee at a cost of dollar_figure holdings paid these costs goodenow’s client as to these charges was michael boulware l graham james we discussed supra in the section on the grand jury proceedings that related to graham james the facts related to the services provided by graham james as to michael boulware’s criminal trial m hawaii national bank in connection with michael boulware’s criminal trial holdings paid the travel and lodging_expenses of some of the attorneys representing michael boulware holdings paid those expenses from the account of hawaii national bank during and these expenses totaled dollar_figure and dollar_figure respectively n leonard sharenow following the disqualification of dennis o’connor and his firm hie through a partner of barney shiotani retained leonard sharenow a criminal defense attorney litigator in or about september or date to represent michael boulware in his first criminal trial leonard sharenow continued to represent michael boulware through date leonard sharenow never represented hie as to the subject matter at hand during leonard sharenow charged dollar_figure for his services leonard sharenow invoiced hie for the cost of his services and that cost was paid_by holdings o lyle hosoda associates lyle hosoda and his firm lyle hosoda associates continued to provide services to michael boulware during his first criminal trial during and lyle hosoda charged dollar_figure and dollar_figure for such services holdings paid those charges p mccorriston miller during and mccorriston miller mukai mackinnon mccorriston miller represented its client nathan suzuki in defense of his criminal prosecution by the united_states in those respective years mccorriston miller charged dollar_figure and dollar_figure as to those services holdings paid those charges q michael mccarthy during michael mccarthy provided services to michael boulware incident to his first criminal trial michael mccarthy charged dollar_figure for those services that charge was paid_by holdings r nathan suzuki during holdings paid nathan suzuki dollar_figure for services previously performed as a kovel_accountant s perkin hosoda during perkin hosoda provided services to michael boulware in connection with his first criminal trial holdings paid the cost of those services dollar_figure t pwc during and pricewaterhousecoopers llp pwc provided expert consultant services to its client michael boulware incident to his first criminal trial for the respective years pwc charged dollar_figure dollar_figure and dollar_figure holdings paid those charges patrick oki is a certified_public_accountant who worked for pwc in at that time he performed work for michael boulware for his first criminal trial the work involved a project regarding unclaimed potential deductions or costs of goods sold available to michael boulware one of those potential deductions involved determining the price of green coffee beans purchased by michael boulware for the purpose of opining on whether michael boulware had taken into account all of the costs of goods sold attributable to coffee sales made to third parties u professional image professional image is a photocopying company in honolulu during professional image provided photocopying services to ayabe chong on behalf of michael boulware with respect to his first criminal trial the cost of those services dollar_figure was paid_by holdings v reinwald o’connor dennis o’connor and reinwald o’connor were asked to continue to represent michael boulware and hie after the grand jury indictment the united_states questioned whether such representation would present a conflict of interest the united_states noted as to a potential conflict between hie and michael boulware that dennis o’connor was representing hie and its employees including merwyn manago that dennis o’connor had acquired privileged information from that representation that he would not otherwise have acquired and that merwyn manago would be called as a government witness at michael boulware’s criminal trial at a hearing on date in response to a direct question by then chief u s district_court judge david a ezra an attorney for the united_states acknowledged that it was possible that hie might become a defendant in the case the court ruled that dennis o’connor and his firm were disqualified from representing michael boulware in his first criminal trial because of a conflict of interest that could not be waiveddollar_figure during and reinwald o’connor provided services to michael boulware incident to his first criminal trial holdings paid the respective costs of those services dollar_figure and dollar_figure w robert waters robert waters was a sole practitioner attorney who specialized in sentencing and appeals in date he was retained at the request of barney shiotani to represent michael boulware in an appeal of his first conviction and later at the request of vincent marella to represent michael boulware in the sentencing phase of his first criminal trial robert waters did not provide any of his services on behalf of hie and he did not provide any services to either subject corporation robert waters represented michael boulware until 50in or about date reinwald o’connor provided services to michael boulware as to his second criminal trial during robert waters charged dollar_figure for his services that charge was paid_by holdings his client for those services was michael boulware x saranow pagani on or about date martin gelfand and his firm retained a certified_public_accountant ronald saranow as a kovel_accountant to assist martin gelfand most specifically ronald saranow was retained as an expert consultant to help martin gelfand and his firm determine the taxable_income of michael boulware and hie for all relevant years through and including during and saranow pagani charged dollar_figure dollar_figure and dollar_figure for its services holdings paid those charges y sherman sherman robert waters recommended and hie retained two criminal defense attorneys victor sherman and his partner janet sherman and their firm sherman sherman sherman sherman to represent michael boulware with regard to sentencing sherman sherman represented its client michael boulware from date through date and the firm did not represent hie during sherman sherman charged dollar_figure for its services and that charge was paid_by holdings z sheila balkan robert waters recommended and hie retained sheila balkan as a sentencing consultant sheila balkan advised her client michael boulware as to his sentencing sheila balkan charged dollar_figure for her services and that charge was paid_by holdings aa shiotani inouye i for shiotani inouye charged dollar_figure for services that it provided to michael boulware or to michael boulware and hie jointly those charges related to michael boulware’s first criminal trial and were paid_by holdings of the dollar_figure dollar_figure related mainly to meetings document preparation document review and research that shiotani inouye undertook solely on behalf of michael boulware the balance dollar_figure related to services that shiotani inouye or its kovel_accountant nathan suzuki provided to michael boulware and hie jointly of the dollar_figure dollar_figure related mainly to meetings document preparation document review research and pleadings undertaken by shiotani inouye and dollar_figure consisted of accounting and consulting services provided by nathan suzuki ii for shiotani inouye charged dollar_figure for services that it provided to michael boulware or to michael boulware and hie jointly those charges related to michael boulware’s first criminal trial and were paid_by holdings of the dollar_figure dollar_figure related mainly to meetings document preparation document review and research that shiotani inouye undertook solely on behalf of michael boulware the balance dollar_figure related to services that shiotani inouye provided to michael boulware and hie jointly those services consisted primarily of meetings document preparation document review and research iii for shiotani inouye charged dollar_figure for services that it provided to michael boulware or to michael boulware and hie jointly those charges related to michael boulware’s first criminal trial and were paid_by holdings of the dollar_figure dollar_figure related mainly to meetings document preparation and review that shiotani inouye undertook solely on behalf of michael boulware the balance dollar_figure related to services that shiotani inouye provided to michael boulware and hie jointly those services consisted primarily of meetings document preparation and review bb squire sanders during the law firm of squire sanders dempsey l l p squire sanders provided dollar_figure of services to michael boulware in connection with his first criminal trial those services consisted of legal research and advice as to the federal sentencing guidelines cc stephen platt stephen platt was the court reporter at the u s district_court who prepared the trial transcripts for michael boulware’s first criminal trial during holdings paid dollar_figure for trial transcripts related to that proceeding dd wachi watanabe during and wachi watanabe provided expert consulting services to michael boulware incident to his first criminal trial for and wachi watanabe charged dollar_figure dollar_figure and dollar_figure respectively as to those services holdings paid those charges ee wilmington institute wilmington institute was retained to assist in the defense of michael boulware at his first criminal trial wilmington institute helped vincent marella with respect to jury polling and preparing michael boulware for his testimony wilmington institute charged dollar_figure for services performed in may and date and dollar_figure for services performed in late date and in july and date holdings paid those charges wilmington institute’s client as to these charges was michael boulware fees concerning jin sook lee a chee markham kevin chee and his firm chee markham were retained to represent mal sun boulware from in or about date through date in the shareholder derivative case and as to her involvement as a witness in the jsl litigation and in the trust case the costs of the services provided as to those matters by kevin chee and his firm were dollar_figure and dollar_figure during and respectively holdings paid those costs chee markham’s client as to these costs was mal sun boulware b damon key michael yoshida and damon key first represented hie and michael boulware in or about date in connection with the jsl litigation they were the second counsel to be retained by the defendants in that case retained as local counsel under a pro hac vice process to assist the primary counsel john gaims and amy rice of the law firm gaims weil michael yoshida and damon key advised hie with respect to reclaiming hie’s cash and property from jin sook lee apart from the jsl litigation michael yoshida and damon key also advised holdings with respect to ownership of its stock by the trustee of the glenn lee boulware trust during and damon key charged dollar_figure dollar_figure dollar_figure and dollar_figure respectively as to services provided incident to the civil matters related to jin sook lee holdings paid those charges with the exception of the portion of the charges related to the referenced services provided to holdings the charges related to services provided jointly to hie and michael boulware as clients of damon key c gaims weil in or about date hie and michael boulware retained a business attorney litigator amy rice and her law firm gaims weil to represent hie and michael boulware in the jsl litigation including pursuit of their counterclaim reinwald o’connor subsequently entered the case as associate counsel and in or about date replaced gaims weil as counsel of record for hie gaims weil remained as counsel of record for michael boulware in michael boulware retained gaims weil to represent him in the trust case gaims weil neither represented hie in that case nor considered hie to be a party to that case in the individual directors listed as defendants in the shareholder derivative case retained gaims weil to represent them in that case hie paid gaims weil’s bills regarding the individual hie directors during and gaims weil charged dollar_figure and dollar_figure respectively as to services provided incident to the civil matters related to jin sook lee except for the portion of the charges related to the above-referenced services paid_by hie the dollar_figure and dollar_figure were paid_by holdings michael boulware and hie jointly were the clients connected to the services attributable to the portion of those charges paid_by holdings d glenn lee boulware trust for petitioners seek a dollar_figure deduction for amounts paid to the glenn lee boulware trust on march and date holdings paid the trust dollar_figure and dollar_figure respectively as a result of the jsl litigation and the resulting bankruptcy of jin sook lee e reinwald o’connor during and kelvin kaneshiro an attorney and his firm reinwald o’connor provided services related to the civil litigation involving jin sook lee and to the bankruptcy of jin sook lee kelvin kaneshiro and his firm represented hie with respect to the shareholder derivative case the trust case and jin sook lee’s bankruptcy kelvin kaneshiro and his firm provided legal services with respect to the glenn boulware trust reinwald o’connor did not represent michael boulware in any of the litigation related to jin sook lee for the respective years reinwald o’connor charged dollar_figure dollar_figure dollar_figure and dollar_figure holdings paid those charges reinwald o’connor’s clients for these charges were michael boulware and hie fees accepted as ordinary and necessary a carlsmith ball carlsmith ball was a honolulu law firm during through it provided services to the subject corporations jointly at costs of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the services involved general corporate matters that benefited both corporations the subject corporations were the joint clients as to these services the expenses were paid_by holdings or in some cases in and by hawaiian isles kona coffee b damon key during and damon key provided services generally to the subject corporations at costs of dollar_figure dollar_figure dollar_figure and dollar_figure respectivelydollar_figure the services involved general corporate matter sec_51as a single exception damon key provided to royal hawaiian water dollar_figure of the services included in the dollar_figure the services provided to royal hawaiian water related to general business matters that benefited one or both of the subject corporations holdings paid these costs c marr hipp marr hipp jones pepper marr hipp was a honolulu law firm from through marr hipp provided general legal services to the subject corporations in connection with a sexual harassment lawsuit during the respective years from to marr hipp charged dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for those services holdings paid those charges the clients for those charges were the subject corporations jointly d seyfarth shaw seyfarth shaw fairweather geraldson seyfarth shaw was an illinois law firm that was involved with a tobacco class action lawsuit that hawaii commenced in the first circuit_court of hawaii against brown williamson tobacco corp and others that lawsuit involved tobacco_tax litigation brought by hawaii against all tobacco manufacturers and distributors during seyfarth shaw provided to hie legal services related to that lawsuit seyfarth shaw charged dollar_figure for those services that charge was paid_by holdings e other legal for and petitioners claim deductions of dollar_figure and dollar_figure respectively related to other legal the record contains no documentation for these claimed expenses nor does the record indicate the identity of the client related to these expenses the nature of the services purportedly provided or whether the expenses were ever paid other fees a accucopy as discussed supra p documents were photocopied at accucopy and the cost of those services for was dollar_figure holdings paid twice one of the underlying invoices included in the dollar_figure the invoice paid twice was in the amount of dollar_figure b case bigelow for petitioners claim a dollar_figure deduction related to case bigelow lombardi case bigelow the record contains no documentation for this claimed expense nor does the record indicate the identity of the client related to this expense the nature of the services purportedly provided or whether the expense was ever paid c damon key douglas smith an attorney and his law firm damon key began representing hie and michael boulware in or as to certain corporate and tax issues douglas smith advised michael boulware on estate_planning on stockholder’s rights on general legal matters concerning the theory of tobacco_tax and coffee sales on legal matters concerning jin sook lee’s bankruptcy on tax matters and on matters related to michael boulware’s indictment douglas smith advised michael boulware on matters related to the jsl litigation the trust case and the shareholder derivative case douglas smith advised hie on corporate tax matters such as the restructuring and on hawaii tobacco_tax matters douglas smith advised holdings on corporate matters during and damon key billed dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for services provided to the subject corporations generally concerning general corporate mattersdollar_figure holdings paid all of these costs for through for 52as the single exception damon key billed to its client michael boulware dollar_figure of the referenced charges for the services underlying this exception involved personal estate_planning for michael boulware holdings paid dollar_figure of the dollar_figure hawaiian isles kona coffee paid the balance of dollar_figure d foley jones foley jones p c foley jones was a las vegas nevada law firm during foley jones performed services at a cost of dollar_figure the client as to these services was holdings the services related to an unidentified legal proceeding occurring in date e gmk consulting in gary kuba and his firm gmk consulting charged hie and holdings dollar_figure as an interim billing for services rendered in connection with valuation analyses of hie and holdings as of date approximately every weeks from june through date holdings issued a dollar_figure check to gary kuba and gmk consulting to pay the bill in other words dollar_figure in total approximately every weeks from august through date holdings issued a dollar_figure check to gary kuba and gmk consulting and on date holdings issued a dollar_figure check to gary kuba and gmk consulting in other words dollar_figure in total these latter checks were in final payment of the services just referenced the total cost of the services was dollar_figure michael boulware’s accountants at kobayashi doi retained gary kuba and his firm to perform these services on behalf of michael boulware personally f king king for petitioners claim a dollar_figure deduction related to king king king king the record contains no documentation for this claimed expense nor does the record indicate the identity of the client related to this expense the nature of the services purportedly provided or whether the expense was ever paid g laird christianson for and petitioners claim dollar_figure deductions related to laird christianson the record contains no documentation for these claimed expenses nor does the record indicate the identity of the client related to these expenses the nature of the services purportedly provided or whether the expenses were ever paid h louis wai louis wai an attorney charged dollar_figure for services that he was asked to perform during louis wai’s clients were the subject corporations and michael boulware holdings paid this charge i michael mccarthy during and michael mccarthy charged dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively for services rendered to the subject corporations jointly concerning general corporate matters holdings paid those costs j nathan suzuki during holdings paid nathan suzuki dollar_figure for services previously performed for the subject corporations as to general corporate matters k robert holland for petitioners claim a dollar_figure deduction related to robert holland the record contains no documentation for this claimed expense nor does the record indicate the identity of the client related to this expense the nature of the services purportedly provided or whether the expense was ever paid l yoshida inc for petitioners claim a dollar_figure deduction related to yoshida inc the record contains no documentation for this claimed expense nor does the record indicate the identity of the client related to this expense the nature of the services purportedly provided or whether the expense was ever paid m other legal for and petitioners claim deductions of dollar_figure dollar_figure and dollar_figure respectively related to other legal the record contains no documentation for these claimed expenses nor does the record indicate the identity of the client related to these expenses the nature of the services purportedly provided or whether the expenses were ever paid e other professional fee sec_1 fees related to criminal trial alan kobayashi was a certified_public_accountant with kobayashi doi during alan kobayashi and kobayashi doi provided accounting assistance to michael boulware with regard to his first criminal trial kobayashi doi charged dollar_figure for those services that charge was paid_by holdings fees accepted as ordinary and necessary a antoneita dewang-seo antoneita dewang-seo was a computer consultant during antoneita provided dollar_figure of computer services to hie hawaiian isles kona coffee paid that cost b applied computer applied computer technologies applied computer was a company that provided support on computer_software during and respectively applied computer provided dollar_figure and dollar_figure of such services to royal hawaiian water royal hawaiian water paid those costs c asi food safety during hawaiian isles kona coffee received a manufacturing certification from asi food safety the certification cost dollar_figure d back to basics plus during back to basics plus charged holdings dollar_figure for sales training provided to holdings e brewer environmental during and brewer environmental charged royal hawaiian water dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively for hiw testing royal hawaiian water paid those charges f business consulting business consulting resources business consulting charged the subject corporations jointly dollar_figure during and dollar_figure during for management consulting services provided to them holdings paid those charges g ceridian employer during ceridian employer services ceridian employer charged holdings dollar_figure for payroll services provided to holding holdings paid those charges h charles abraham petitioners claim a dollar_figure deduction for for advance price list services provided by charles abraham the record contains no documentation for this claimed expense nor does the record indicate the identity of the client related to this expense or whether the expense was ever paid i coliform petitioners claim a dollar_figure deduction for related to coliform the record contains no documentation for this claimed expense nor does the record indicate the identity of the client related to this expense the nature of the services purportedly provided or whether the expense was ever paid j commercial plumbing petitioners claim a dollar_figure deduction for for hiw test backflow preventor provided by commercial plumbing the record contains no documentation for this claimed expense nor does the record indicate the identity of the client related to this expense or whether the expense was ever paid k communications pacific during communications-pacific inc communications pacific provided dollar_figure of public relations services to the subject corporations hawaiian isles kona coffee paid that charge l datahouse during and datahouse provided computer consulting services to the subject corporations jointly at costs of dollar_figure dollar_figure and dollar_figure respectively the subject corporations paid those costs m dataprofit corp during and dataprofit corp provided computer consulting services to holdings at costs of dollar_figure and dollar_figure respectively holdings paid the cost for and the subject corporations paid the cost for n dunn bradstreet during dunn bradstreet dunn bradstreet provided credit and collection services to the subject corporations at a cost of dollar_figure hawaiian isles kona coffee paid that cost o electra form electra form inc electra form was an hiw blowmolding company during electra form provided services to holdings at a cost of dollar_figure royal hawaiian water paid that cost p ems solutions ems solutions inc ems solutions was a company that provided services related to the upgrade of software during and ems provided such services to hie during ems provided such services to the subject corporations jointly the costs of these services were dollar_figure dollar_figure and dollar_figure during and respectively holdings paid these costs q fidelity investments holdings had a sec_401 profit sharing plan during fidelity investments provided holdings with services as to that plan holdings paid the cost of these services dollar_figure r foley jones petitioners claim a dollar_figure deduction for related to services provided by foley jones in collecting a vending debt the record contains no documentation for this claimed expense nor does the record indicate the identity of the client related to this expense or whether the expense was ever paid s food products during food products laboratory food products provided services to royal hawaiian water related to an analysis of japanese drinking water holdings paid the cost of those services dollar_figure during and food products provided services to holdings related to hiw testing holdings paid the respective costs of those services dollar_figure and dollar_figure during food products provided services to the subject corporations related to hiw testing holdings paid the cost of those services dollar_figure t gem communications during gem communications provided public relations services to the subject corporations holdings paid the total cost of those services dollar_figure u gt service during gt service provided welding services to the subject corporations at a cost of dollar_figure v hawaiian hardware during hawaiian hardware co hawaiian hardware provided the subject corporations with dollar_figure of supplies w intrastate during intrastate communications intrastate charged the subject corporations dollar_figure to broadcast on date michael boulware’s plea of not guilty to the united states’ charge that he had underreported income x iw during iw dba italia wang iw charged the subject corporations dollar_figure to produce a brochure holdings paid that charge y john ching petitioners claim a dollar_figure deduction for related to first aid classes provided by john ching the record contains no documentation for this claimed expense nor does the record indicate the identity of the client related to this expense or whether the expense was ever paid z kimura international during and kimura international provided services to the subject corporations the services consisted of the monitoring of groundwater proximate to the headquarters of the subject corporations holdings paid the charges for these services dollar_figure and dollar_figure respectively aa kpmg during and kpmg peat marwick llp kpmg provided accounting services to the subject corporations jointly as to their pension plans holdings paid the costs of those services dollar_figure and dollar_figure respectively bb l c financial petitioners claim a dollar_figure deduction for related to fees for collection services provided by l c financial inc l c financial the record contains no documentation for this claimed expense nor does the record indicate the identity of the client related to this expense or whether the expense was ever paid cc leung pang during leung pang associates leung pang provided engineering services to the subject corporations the cost of these services was dollar_figure dd melvin kam melvin kam was a risk management consultant during melvin kam provided insurance consulting services to the subject corporations jointly holdings paid the cost of those services dollar_figure ee michael toigo michael toigo an attorney provided services to holdings during and the services related to the collection of a vending debt for the respective years michael toigo charged dollar_figure and dollar_figure for those services ff pension services pension services corp pension services provided actuary and administrator services for pension and profit sharing plans during pension services provided dollar_figure of such services to hie as to its pension_plan holdings paid the cost of those services gg procomm during and procomm provided public relations services to the subject corporations the costs of those services in the respective years were dollar_figure and dollar_figure hh professional image during professional image provided dollar_figure of photocopying services to the subject corporations that cost was paid_by holdings ii profit concepts during and profits concepts international profits concepts provided computer consulting services to holdings holdings paid the costs of those services in the respective years dollar_figure and dollar_figure jj quadrel labeling petitioners claim a dollar_figure deduction for for field service provided by quadrel labeling systems quadrel labeling the record contains no documentation for this claimed expense nor does the record indicate the identity of the client related to this expense or whether the expense was ever paid kk rhanda kim during and rhanda kim llc rhanda kim provided computer consulting services to holdings holdings paid the costs of those services in the respective years dollar_figure and dollar_figure ll richard kitagawa richard kitagawa was an independent_contractor for and petitioners claim deductions of dollar_figure and dollar_figure respectively for services performed by richard kitagawa mm rjr packaging during rjr packaging provided dollar_figure of film to holdings nn servend of hawaii servend of hawaii was a vending consultant during servend of hawaii charged dollar_figure for services provided to holdings holdings paid that expense oo stewart engineering during and stewart engineering inc stewart engineering provided engineering services to the subject corporations jointly holdings paid the costs of these services for the respective years dollar_figure and dollar_figure pp tricia young in connection with an audit of hie’s cigarette cartoons tricia young provided dollar_figure of services to hie during qq wayne arakaki wayne arakaki an engineer provided engineering services to holdings during holdings paid the cost of those services dollar_figure other fees a henry yokogawa henry yokogawa an independent_contractor provided services concerning the manufacturing and sale of coffee for and petitioners claim deductions of dollar_figure and dollar_figure respectively for monthly payments of dollar_figure that hawaiian isles kona coffee made to henry yokogawa holdings made such payments in and such payments in b kobayashi doi i overview as to services provided by kobayashi doi petitioners claim deductions of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively from through kobayashi doi provided accounting services to michael boulware and to the subject corporations those services included the compilation of financial statements the preparation of tax returns and litigation support as to accounting matters as to the tax returns kobayashi doi prepared michael boulware’s amended through federal_income_tax returns hie’s federal corporate_income_tax returns for through holding’s federal corporate_income_tax returns for through and and royal hawaiian water’s federal corporate_income_tax returns for through as to the litigation support kobayashi doi provided accounting services to hie in connection with the civil litigation initiated by jin sook lee and in connection with the criminal investigation the grand jury proceedings and michael boulware’s first criminal trial ii of the dollar_figure claimed for dollar_figure related to services provided to the subject corporations jointly holdings paid those charges the balance dollar_figure related to services provided to royal hawaiian water royal hawaiian water paid that balance iii of the dollar_figure claimed for dollar_figure related to services provided to the subject corporations jointly holdings paid those charges the balance dollar_figure related to services provided to royal hawaiian water royal hawaiian water paid that balance iv of the dollar_figure claimed for dollar_figure related to services provided to the subject corporations jointly holdings paid those charges the balance dollar_figure related to services provided to royal hawaiian water royal hawaiian water paid that balance v all of the dollar_figure claimed for related to services provided to the subject corporations jointly holdings paid those charges vi of the dollar_figure claimed for we set forth supra p our finding that dollar_figure of the dollar_figure was attributable to michael boulware’s first criminal trial the balance dollar_figure related to services provided to the subject corporations jointly c lorin kushiyama for petitioners claim a deduction for a dollar_figure payment that holdings made to lorin kushiyama d richard kitagawa for petitioners claim a dollar_figure deduction related to richard kitagawa e tri pac for petitioners claim a dollar_figure deduction for two dollar_figure payments that holdings made to tri pac inquiries tri pac the subject corporations were joint clients of tri pac during the record contains no documentation for this claimed expense nor does the record indicate the nature of the services provided f vending consulting for and petitioners claim deductions of dollar_figure and dollar_figure respectively for monthly payments of dollar_figure that holdings made to vending consulting co vending consulting holdings made such payments in and such payments in g watson wyatt the firm of watson wyatt watson wyatt provided financial management consulting for petitioners claim a dollar_figure deduction for payments made by holdings to watson wyatt the record contains no documentation for this claimed expense nor does the record indicate the identity of the client related to this expense h amortization the subject corporations amortized certain professional fees over the period that those fees were estimated to have value and deducted that amortization these fees included for example professional services related to consulting fees for technical and computer support coffee art work and other expenses related to coffee for and these amortization deductions totaled dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively xxi kona coffee a background a kona coffee plant grows fruit called cherries and a coffee bean is the seed found inside the cherry when a cherry is removed from a coffee plant the cherry is converted milled into a parchment the parchment contains a thin layer of skin when that thin skin is removed the product is referred to as a green bean when the green bean is roasted the result is roasted coffee the process that mills cherries into parchment the process that makes parchment into green beans and the process that makes green beans into roasted coffee are each separate stages that result in the coffee beans’ weighing less at the end of the stage than at the start of the stage five pounds of kona cherries typically yield one pound of green kona coffee beans b season for kona coffee the season for kona coffee generally coincides with the period during which the kona coffee cherries are harvested from the coffee plants and brought to market that season generally extends from july to march with the main part of the season being from august to january c shelia david kona farmers generally preferred to sell to relatives the coffee the farmers grew shelia david a k a shelia baptista was born in kona and she had family members in kona who were kona coffee farmers and millers ie individuals who mill cherries into parchment in marvin fukumitsu worked for hie and he did not have a familial connection with the kona farming community marvin fukumitsu approached shelia david and asked her if she would buy coffee for hie as an independent_contractor of hie shelia david agreed to do so and she bought kona coffee for hie as an independent_contractor from through in other words during the and coffee seasons shelia david operated this business under the name kona sunrise farms shelia david and marvin fukumitsu set up bank accounts in the name of kona sunrise farms in order for shelia david to buy coffee marvin fukumitsu deposited into the kona sunrise farms account the proceeds of hie checks marvin fukumitsu got the checks from michael boulware michael boulware also gave marvin fukumitsu cash of approximately dollar_figure to dollar_figure to deposit into that account when the petitions were filed in these cases copies of many of the bank records of kona sunrise farms existed shelia david and her family operated in kona dropoff stations ie places where farmers would bring their coffee cherries to be weighed and purchased solely to buy coffee for hie the kona coffee farmers who sold kona coffee to shelia david and her family accepted checks for the sales no one refused to sell coffee because he was not paid in cash during each of the and kona coffee seasons shelia david and her family gave receipts to the farmers from whom they purchased kona coffee shelia david retained copies of these receipts until marvin fukumitsu took the receipts to hie the receipts indicated the weight the dollar amount the date the farmer and kona sunrise farms during each of the and kona coffee seasons shelia david and her family bought kona coffee for hie after shelia david purchased that coffee she had the coffee milled into parchment and shipped the resulting product to honolulu through a company called young brothers young brothers gave to shelia david bills of lading for the shipments marvin fukumitsu took those bills of lading back to honolulu during each of the and kona coffee seasons young brothers was the only company that shipped kona coffee from the island of hawaii to honolulu shelia david usually purchased coffee cherries for hie shelia david wrote checks for parchment purchases at marvin fukumitsu’s direction no cash was used in the spring of shelia david received a cease and desist letter from kona kai farms telling her to stop purchasing kona coffee from the kona coffee farmers kona kai farms was owned by robert regli and michael norton and shelia david’s operation was taking business away from kona kai farms marvin fukumitsu worked for hie from date to date on date marvin fukumitsu stopped working for hie and began working for superior coffee marvin fukumitsu did not sell coffee to or purchase coffee for hie or michael boulware when he worked at superior coffee marvin fukumitsu left superior coffee in march of and he began selling coffee to hie marvin fukumitsu died on date i perception of witnesses opinion we observe the candor sincerity and demeanor of each witness in order to evaluate his or her testimony and to assign weight to that testimony for the primary purpose of finding disputed facts we determine the credibility of each witness weigh each piece of evidence draw appropriate inferences and choose between conflicting inferences in finding the facts of a case the mere fact that one party presents unopposed testimony on its or his behalf does not necessarily mean that the elicited testimony will result in a finding of fact in that party’s favor we will not accept a witness’s testimony at face value if we find that our impression of the witness coupled with our review of the credible facts at hand conveys to us an understanding contrary to the spoken word see 115_tc_43 affd 299_f3d_221 3d cir cf 372_us_108 326_us_287 316_us_164 449_f2d_311 9th cir affg per curiam tcmemo_1969_48 266_f2d_698 9th cir affg in part and remanding tcmemo_1957_129 the parties called a total of witnesses to testify at trial we generally found the testimony of of these witnesses to be reliable in our finding of the facts underlying the issues at hand those witnesses were trinidette abaya-wright birney bervar margery bronster james chan shelia david martin gelfand anthony guffanti jerald guben brook hart antoinette hirai patty hirai lyle hosoda mark hunsaker milton ikeda william james kelvin kaneshiro james kunihiro harry lyckman vincent marella morris miyasato dennis o’connor blake okimoto bruce okimoto thomas okimoto larry olson amy rice leonard sharenow victor sherman douglas smith steven toscher robert waters peter wolff john yamada and jerry yamichika we generally did not find the entire testimony of any of the other witnesses to be reliable for that purposedollar_figure as to of those witnesses namely michael boulware sidney boulware nathan suzuki lorin kushiyama and barney shiotani we find almost none of their testimony to be reliable or helpful to petitioners’ case as to the remaining of the witnesses including among others jin sook lee and mal sun boulware we found only limited portions of their testimony to be helpful to the extent that we disregarded or discounted any testimony given in these cases we generally perceived the witnesses giving that testimony 53nor do we rely heavily on the transcripts of testimony given by various witnesses in prior proceedings that were included in the record at hand through the parties’ stipulations we were unable to observe those witnesses during that testimony and we decline in the setting at hand to accept that prior testimony merely on the basis of the written words we have however given that testimony proper regard in finding the facts of these cases and do not simply reject that testimony out of hand to be untrustworthy during that testimony or considered the testimony self-serving vague elusive uncorroborated and or inconsistent with documentary or other reliable evidence we also note that many of the witnesses in these cases testified previously in administrative and or legal proceedings as to the subject matter at hand and that their testimony in these cases was in that sense somewhat rehearsed and versed rather than given strictly on the basis of their memories we are not required to rely on testimony that we consider to be untrustworthy and or unreliable and we do not rely on any such testimony given in these cases to support either our findings_of_fact or our decisions with respect to the issues at hand see ruark v commissioner supra pincite clark v commissioner supra pincite neonatology associates p a v commissioner supra pincite see also 87_tc_74 ii burden_of_proof a overview petitioners argue that sec_7491 places the burden_of_proof upon respondent with respect to the issues we decide herein alternatively petitioners argue respondent has the burden_of_proof on all those issues because the nods were arbitrary and unreasonable respondent disagrees with petitioners on both points as respondent sees it petitioners bear the burden_of_proof on all issues that we decide herein we agree with respondent b applicability of sec_7491 taxpayers generally bear the burden of proving by a preponderance of evidence that the commissioner erred as to any determination in dispute see rule a 503_us_79 290_us_111 rockwell v commissioner f 2d 9th cir affg tcmemo_1972_133 see also 109_tc_463 citing mccormick on evidence sec pincite 4th ed and stating that the proponent must prove that the fact is more probable than not in order to prove the fact by a preponderance_of_the_evidence affd 192_f3d_844 9th cir in certain cases the burden_of_proof may shift to the commissioner with respect to a factual issue relevant to the taxpayer’s liability for taxdollar_figure see sec_7491 such a shift may occur when the record establishe sec_54respondent determined that hie is liable for an addition_to_tax under sec_6651 for while sec_7491 places a burden of production upon the commissioner with respect to an individual’s liability for an addition_to_tax under sec_6651 sec_7491 has no applicability where as here the taxpayer is a corporation see 126_tc_191 beiner inc v commissioner tcmemo_2004_219 that the taxpayer produced credible_evidence relating to the issue that the taxpayer met the requisite substantiation requirements maintained all requisite records and cooperated with the commissioner’s reasonable requests for information documents interviews witnesses and meetings and in the case of a corporation partnership or trust that such a taxpayer met the net_worth requirement of u s c sec d b dollar_figure see sec_7491 and 126_tc_191 santa monica pictures llc v commissioner tcmemo_2005_104 see also h conf rept pincite 1998_3_cb_747 for this purpose the term credible_evidence connotes ‘the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted’ 116_tc_438 quoting h conf rept supra pincite c b pincite and the court need not consider the testimony of a witness to be credible simply because it i sec_55as to a proceeding in this court a petitioning taxpayer’s net_worth is determined as of the time that the taxpayer’s petition was filed with the court see 125_tc_72 n affd in part and remanded on another issue not relevant herein 230_fedappx_526 6th cir jondahl v commissioner tcmemo_2006_142 unopposed see 394_f3d_1030 8th cir affg tcmemo_2003_212 nichols v commissioner tcmemo_2003_24 affd 79_fedappx_282 9th cir see also h conf rept supra pincite c b pincite stating that a taxpayer has not produced credible_evidence for these purposes if the taxpayer merely makes implausible factual assertions the introduction of evidence will not meet this standard if the court is not convinced that it is worthy of belief whether a taxpayer has cooperated with the commissioner is a factual determination that turns on the unique facts and circumstances of the case see polone v commissioner tcmemo_2003_339 affd 505_f3d_966 9th cir see also h conf rept supra pincite c b pincite explaining the requirements of cooperation the record does not establish that petitioners met the credible_evidence or cooperation requirementsdollar_figure as to the former 56nor have petitioners established that they met the substantiation requirement or that either hie or holdings met the applicable net_worth requirement on the latter point petitioners rely upon consolidated financial statements for holdings and its subsidiaries that were admitted into evidence as exhibit 1123-p those statements were prepared on date by kobayashi doi and purport to show the financial status of holdings as of date the problems with the statements are twofold first the statements state specifically that the continued requirement petitioners rely primarily upon the testimony of barney shiotani as noted above we find almost all of barney shiotani’s testimony to be incredible and do not rely upon it as to the latter requirement although petitioners through kobayashi doi may have cooperated with respondent on some matters during the audit petitioners acknowledge that respondent served them with various information document requests during the audit and that they failed to honor those requests because petitioners state they believed incorrectly that respondent was improperly communicating with the doj in the criminal prosecution of michael boulware petitioners attempt to rectify that lack of cooperation by stating that they ultimately gave the requested information and other information to respondent after the notices of deficiency were issued we consider that attempt unavailing numerous court opinions detail petitioners’ continual resistance to respondent’s attempts to uncover relevant facts underlying the issues at hand see 203_fedappx_172 9th cir affirming decision denying michael boulware’s motion to quash summons issued to hie united state sec_56 continued information set forth therein is based entirely on the representations of the management of holdings and its subsidiaries second the values of many of the assets included in the financial statements are reported at historic cost rather than at fair_market_value v boulware 203_fedappx_170 9th cir affirming decision enforcing summons issued to hie and denying michael boulware’s motion to intervene 203_fedappx_168 9th cir affirming decision enforcing summons issued to third party 350_fsupp2d_837 d haw petitioners’ lack of cooperation with respondent during the audit is not cured by their production of documents after the notices of deficiency were issued see eg polone v commissioner supra nhuss trust v commissioner tcmemo_2005_236 c claim that nods are arbitrary petitioners also argue that respondent bears the burden_of_proof because the nods are arbitrary or unreasonable we disagree in order to prevail as to this issue petitioners must persuade us that the deficiencies determined in the respective nods do not bear the requisite relationship to the petitioner’s liability or are without a rational factual foundation see 883_f2d_1317 7th cir affg tcmemo_1988_142 875_f2d_1396 9th cir see also 293_us_507 holding that the burden of going forward with the evidence shifts to the commissioner if the taxpayer shows that the notice_of_deficiency underlying the proceeding is arbitrary petitioners have failed to make this showing in an attempt to meet their burden as to this issue petitioners stress that the total amount of disallowed professional fees in the nods issued to the subject corporations for through is substantially greater than the total amount of professional fees the subject corporations deducted for those years unlike petitioners we do not consider that fact to be probative that the nods issued to the subject corporations are arbitrary the tax returns of the subject corporations even when viewed in the light of any additional information supplied by petitioners during the audits of the subject corporations do not allow for a precise adjustment as to the professional fees deducted by each of those corporations thus respondent argues and we agree that respondent’s determinations in the nods with respect to deductible professional fees were made to foreclose a potential whipsaw we have previously held in a similar setting that the commissioner may defend against an inconsistent result by holding both parties to a transaction liable for the entire deficiency resulting therefrom until the claim of one of the parties is resolved see eg 108_tc_430 we believe that this same principle applies heredollar_figure iii nol deduction hie claimed on its federal_income_tax returns for and that it was entitled to deduct nols of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent determined that hie had established its entitlement only to an nol deduction of dollar_figure for petitioners argue that hie established its entitlement to deduct nols in amounts greater than those claimed on the referenced tax returns and thus in amounts greater than those allowed by respondent to that end petitioners assert hie made monthly adjustments that prematurely recognized dollar_figure of tobacco_tax income for through and is entitled to correct that mistake by shifting the referenced income to the proper reporting years of through petitioners assert that hie also recorded ajes recognizing dollar_figure of additional income as to the tobacco_tax refunds and the off-book activities of michael boulware 57petitioners also assert that respondent arbitrarily apportioned to each of michael boulware and hie one-half of the professional fees attributable to the civil litigation initiated by jin sook lee we disagree on the basis of the facts and circumstances of these cases we believe that this allocation was neither arbitrary nor unreasonable sec_172 allows a taxpayer to deduct an nol for a taxable_year the amount of the nol deduction equals the sum of the nol carryovers plus nol carrybacks to that year see sec_172 absent an election to the contrary an nol for a taxable_year must first be carried back years and then may be carried forward up to years see sec_172 and dollar_figure hie as a taxpayer attempting to deduct an nol bears the burden of establishing both the existence of the nol and the amount of any nol that may be carried over to the subject years see rule a 349_us_232 115_tc_605 such a deduction is a matter of legislative grace it is not a matter of right united_states v olympic radio television inc supra pincite 308_us_488 hie claimed on its return for that it was entitled to carry over to that year a dollar_figure nol arising in prior years hie claimed on its previous year’s return that its nol for that year equaled dollar_figure and indicated that its nol_carryover as of the end of totaled dollar_figure the increase in the amount 58in sec_172 was amended to generally require a 2-year carryback and a 20-year carryover for nols for taxable years beginning after date see taxpayer_relief_act_of_1997 publaw_105_34 111_stat_950 of the nol_carryover reported for was purportedly attributable to barney shiotani advising hie that it had prematurely reported hawaii tobacco_tax refunds as income for its taxable years ended in through and that the reported income for those years was required to be reduced by the amount of tobacco_tax income included therein we consider to be unsupported by credible_evidence petitioners’ claim that hie before the subject years prematurely reported dollar_figure of self-help tobacco_tax refunds as federal taxable incomedollar_figure the hawaii tobacco_tax returns filed by hie do not support the claim that hie received any such refund income from hawaii in that the returns report no credits or offsets for overpaid hawaii tobacco_tax notwithstanding that the returns specifically contained a line for adjustments explain fully nor can we reconcile petitioners’ unbelievable assertion that hie opted to recover millions of dollars in refunds through installments spread over many years with michael boulware’s statement that he would have preferred a single lump-sum refund if in fact hie was entitled to one we also find that hie never informed hawaii of hie’s claimed situation and even went so far purportedly as to 59nor are we persuaded as to petitioners’ claim that hie included an additional dollar_figure of taxable_income through amortization adjustments made in through report surreptitiously false numbers on the later years’ tobacco_tax returns rather than to reveal to hawaii that hie was attempting to recoup refunds through hie’s self-help concept we also find in part on the basis of the credible testimony of margery bronster a former attorney_general of hawaii that hie’s concept of self-help that it purportedly employed to recover its overpaid hawaii tobacco taxes was not allowed under the applicable laws of hawaiidollar_figure we do not find on the other hand any credible written legal advice concerning the situation or for that matter any credible contemporaneous documentation that we believe a reasonable person in the same claimed position as hie would have caused to be prepared to document its belief through its management that hie was entitled to such a large recovery_of dollars we set forth supra pp our findings that michael boulware learned in date that respondent was starting a criminal investigation of michael boulware and that barney shiotani subsequently advised michael boulware on theories 60petitioners assert that hie’s self-help concept is authorized in haw rev stat ann sec c lexisnexis petitioners also assert that hawaii audited hie’s tobacco_tax returns and did not challenge its self-help concept as to the former assertion we do not read the referenced section to authorize hie’s self-help concept as to the latter assertion we do not know the specifics of any such audit and on the basis of the record at hand consider that assertion to be of little value to our decisions herein to pursue to try to avoid a criminal conviction of michael boulware resulting from that investigation the purported shifting of hie’s income from earlier to later years appears to us to reflect one of those theories petitioners assert as a point of fact that hie made the monthly adjustments in order to report the self-help tobacco refunds received by hie as taxable_income for federal_income_tax purposes we decline on the basis of the record at hand to make such a finding of fact those adjustments reclassified some of hie’s tobacco sales from hie’s account for taxable sales ie sales subject_to hawaii tobacco_tax to hie’s account for nontaxable sales ie sales not subject_to hawaii tobacco_tax and reduced the cogs as to tobacco_products to reflect the amount of state tobacco_tax that hie actually paid as to its reported taxable sales hie did not report any tobacco_tax income by means of those monthly adjustments or otherwise pay federal_income_tax on the monthly adjustment amounts hie simply reported lower costs of goods sold attributable to lower state tobacco taxes we hold that petitioners have failed to establish that hie prematurely reported tobacco_tax refund income that could be shifted to later years so as to support petitioners’ claim to the referenced nols and we sustain respondent’s primary determination that hie has failed to substantiate its claim to an nol_carryover greater than respondent determined petitioners argue that this holding means that hie is entitled to receive refunds for years to which it had shifted its income we disagree the nod issued to hie reduced hie’s and taxable_income by dollar_figure and dollar_figure respectively with respect to this issue and petitioners have not proven that they are entitled to any further related adjustments we note once again that petitioners have failed to persuade us that hie recognized the approximately dollar_figure million of purported amortization adjustments as income for through before leaving this issue we pause to set forth for completeness our disagreement with petitioners’ position that the referenced shift of income would have been proper because of the all_events_test as petitioners see it the all_events_test was not met as to the refund income until the later years because before those years the appropriate taxing authority had not made its determination as to the appropriateness and accuracy of the refunds or self-help credits and the period of limitations remained open for such a determination thus petitioners conclude any taxable tax_refund income that hie had reported for through was properly reportable under the all_events_test in the later years and hie was required to shift the income reported in the earlier years to the later years we disagree with petitioners’ application of the all_events_test in the setting of the issue at hand in other words even if we were to assume for purposes of discussion that hie did report its self-help tobacco_tax refunds as income an assumption that we do not actually find as a fact those amounts were not reportable in the years after as petitioners argue unless a taxpayer’s method_of_accounting dictates otherwise income must usually be recognized in the year in which the income is actually or constructively received see sec_451 sec_1_451-1 income_tax regs hie used an accrual_method of accounting for federal_income_tax purposes and income is recognized under such a method when all the events have occurred which fix the right to receive the income and the amount of the income can be determined with reasonable accuracy see sec_1_451-1 income_tax regs the all_events_test is met as to income ie income must be recognized when the income is paid due or earned whichever occurs first see 372_us_128 n see also 104_tc_191 stating that sec_451 provides that an item_of_income is generally included in a corporation’s gross_income for the year that is no later than the year during which the item is received by the corporation in the case of state tax refunds the commissioner has ruled that sec_451 requires that an accrual_method taxpayer recognize state tax refunds for federal_income_tax purposes upon receipt of payment or if earlier when the taxpayer learns that the state has approved the refund see revrul_2003_3 2003_1_cb_252 if hie had in fact been claiming hawaii tobacco_tax refunds on each of its monthly returns by reducing the liability that would otherwise have been reported thereon hie would have received its state tax refunds upon its filing of those returns the mere possibility that hawaii could ultimately learn that hie was surreptiously employing a self-help concept to receive refunds and could compel the repayment of those refunded amounts does not mean that the refunds are not currently reportable as income under the all_events_test as noted by the court in 21_tc_622 it has long been recognized that a taxpayer who keeps his books and reports his income on the accrual basis is subject_to tax_liability when the right to receive income becomes fixed 292_us_182 the court said in 286_us_417 if a taxpayer receives earnings under a claim of right and without restriction as to its disposition he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent petitioners cite primarily 79_tc_101 for the proposition that it is well established that all events fixing the right to a refund do not occur until the appropriate taxing authority has made its determination on the issue petitioners’ reliance upon that and the other related cases is misplaced in doyle dane bernbach inc the commissioner had argued that the taxpayer should accrue refund income before receipt here by contrast respondent argues and we agree that hie would have received its refund income when it filed its hawaii tobacco_tax returns using its self-help concept we also disagree with petitioners’ claim that any of their cited cases dealing with taxability of option payments supports their proposition while a degree of uncertainty may be present about the character or taxability of option payments when received by a taxpayer no such uncertainty is present here where congress has specifically provided in sec_111 that a taxpayer that deducts a state tax on a prior year’s return must include in the year of receipt any refund to the extent that the deduction gave the taxpayer a tax_benefit see also 460_us_370 101_tc_35 in addition we note a fallacy in petitioners’ argument specifically if a state such as hawaii has a provision similar to the false_or_fraudulent_return provision of sec_6501 that would allow the taxing authority to assess at any time a tax attributable to a false_or_fraudulent_return then pursuant to petitioners’ argument the refunds would never have to be recognized absent a determination by the taxing authority such would be the case because the period of limitations would never expire to allow for an earlier recognition we also are mindful that hie’s claim to its change in the reporting of its tobacco_tax refund income was impermissibly done without the consent of the commissioner pursuant to sec_446 and sec_1_446-1 income_tax regs taxpayers desiring to change a method_of_accounting even an erroneous one must first obtain the commissioner’s consent see 130_tc_147 see also 296_f2d_333 9th cir stating that prior consent is required because if taxpayers were allowed to report income in one manner and then freely change to some other manner the resulting confusion would be exactly that which was to be alleviated by requiring permission to change accounting methods the commissioner has wide discretion to decide whether to consent to a taxpayer’s request to change a method_of_accounting see sunoco inc subs v commissioner tcmemo_2004_29 and respondent has stated in these cases that he would not now grant any such request by hie but would require hie to continue accounting for its tobacco_tax refund income in as it had done in prior years given respondent’s lack of consent to any such change in method_of_accounting by hie any nol resulting from an unauthorized change by hie would not result in a valid deduction of that nol petitioners ask the court not to consider respondent’s argument that sec_446 applies to hie’s claim of its change in its reporting of its tobacco_tax refunds petitioners note in their reply brief that respondent first made this argument in his opening posttrial brief and assert that the court should reject the argument as untimely because they have been prejudiced as they have been denied the opportunity to present any evidence regarding whether sec_446 applies to the treatment of tobacco_tax refunds petitioners then spend approximately pages of their 40-page reply brief arguing that hie did not change its method_of_accounting as to tobacco_tax refund income or if it did that the change either was impliedly consented to by respondent or did not require the consent of respondent we do not believe that petitioners are prejudiced by our consideration of respondent’s argument as we do a taxpayer changes its method_of_accounting when it changes either the overall plan of accounting for gross_income or deductions or the treatment of any material_item used in such overall plan and a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 income_tax regs see also 93_tc_500 hie’s claim of its change in its reporting of its tobacco_tax refunds would have been such a change in method_of_accounting requiring the prior consent of the commissioner see eg capital one fin corp v commissioner supra 120_tc_174 affd in part and vacated in part sub nom j p morgan chase co v commissioner 458_f3d_564 7th cir and no additional evidence that petitioners may have included in the record as to this matter would have changed the fact that hie never obtained the requisite consent for such a changedollar_figure we also note that petitioners have not specifically set forth any reliable testimony or document that they would have introduced into evidence as to this matter or to support their assertion that 61we disagree with petitioners’ assertions that respondent impliedly consented to any such change or that such a change did not require the consent of respondent because of the criminal investigation they have been prejudiced as they have been denied the opportunity to present any evidence regarding whether sec_446 applies to the treatment of tobacco_tax refunds iv bad_debt deduction hie claimed on its federal_income_tax return that it was entitled to deduct a bad_debt of dollar_figure with respect to an amount recorded in hie’s records as due from trustee jsl respondent determined in part that this deduction was improper because hie did not have a debtor creditor relationship with jin sook leedollar_figure respondent also determined that the deduction was improper because hie did not substantiate the accuracy of the amount of the debt or the debt’s worthlessness petitioners argue that hie is entitled to this deduction as for the requisite debtor creditor relationship petitioners contend that michael boulware on behalf of hie transferred the money to jin sook lee in her capacity as trustee of the glenn lee boulware trust to hold in trust for hie while hie accumulated 62respondent also disallowed deductions for bad_debts of dollar_figure dollar_figure million dollar_figure and dollar_figure for and respectively in reduction of nols hie claimed these deductions on the basis of its position that it was unable to recover portions of approximately dollar_figure million involved in the jsl litigation the dollar_figure deduction at issue arose from the same purported debt after the parties in the various bankruptcy proceedings involving jin sook lee settled those proceedings enough funds to redeem mal sun boulware’s marital interest in hie petitioners point the court to the state court’s holding in the jsl litigation that there is a binding agreement between plaintiff jin sook lee michael boulware and hie for plaintiff to hold monies belonging to hie to pay mal sun boulware for her marital interest in hie and contend that the decision in that proceeding is binding on this court or at least the most persuasive evidence of the status in which jin sook lee held the funds petitioners also argue that respondent was a party to jin sook lee’s bankruptcy proceeding and thus is bound by the decision there we agree with petitioners that hie is entitled to deduct a dollar_figure bad_debt for but we do so for other reasons sec_166 allows a taxpayer to deduct a bad_debt under that section where the taxpayer establishes a valid debtor-creditor relationship a bona_fide debt created or acquired in connection with a trade_or_business the amount of the debt the worthlessness of the debt and the year in which the debt became worthless see sec_1_166-1 income_tax regs see also 83_f3d_1041 9th cir hie claims the bad_debt deduction on the basis of the state court’s finding in the jsl litigation that jin sook lee held property belonging to hie contrary to petitioners’ assertion we do not consider ourselves bound by the decision in the state court_proceeding as to the characterization of the disputed funds see united_states v boulware f 3d at dollar_figure nor do we consider ourselves bound on this issue by anything that occurred during jin sook lee’s bankruptcy proceedings we find in the record no indication that the bankruptcy court inquired into either the specifics or the merits of jin sook lee’s federal_income_tax liability in the process of confirmation so as to give the united_states any incentive to participate actively in the proceedings in that court see 884_f2d_916 6th cir noting that collateral_estoppel may not apply to a party who lacked an incentive to litigate in the first trial in fact the united_states apparently lacked any incentive to challenge the proceedings in the bankruptcy court in that jin sook lee’s federal_income_tax liability was set and secured as we view the credible_evidence before us michael boulware diverted the disputed funds from hie for his personal benefit 63we also note that neither respondent nor the united_states was a party to or effectively represented in the jsl litigation see 464_us_154 387_us_456 cf 102_tc_116 affd on this issue 70_f3d_34 5th cir and he did not transfer those funds to jin sook lee to hold as a trustee for either him or hie in fact michael boulware’s counsel michael mccarthy had informed michael boulware before the times of any of the relevant transfers that it was inappropriate for michael boulware to transfer any hie assets to jin sook lee for her to hold for his divorce from mal sun boulware and michael boulware by his own admission clearly understood from his conversations with michael mccarthy that it was neither proper nor wise for michael boulware to give hie’s property to jin sook lee to hold for that purpose in addition hie’s controller merwyn manago was unaware of any money that jin sook lee owed hie before date and did not even know of jin sook lee until more than a year after that date we consider incredible petitioners’ story that michael boulware on behalf of hie transferred the funds to jin sook lee to safeguard the funds from dissipation for an ultimate return to hie why would michael boulware stealthily have to give the funds to his mistress for accumulation let alone with no interest being earned on those funds why would michael boulware have gone to such great lengths to establish the glenn lee boulware trust formally in order to protect assets transferred to the trust for the benefit of his oldest son while not taking any similar formal action to protect a dissipation of the disputed funds why did michael boulware not allow hie’s controller to be aware of the transfers so that the funds were reported on hie’s books_and_records why would michael boulware through a promise collateralized by hie’s vending machines agree to repay jin sook lee dollar_figure million for inappropriately taking the koloa house from her why would michael boulware have given jin sook lee an hie check for dollar_figure when she demanded from him that he return to her the money of hers that he had stolen from her safe why would michael boulware have asked jin sook lee to lend him dollar_figure to use in his divorce from mal sun boulware the jury in the criminal trials apparently rejected any characterization of the funds as loans between hie and jin sook lee and we reject that characterization as well michael boulware and jin sook lee as they showed through both their words and actions believed those funds to be hersdollar_figure 64as to this point we do know that merwyn manago would not have approved of any transfer of hie funds to jin sook lee to hold and safeguard the funds for michael boulware’s divorce from mal sun boulware had merwyn manago known about the transfer at the time of the transfer 65in other words as stated supra p in our findings_of_fact we find that michael boulware diverted the disputed assets from hie for his personal_use in that he then gave the assets to jin sook lee to use or spend the assets as she desired but with his wish but not his requirement that she use or spend the assets for the common benefit of him her and their children by diverting the money as he did michael boulware stealthily reduced the apparent value of hie for purposes of determining how continued we are mindful however that the state court entered a judgment in the jsl litigation that required that jin sook lee pay dollar_figure to hie respondent sets forth no persuasive argument that this judgment was invalid or unenforceable and we find that jin sook lee was required by the judgment to pay hie dollar_figure we also find that hie and jin sook lee during the latter’s bankruptcy case settled her liability for the dollar_figure by her promise to pay to hie a lesser amount and that their settlement resulted in dollar_figure of the dollar_figure becoming worthless in the state court judgment establishes that hie and jin sook lee’s relationship as to the dollar_figure was that of a debtor and a creditor and that the debt was a bona_fide business debt of hie given that the record also demonstrates that dollar_figure of the debt became worthless during we sustain hie’s deduction of that amount as a bad_debt for see sec_1_166-2 income_tax regs continued much he would have to pay mal sun boulware for her share of the corporation michael boulware also disguised gifts to jin sook lee for which he presumably would be liable for the payment of a significant amount of federal gift_tax federal gift_tax is imposed on transfers of property by gift by any individual during a calendar_year whether the transfer is in trust or otherwise and whether the gift is direct or indirect see sec_2501 sec_2511 v professional fees a overview of dispute in the nods issued to holdings and to hie respondent determined that the subject corporations are entitled to deduct only some of the professional fees they seek to deduct the parties dispute whether the subject corporations may deduct certain professional fees that respondent has declined to allow as deductions respondent argues that the fees are not deductible for various reasons first respondent argues that hie has failed to establish that it incurred fees paid_by holdings second respondent argues that petitioners have not substantiated all of the fees third respondent argues that some fees were michael boulware’s personal expenses and were not an ordinary and necessary business_expense of either subject corporation fourth respondent argues that some fees related to jin sook lee’s bankruptcy proceedings are nondeductible because they are capital expenditures petitioners argue that hie has established that it incurred fees paid_by holdings that all fees claimed deductible by the subject corporations are substantiated that all of the fees were ordinary and necessary business_expenses and that none of the fees related to jin sook lee’s bankruptcy proceedings are capital expenditures petitioners also argue that certain fees are deductible under certain corporate and state statutory provisions petitioners do not argue nor do we find that any of the fees were deductible by the corporations because at the time they were incurred they were intended to be compensation to michael boulware see neonatology associates p a v commissioner t c pincite stating that payments are deductible as compensation only if the payor intends at the time that the payment is made to compensate the recipient for services performed see also 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir b applicable law in general deduction of ordinary and necessary business_expenses sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the regulations prescribed under sec_162 clarify that only those ordinary and necessary business_expenses directly connected with or pertaining to the taxpayer’s trade_or_business may be deducted sec_1_162-1 income_tax regs professional fees may qualify as an ordinary_and_necessary_expense of a business see 383_us_687 bingham’s 325_us_365 112_tc_325 whether a professional fee qualifies as such is generally a question of fact see 320_us_467 in order to be necessary the fee must be appropriate and helpful to the development of the taxpayer’s business see commissioner v tellier supra pincite welch v helvering u s pincite in order to be ordinary the expense must be normal usual or customary in the type of business involved see deputy v du pont u s pincite see also welch v helvering supra pincite corporate taxpayer’s burdens underlying deduction a corporate taxpayer’s deduction for professional fees is a matter of legislative grace and the corporation bears the burden of proving its entitlement to the deduction see 417_us_134 292_us_435 see also 177_f3d_1096 9th cir revg on another issue tcmemo_1997_445 that burden extends not only to the professional fees the corporation claims on its federal_income_tax returns but also to any professional fee that the corporation first claims as a deduction after the commissioner has issued to the corporation a notice_of_deficiency for the year of the claimed deduction see lawler v commissioner tcmemo_1995_26 in the case of a deduction for professional fees claimed by a corporate taxpayer such as hie or holdings the corporation like any other taxpayer is required by the internal_revenue_code to maintain sufficient records to substantiate that deduction see sec_6001 new colonial ice co v helvering supra pincite payment of another taxpayer’s expense a taxpayer generally may not deduct the payment of another person’s expense see 308_us_488 881_f2d_336 6th cir affg tcmemo_1988_180 48_tc_679 cf 802_f2d_365 9th cir shareholder’s payment of corporate obligation is not ordinary and necessary under sec_162 affg tcmemo_1984_264 in limited cases however the taxpayer may be entitled to deduct the other person’s expense upon the satisfaction of a two-prong test see lohrke v commissioner supra pincite the analysis as to whether a taxpayer may deduct the taxpayer’s payment of the other person’s expense is essentially the same whether the payor is an individual or a corporation see eg 311_f3d_458 1st cir affg tcmemo_2002_40 115_tc_172 bemidji distrib co v commissioner tcmemo_2001_260 affd sub nom 59_fedappx_168 8th cir norman e duquette inc v commissioner tcmemo_2001_3 given our findings that the subject corporations paid the expenses of the attorneys and other professionals who represented those corporations’ controlling shareholder michael boulware in his defense of criminal income_tax and false statement charges brought against him including the appeals of his ensuing convictions in civil litigation and in various other matters we apply that two-prong test here to many of the fees in dispute a first prong of two-prong test under the first prong of the two-prong test the taxpayer must have paid the other person’s expense primarily to benefit its business with the receipt by the other person of any benefit from the payment being merely incidental see capital video corp v commissioner supra where as here the payor and the beneficiary of the payment are a corporation and a controlling shareholder the corporation’s payment of the shareholder’s expense is closely scrutinized and the showing of the primary benefit to the corporation must be strong see hood v commissioner supra pincite generally the first prong is more likely to be satisfied if the shareholder is unable to pay the expense thus requiring the corporation to pay the expense in order to protect its own interests see 121_tc_168 cf dietrick v commissioner supra pincite stating that the first prong requires a finding of ‘a clear proximate danger to the taxpayer and a payment made to protect an existing business from harm’ and where the taxpayer fails to demonstrate ‘a direct nexus between the purpose of the payment and the taxpayer’s business or income producing activities ’ the deduction will not be allowed quoting 410_f2d_1233 and 606_f2d_534 5th cir the potential harm for which a business is protected through the payment of the other person’s expense must be direct and proximate see hood v commissioner supra pincite holding that corporation could not deduct the payment of its sole shareholder’s legal fees where it did not appear that the corporation’s failure to pay the legal fees would have caused it to go out of business see also amw invs inc 66in 115_tc_172 the corporation had paid the legal expenses of its sole shareholder who had been indicted for tax_evasion although the shareholder was indispensable to the corporation’s business the court held that the expenses were not deductible by the corporation the court stated that the record failed to establish that the shareholder was unable to pay his legal expenses or that the continued v commissioner tcmemo_1996_235 holding that the corporate taxpayer could not deduct legal fees incurred as to the sole shareholder’s criminal tax violations where the corporation was not a defendant in the criminal proceeding and was not under the threat of prosecution or forfeiture b second prong of two-prong test under the second prong of the two-prong test the expense must be an ordinary_and_necessary_expense of the payor’s trade_or_business see capital video corp v commissioner supra pincite whether the legal expenses of a controlling shareholder employee are such an ordinary_and_necessary_expense may bring into play the well established origin and character of the claim test of 372_us_39 dollar_figure there the u s supreme court stated that the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test of whether the expense was ‘business’ or ‘personal’ and hence whether it is deductible or not id pincite continued corporation would have ceased operations if it did not pay the legal fees thus the shareholder was deemed the primary beneficiary of the payment of his legal fees id pincite 67petitioners argue that the origin_of_the_claim_test has no applicability where as here the payors are corporations as opposed to individuals we disagree with such a narrow interpretation thus if the origin of the legal action is not in the business activity of the taxpayer the taxpayer may not deduct the taxpayer’s payment of legal fees see id nor are legal expenses deductible under the origin and the character of the claim test simply because the payor faces liability or acts to prevent such liability as noted by the u s supreme court in united_states v gilmore supra pincite quoting 343_us_118 legal expenses do not become deductible merely because they are paid for services which relieve a taxpayer of liability that argument would carry us too far it would mean that the expense of defending almost any claim would be deductible by a taxpayer on the ground that such defense was made to help him keep clear of liens whatever income-producing property he might have for example it suggests that the expense of defending an action based upon personal injuries caused by a taxpayer’s negligence while driving an automobile for pleasure should be deductible it is not a ground for deduction that the claim if justified will consume income-producing property of the defendant a taxpayer’s payment of legal fees to defend criminal charges may be deductible under sec_162 if the charges found their source in the taxpayer’s business activities ie the crime is directly connected to the taxpayer’s business in 383_us_687 for example the u s supreme court held that legal fees paid to defend the taxpayer from criminal charges for securities fraud were deductible where the taxpayer was a securities_dealer likewise in 320_us_467 the u s supreme court held that legal fees paid to defend the taxpayer from mail fraud could be a business_expense of the taxpayer’s mail-order business accord 91_tc_352 direct connection between the crime bribery of a politician concerning deregulation of the trucking industry and the individual taxpayer’s business trucking 72_tc_340 direct connection between crime of conspiracy to defraud the government and business of illegal tax_refund schemes where the crime is not directly connected with a corporation’s business eg the crime arose out of the shareholder’s activities and not out of the corporation’s profit- making activities the corporation may not deduct its payment of legal fees to defend criminal charges brought against its shareholder see deputy v du pont u s pincite holding that expenses were not ordinary and necessary business_expense although the expenses benefited the business for example in nw ind tel co v commissioner 127_f3d_643 7th cir affg tcmemo_1996_168 the corporate taxpayer paid the costs of litigation to defend against an fcc action in which the corporation was named the courts held that the corporation could not deduct the costs because the claim originated not in the corporation’s profit-making activities but in the nonbusiness actions of the corporation undertaken for the benefit of its controlling shareholder see o’malley v commissioner supra pincite amw invs inc v commissioner tcmemo_1996_235 see also 703_f2d_154 5th cir holding that corporate taxpayer could not deduct sole shareholder’s legal fees for tax_evasion because the fees were a personal and not business_expense revg tcmemo_1981_349 peters gamm west vincent inc v commissioner tcmemo_1996_186 holding that securities firm corporation could not deduct criminal legal fees of principal indicted for insider trading because the legal expenses were incurred defending a claim which had its origin in a transaction that was not part of the corporation’s business c whether hie incurred any of the disputed expenses respondent argues that hie may not deduct many of the professional fees at issue because it failed to establish that it 68following the reversal of this court’s decision in jack’s maint contractors inc v commissioner tcmemo_1981_349 revd 703_f2d_154 5th cir we decided to adopt the logic espoused by the u s court_of_appeals for the fifth circuit in reversing us see 115_tc_172 incurred these fees to that end respondent asserts holdings paid most of the fees and hie has not shown that it was indebted to holdings as to any of those payments we disagree we are satisfied on the record before us that holdings and hie had a firm understanding that holdings would pay the fees and then seek reimbursement from hie to the extent that the fees were paid on behalf of hie while holdings may not have sought from hie the exact amount of professional fees that benefited hie we are satisfied that the allocation method designed and employed by the management of the corporations generally reached that end and we decline respondent’s invitation to second-guess or otherwise to disturb that method see 177_f3d_1096 9th cir 128_tc_173 116_tc_211 thus with the exception of the specific expenses that we state infra were not incurred by hie we conclude that the expenses that petitioners claim are deductible by hie were in fact incurred by hie in seeking a contrary conclusion respondent stresses the fact that each of the subject corporations is a distinct entity that files a separate tax_return although such is so the fact of the matter is that the corporations were controlled by a common shareholder and he and the rest of the management decided from a business point of view that it was best to have holdings pay all of the costs and then seek reimbursement from hie we also note that respondent did not invoke his power under sec_482 to reallocate such expenses nor does he suggest an alternate allocation that would more fairly apportion the expenses between hie and holdings see 343_f2d_713 9th cir revg 41_tc_386 d whether all expenses were substantiated respondent also determined that some of the professional fees were nondeductible because they were unsubstantiated for the most part we disagreedollar_figure the record includes voluminous documentary and testimonial evidence that substantiates to our satisfaction most of the professional fees petitioners claimed as deductible the documentary_evidence includes invoices ledgers and checks the testimonial evidence includes the testimony of many of the professionals themselves moreover both parties agree that the subject corporations hired attorneys accountants and other professionals in 69we agree with respondent that petitioners have failed to substantiate certain fees included in the other fees category those expenses are specifically identified infra p connection with several ongoing and legitimate business matters and that some of those expenses are ordinary and necessary business_expenses by some entity the services underlying those expenses include the preparation of tax returns lease issues tax_advice and consultation including hie’s tobacco_tax liability corporate resolutions and minutes a corporate_reorganization labor and employment issues pension fund issues class action tobacco lawsuit filed by hawaii and general business and corporate advice while respondent has reservations as to which of the two corporate petitioners is entitled to be treated as having incurred the specific portions of the expenses we do not have similar reservations as just mentioned we believe that the allocations advocated by petitioners are bona_fide and valid e fees accepted as ordinary and necessary and other fees given our disagreement with respondent’s arguments that hie failed to establish that it incurred any professional fees and that petitioners failed to substantiate various professional fees we proceed to analyze further the deductibility of the expenses listed in appendix c as fees accepted as ordinary and necessary and other fees we conclude that all of the fees listed in the former category are deductible as petitioners asserted as to the latter category we conclude that petitioners have failed to substantiate and otherwise establish their entitlement to deduct any of the expenses for the following professionals accucopy case bigelow gmk consulting king king laird christianson robert holland yoshida inc other legal lorin kushiyama richard kitagawa tri pac vending consulting and watson wyattdollar_figure on the other hand we conclude that the expenses in the other fees category for the following professionals are deductible as petitioners asserted and as modified by statements infra note amortization damon key foley jones louis wai michael mccarthy nathan suzuki henry yokogawa and kobayashi doidollar_figure f expenses of michael boulware’s criminal defense background with respect to the professional fees listed in appendix c in the categories of criminal investigation grand jury 70the subject corporations may not deduct the expenses corresponding to gmk consulting because we find that those expenses are solely the personal expenses of michael boulware 71the subject corporations may not deduct dollar_figure for damon key because we find that this expense is solely the personal_expense of michael boulware the dollar_figure related to the personal estate_planning services that damon key provided to michael boulware the subject corporations may deduct two-thirds of the expense for louis wai the remaining one-third is not deductible by those corporations because it is the personal_expense of michael boulware proceedings and criminal trial respondent determined that neither hie nor holdings may deduct those fees because the fees were personal to michael boulware in support of this determination respondent asserts as a factual matter that neither hie nor holdings was a target of the criminal investigation or the grand jury proceedings we disagree with this assertion the record persuades us and we find as a fact that both corporations through their management and counsel reasonably believed and were so informed by the government that while michael boulware and not either subject corporation was the focus of the criminal and grand jury investigations they hie and holdings could eventually become targets of the criminal investigation and grand jury proceedings moreover the criminal investigation and grand jury proceedings entailed examination and scrutiny of hie’s tax returns and in addition to the risk of criminal liability hie faced civil tax exposure from the investigations and criminal trial the possibility that hie or holdings could become a target of those criminal investigations even continued after the indictment of michael boulware eg the government informed the u s district_court hearing the criminal case that hie could still be indicted in the matter as a codefendant expenses stemmed from personal pursuits the fact that these fees may have benefited both michael boulware and the corporations however does not mean that the fees are deductible by the corporations to the contrary we find that petitioners have generally failed to establish that the corporations paid the referenced legal expenses of michael boulware for the primary benefit of the corporationsdollar_figure in fact we find that the subject corporations incurred most of the professional fees deducted by the corporate petitioners for the primary benefit of their controlling shareholder michael boulware and that those fees were michael boulware’s personal expensesdollar_figure 72as we have indicated in our findings supra the subject corporations retained professionals in connection with collateral matters attendant to michael boulware’s criminal proceedings as they affected the corporations eg responding to subpoenas and moving to quash the subpoenas representing and assisting employees and directors of hie who were called as witnesses tax_advice concerning the implications of the criminal trial as discussed infra we conclude that the subject corporations are entitled to deduct those portions of the professional fees attributable to michael boulware’s criminal proceedings 73petitioners argue that respondent is judicially estopped from asserting that none of the fees of reinwald o’connor are business_expenses of hie to that end petitioners state respondent moved in michael boulware’s criminal case to disqualify reinwald o’connor because it also represented hie we disagree with petitioners’ argument to say the least reinwald o’connor was disqualified in the criminal case because dennis o’connor as hie’s attorney represented merwyn manago a key government witness we consider the origin and character of the applicable claim to be respondent’s investigation of crimes that michael boulware may have committed with respect to his personal income taxes that investigation centered on whether michael boulware as a result of his failure_to_file timely personal federal_income_tax returns failed to report and pay federal_income_tax on large amounts of gross_income realized by and taxable to him the professionals were hired primarily to serve michael boulware and his personal_interest in staying out of prison the origin of the criminal investigation is thus traced most directly to the personal pursuits of michael boulware independent of hie’s operation of a trade_or_business in addition hie had no need to pay michael boulware’s professional fees in order to stay in its business on the basis of the record at hand we find that michael boulware could have paid those expenses himself as stated supra the subject corporations are entitled to deduct expenses that are attributable to collateral matters attendant to michael boulware’s criminal proceedings as they affected the corporations we list those expenses as follows all of the dollar_figure paid to benjamin cassidy in one-half of the dollar_figure for services in that shiotani inouye or its kovel_accountant nathan suzuki provided to michael boulware and hie jointly in connection with the criminal investigation one-half of the dollar_figure for services in that wachi watanabe provided to michael boulware and hie jointly in connection with the criminal investigation all of the dollar_figure paid to birney bervar for all of the dollar_figure dollar_figure and dollar_figure paid to brook hart during and respectively all of the dollar_figure paid to kevin chee and chee markham for their services in all of the dollar_figure for services in that damon key provided to hie in connection with the grand jury proceedings one-half of the dollar_figure and dollar_figure for services in and that graham james provided to michael boulware and hie jointly in connection with the grand jury proceedings all of the dollar_figure for services in that lopeti foliaki provided to nathan suzuki in connection with the grand jury proceedings one-half of the dollar_figure for services in that perkin hosoda provided to michael boulware and hie jointly in connection with the grand jury proceedings one-half of the dollar_figure and dollar_figure for services in and that reinwald o’connor provided to michael boulware and hie jointly in connection with the grand jury proceedings one-half of the dollar_figure for services in that shiotani inouye or its kovel_accountant nathan suzuki provided to michael boulware and hie jointly in connection with the grand jury proceedings all of the dollar_figure dollar_figure and dollar_figure for services in and respectively that stephen pingree provided to nathan suzuki in connection with the grand jury proceedings one-half of the dollar_figure for services in that wachi watanabe provided to michael boulware and hie jointly in connection with the grand jury proceedings all of the dollar_figure for services in that brook hart provided to merwyn manago in connection with michael boulware’s first criminal trial all of the dollar_figure and dollar_figure for services in and respectively that mccorriston miller provided to nathan suzuki in connection with his criminal prosecution by the united_states one-half of the dollar_figure for services performed by nathan suzuki as a kovel_accountant one-half of the dollar_figure for services in that shiotani inouye or its kovel_accountant nathan suzuki provided to michael boulware and hie jointly in connection with michael boulware’s first criminal trial one-half of the dollar_figure for services in that shiotani inouye provided to michael boulware and hie jointly in connection with michael boulware’s first criminal trial one-half of the dollar_figure for services in that shiotani inouye provided to michael boulware and hie jointly in connection with michael boulware’s first criminal trial g professional fees related to civil litigation initiated by jin sook lee overview in the nod issued to hie respondent determined that a portion of the professional fees relating to the civil litigation initiated by jin sook lee was nondeductible capital expenditures because that portion of the fees was incurred to recover certain assets from jin sook lee’s bankruptcy_estate those assets were identified as the punahou condominium the atkinson condominium an interest in the makaiwa house a rolls royce and jewelry and furs respondent also determined in that nod that hie could deduct percent of the substantiated noncapital professional fees as valid business_expenses but could not deduct the remaining percent of these expenditures in that they were the personal expenses of michael boulware respondent argues that the latter percent of professional fees were the personal expenses of michael boulware because they primarily benefited him we disagree with respondent that the professional fees determined to be capital expenditures are in fact nondeductible capital expenditures we agree with respondent however that the fees benefited michael boulware to the extent of 50-percent and to that extent are nondeductible by hie analysis a fees determined to be capital expenditures the cost of defending or perfecting title to property is a capital_expenditure that is not deductible as an ordinary and necessary business_expense under sec_162 see sec_1_263_a_-2 income_tax regs respondent determined that the subject fees fall within this category because they were incurred in connection with recovering the referenced assets from jin sook lee’s bankruptcy_estate we disagree with this determination from a factual point of view we find that hie incurred these fees not to defend or perfect hie’s title in the referenced assets but to collect the monetary judgment that the state court had awarded to hie in the jsl litigation to be sure the jury in the jsl litigation found that the atkinson condominium the punahou condominium and the makaiwa house were not in fact owned by hie on the basis of our finding we conclude that the referenced fees are deductible as the ordinary and necessary expenses of hie’s business see 14_bta_1367 see also 219_f2d_228 9th cir legal expenses_incurred to recover assets from faithless fiduciary are deductible revg 18_tc_339 nelson v commissioner tcmemo_2000_212 taxpayer’s raising issue over his ostensible title to assets to leverage settlement with true owners thereof did not render the litigation fees a capital_expenditure personal expenses b fees determined to be michael boulware’s the usual and expected response of a corporate taxpayer that is sued or otherwise comes under legal attack is to hire legal counsel to defend corporate assets and interests thus such expenses of representation are generally characterized as ordinary and necessary business_expenses deductible under sec_162 where as here however the expenses are incurred for the equal benefit of a corporation and its sole shareholder the expenses are not deductible entirely by the corporate payor but must be apportioned between the corporation and its shareholder to reflect the reality of the situation respondent determined that the expenses related to the litigation initiated by jin sook lee benefited hie and michael boulware in equal amounts we agree that an equal allocation of those expenses to hie and michael boulware is appropriate under the facts of these cases as to hie jin sook lee was seeking through that litigation to obtain a monetary judgment against hie the removal of members of hie’s board_of directors and the appointment of a receiver to operate hie as to michael boulware jin sook lee was seeking an award of percent of the stock in hie and a judgment ordering him to repay personally to her the dollar_figure million reflected in the note that he had given her she also alleged that he alone stole the cash and koloa house from her in addition jin sook lee commenced the jsl litigation against both michael boulware and hie she sought an award against each of them jointly and both michael boulware and hie joined in the countercomplaint filed against her while hie’s board_of directors formally decided that hie should pay for the legal expenses associated with the trust case including michael boulware’s counterpetition therein and the shareholder derivative case to the extent of the defense of michael boulware sidney boulware merwyn manago and mal sun boulware any such decision does not change the fact that the expenses related to the litigation commenced by jin sook lee were incurred for the benefit of hie and michael boulware alike nor does it make those expenses deductible entirely by hie in fact hie did not even perceive jin sook lee as posing an actual threat to it through her filing and prosecution of any of the civil litigation we find that hie is entitled to deduct no more than percent of these expenses h applicability of indemnification agreement overview the general practice and policy of each subject corporation was to pay for the professional representation of current or former employees who were named targeted subpoenaed or otherwise involved in legal proceedings by reason of their position with the company each subject corporation also had included in its incorporation documents indemnification provisions to that effect although the indemnity provisions in hie’s but not holdings’ incorporation documents were limited to directors and officers petitioners extended indemnity rights to all employees arrangements under sec_62 petitioners argue that the corporate petitioners’ indemnity policy is an employee reimbursement or other expense allowance arrangement under sec_62 we decide this argument and petitioners’ other indemnification arguments discussed infra with respect to the still disputed professional feesdollar_figure a plan is an employee reimbursement or other expense allowance arrangement if expenses under the plan are substantiated the employee is not permitted to keep excess funds and there is the requisite connection to the employee’s employment see 269_f3d_969 9th cir 234_f3d_1340 3d cir the just-mentioned third requirement mandates that an expenses be paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee of the employer sec_1_62-2 income_tax regs the costs of a plan that meets all three requirements are deductible by the employer and excludable from the employee’s gross_income as an above-the-line adjustment 74we use the term still-disputed professional fees to refer to those fees which we hold herein are not deductible by the subject corporations petitioners argue that all three requirements were met in these cases to this end petitioners state substantiation is present because legal fees were not paid or if paid were booked as a loan to michael boulware until an invoice was provided to hie employees could not keep excess funds because the invoices were paid directly to the attorneys and the indemnity arrangement assured a business connection because indemnity occurred only with respect to legal proceedings that the employee became involved in by reason of his or her current or former status as an employee officer or director of the corporation we disagree with petitioners’ argument that they have satisfied all three requirements with respect to the professional fees related to michael boulware petitioners have not established the requisite connection between the performance of services by michael boulware as an employee of either hie or holdings and the payment of the fees by one or both of those corporations indeed the record leads us to find to the contrary specifically that the fees were incurred for the primary benefit of michael boulware to defend him against criminal income_tax charges investigated and brought against him personally tax and civil suits resulting from his diverting money from hie to himself and jin sook lee and charges of conspiracy to defraud a lending institution none of those actions we find was in connection with his employment see 118_tc_467 affd 351_f3d_982 9th cir mandatory indemnity a overview petitioners argue that the relevant incorporation documents provided michael boulware with mandatory indemnification as to certain of the professional fees that were paid on his behalf petitioners also argue that two state statutes specifically haw rev stat sec d supp and its successor haw rev stat and supp also provided michael boulware with mandatory indemnification as to those feesdollar_figure in connection with these arguments petitioners assert 75haw rev stat sec supp was enacted in as a part of act see hawaii sess law sec_121 see also lussier v mau-van development inc p 2d hi ct app haw rev stat sec d supra provides to the extent that an agent has been successful on the merits or otherwise in defense of any derivative action or nonderivative action or in defense of any claim issue or matter therein the agent shall be indemnified by the corporation against expenses actually and reasonably incurred by the agent in connection therewith see also haw rev stat sec a and supra providing that an agent includes a director officer employee or other agent of the corporation and that expenses include attorneys’ fees lussier v mau-van development inc supra pincite in haw rev stat sec d supra was replaced by haw rev stat sec d and supp the text of which was similar to that of its predecessor while haw rev stat sec d supra was then replaced by haw rev stat sec lexisnexis effective date see haw rev stat continued that michael boulware was acquitted of the substantive bank fraud counts he was investigated and referred to a grand jury for filing false corporate tax returns as the president of hie but that count was not the subject of an indictment jin sook lee’s shareholder derivative suit against hie’s board_of directors was dismissed and michael boulware defeated jin sook lee’s claims as to the owner of the koloa house and the dollar_figure in the safe petitioners conclude that the referenced documents and state statute obligated hie to indemnify michael boulware with respect to those actions and that hie will be further obligated under the statute to indemnify michael boulware as to all actions if he eventually prevails on the charges underlying his criminal convictions b analysis we disagree with petitioners that the so-called mandatory indemnification provisions in the incorporation documents and hawaiian statute make any of the still disputed professional fees deductible under sec_162 first even if michael boulware was entitled to the claimed mandatory indemnification the compulsory character of a payment does not ensure that it i sec_75 continued sec supra petitioners limit their arguments to the earlier two provisions stating that the latest provision does not govern these cases deductible under sec_162 see 403_us_345 605_f2d_1146 10th cir second from a factual point of view we disagree with petitioners’ assertion that michael boulware was entitled to mandatory indemnification under those provisions as to any of the still-disputed professional fees in the setting of the incorporation documents the criminal investigation of michael boulware and related trials were not by reason of his being or having been a director or officer of hie they grew out of his personal liability to pay federal income taxes and allegations that he diverted money from hie nor do we believe that michael boulware was acting as an agent of one or both of the subject corporations in connection with the subject matter underlying the professional fees that were paid for his benefit an agent has a fiduciary duty to act solely for the benefit of the principal in all matters connected with his agency restatement agency 2d sec and we decline to find that the criminal proceedings against michael boulware in which he is accused of diverting funds from hie and delivering those funds to his mistress jin sook lee arose from conduct undertaken by him for the benefit of or as an agent of hie see 485_us_340 permissive indemnity petitioners also argue that even if the subject corporations were not required to indemnify michael boulware as to his professional representation the subject corporations were permitted to do so and in no way precluded from doing so as an ordinary_and_necessary_expense of their businesses petitioners add that the boards of hie and holdings decided to indemnify michael boulware and other current or former employees of the corporations as a matter of business judgment and conclude that the professional fees are therefore deductible by the subject corporations as ordinary and necessary business_expenses we disagree with petitioners’ conclusion as to the deductibility of the professional fees as we find supra the subject corporations did not pay those fees primarily to benefit their business but did so primarily to benefit michael boulware in addition the mere fact that a corporate taxpayer pays an expense on the basis of business judgment does not necessarily mean that it is deductible as an ordinary_and_necessary_expense under sec_162 see eg 756_f2d_1425 9th cir affg tcmemo_1982_463 repayment obligation petitioners assert that hie has been paying michael boulware’s legal expenses with an understanding between hie and michael boulware that he will repay hie the amount of any of those expenses that are proven not to have been required to be paid_by hie petitioners argue that the deductions therefore should stand as claimed even if hie was not required to make the payment and that hie will be required to include in its income any repayment made in future years see 190_f2d_155 9th cir cf o’malley v commissioner t c pincite allowing a taxpayer’s sec_162 deduction after this court ruled that trust’s payment of the taxpayer’s legal expenses constituted income to him we disagree with this argument hie’s payments of the professional fees are most properly viewed as distributions to michael boulware rather than as payments of business_expenses under sec_162 therefore those payments are nondeductible by hie irrespective of whether michael boulware transfers cash or other assets of his to hie to reimburse those payments in addition as noted infra we do not find that hie or for that matter holdings intended its payments of the professional fees to be reimbursed by michael boulware vi constructive dividends a overview respondent determined that the professional fees to the extent nondeductible by either subject corporation are taxable to michael boulware as constructive dividends to that end respondent determined the payment of those fees by the subject corporations primarily benefited michael boulware we agree with respondent that the amounts of these fees paid_by the subject corporations are considered to be cash distributions to michael boulwaredollar_figure we hold that the total amount of the distributions in each subject year is taxable to michael boulware as dividend income to the extent that the amount does not exceed the relevant amounts of e_p for that year we hold that any remaining amount of each year’s total_distribution is taxable to michael boulware as a long-term_capital_gain to the extent that the distribution exceeds michael boulware’s corresponding adjusted_basis for purposes of entering decisions in these cases we shall order the parties to prepare the requisite computations under rule in accordance with our opinion herein the parties shall address in 76petitioners assert that michael boulware during each subject year returned to hie more money than he received from hie the credible_evidence in the record does not support that assertion as to any of the subject years and we decline to find it as a fact those computations the applicable_amounts of e_p and the portions of the distributions that are treated as dividend income and long-term_capital_gain b rules applicable to distributions under sec_301 funds or other_property distributed by a corporation to a shareholder with respect to its stock are taxed under sec_301 under sec_301 and sec_316 a constructive distribution is taxable to the shareholder as a dividend to the extent of the corporation’s e_p any excess is considered to be a nontaxable return_of_capital to the extent of the shareholder’s basis in the corporation and any remaining amount is then taxable to the shareholder as a gain from the sale_or_exchange of property see sec_301 and 89_tc_1280 sec_301 characterizes a distribution as a dividend regardless of whether the distribution is formally declared to be a dividend see truesdell v commissoner supra pincite see also 368_f2d_439 9th cir affg tcmemo_1965_84 a corporation’s payment of its shareholder’s expense is a constructive distribution to the shareholder if the payment primarily benefits the shareholder and was made without expectation of repayment see hood v commissioner t c pincite see also noble v commissioner supra pincite the subject corporations’ payments of michael boulware’s legal expenses primarily benefited him and we are not persuaded by the record before us that either subject corporation or michael boulware for that matter intended at the time of the payment that michael boulware was to repay those amounts to the corporations we conclude that the amount of the legal and professional fees of michael boulware paid_by the corporations are corporate_distributions to him for purposes of sec_301 and sec_316 c e_p background as discussed supra the distributions to michael boulware are deemed to be dividends to him to the extent of each distributor’s e_p respondent determined that each corporation had enough e_p to characterize all of the distributions by that corporation to michael boulware as dividends that determination is presumed to be correct see 96_tc_858 affd 959_f2d_16 2d cir see also rule a lack of comprehensive definition in the setting of these cases congress has not defined the meaning of the statutory term earnings and profit see sec_312 and the meaning of the term does not equate exactly to the tax definition of the term taxable_income or to the accounting definition of the term retained earnings see 324_us_542 29_tc_122 while congress designed taxable_income as a measure of the income_tax and related taxes which are assessed against a taxpayer congress designed e_p differently as a broader measure of economic_income that reflects a corporation’s capacity to pass along tax consequences to its shareholders through distributions in excess of their investments in the corporation see 508_f2d_1076 6th cir revg and remanding on another issue 60_tc_480 calculation a overview in general a corporate taxpayer calculates its e_p for each taxable_year by making various adjustments to its taxable_income for that year see dileo v commissioner supra pincite see also sec_1_312-6 income_tax regs we summarize these adjustments as follows i ati the taxpayer must first adjust its reported taxable_income by any administrative and or judicial adjustments to arrive at its adjusted_taxable_income ati initially the taxpayer’s ati equals the amount of its reported taxable_income plus or minus as the case may be each adjustment to that reported income subsequently made or allowed by the commissioner if the taxable_year in question then becomes subject_to litigation the taxpayer’s ati would further reflect any additional adjustments to its income resulting from that litigation ii increases and decreases to ati the taxpayer’s ati must be adjusted further by certain items that increase or decrease e_p these items generally fall within one of five categories see generally bittker eustice federal income_taxation of corporations and shareholders par pincite 7th ed the first category consists of certain items that are excluded from the computation of taxable_income but are included in the computation of e_p see generally id par pincite the second category consists of certain items that are deducted in the computation of taxable_income but are not deducted in the computation of e_p see generally id par pincite the third category consists of certain items that are not deducted in the computation of taxable_income but are deducted in the computation of e_p see generally id par pincite the fourth category consists of certain items that create timing differences eg on account of deferred income or an accelerated deduction see generally id par pincite the fifth category consists of certain items related to corporate_distributions or changes in corporate structure see generally id par pincite examples of adjustments that fall within one of these five categories and that increase e_p are the current year’s deductions under sec_179 sec_179b sec_179c and sec_179d to the extent of percent of the deductions certain intangible drilling costs deducted under sec_263 certain mineral exploration and development costs deducted under sec_616 or sec_617 a charitable_contribution carryover deducted in the current_year circulation_expenditures construction_period_carrying_charges the dividends received deduction the domestic_production_activities_deduction the excess of accelerated_depreciation over straight-line_depreciation the excess of percentage-of-completion profits over completed-contract profits the excess of percentage_depletion deducted over cost_depletion the excess of realized gains on installment_sales over the currently recognized gains federal_income_tax refunds income from tax-exempt_bonds the increase in a lifo_recapture_amount life_insurance_proceeds in excess of the policy’s cash_surrender_value the nol_carryover deducted in the current_year organizational_expenditures and tax-free_income from other than from tax-exempt_bonds examples of adjustments that fall within one of the five categories and that decrease e_p are months’ amortization for prior years’ intangible drilling costs months’ amortization for prior years’ mineral exploration and development costs percent of prior years’ deductions under sec_179 sec_179a sec_179b and sec_179c charitable_contributions paid in excess of the 10-percent limit the current-year net_capital_loss a decrease in the lifo_recapture_amount the excess of completed-contract profits over percentage-of-completion profits the excess of e_p depreciation over tax depreciation the excess of taxable gains over e_p gains on depreciable and depletable_property expenses and losses in transactions with related_taxpayers federal_income_tax payments life_insurance premiums in excess of current increase in cash_surrender_value including term life_insurance nondeductible interest_paid to carry tax-exempt_bonds penalties and the recognized gain from prior years’ installment_sales b current e_p initially a corporate taxpayer’s current e_p for a taxable_year equals the amount of its ati as adjusted by the increases and decreases listed above and similar items not listed above the total amount of any distributions that the corporation makes during that year are then subtracted from and to the extent of the initial current e_p c accumulated e_p the amount of the total distributions that exceeds the amount of the initial current e_p is then compared with the amount of the taxpayer’s accumulated e_p as of the beginning of the year that beginning balance may have to be adjusted in certain situations such as where as here there was a change in corporate structure ie hie’s nontaxable spinoff of holdings the taxpayer’s ending accumulated e_p for a taxable_year then equals the accumulated e_p as adjusted as of the beginning of that year plus that year’s current e_p as reduced by any distributions out of current e_p for that year less any distributions out of accumulated e_p for that year d summary of calculation we summarize the computation of e_p as follows taxable_income as reported administrative and or judicial adjustments adjusted_taxable_income ati increases to ati 80-percent of current year’s deductions under sec_179 sec_179b sec_179c and sec_179d certain intangible drilling costs deducted under sec_263 certain mineral exploration and development costs deducted under sec_616 or sec_617 charitable_contribution carryover deducted in current_year circulation_expenditures construction_period_carrying_charges dividends received deduction domestic_production_activities_deduction excess of accelerated_depreciation over straight-line_depreciation excess of percentage-of-completion profits over completed-contract profits excess of percentage_depletion deducted over cost_depletion excess of realized gains on installment_sales over currently recognized gains federal_income_tax refunds income from tax-exempt_bonds increase in lifo_recapture_amount life_insurance_proceeds in excess of cash_surrender_value nol_carryover deducted in current_year organizational_expenditures tax-free_income other than from tax-exempt_bonds other unspecified items total increases to ati decreases to ati 12-months’ amortization for prior years’ idc 12-months’ amortization for prior years’ mineral exploration and development costs percent of prior years’ deductions under sec_179 sec_179a sec_179b and sec_179c charitable_contributions paid in excess of the 10-percent limit current-year net_capital_loss decrease in lifo_recapture_amount excess of completed-contract profits over percentage-of- completion profits excess of e_p depreciation over tax depreciation excess of taxable gains over e_p gains on depreciable and depletable_property expenses and losses in transactions with related_taxpayers federal_income_tax payments life_insurance premiums in excess of current increase in cash_surrender_value including term life_insurance nondeductible interest_paid to carry tax-exempt_bonds penalties recognized gain from prior years’ installment_sales other unspecified items total decreases to ati current e_p distributions distributions from current e_p remaining current e_p after distributions distributions in excess of current e_p accumulated e_p at beginning of year adjustments to beginning accumulated e_p eg spinoff adjusted beginning e_p taxable_distributions from accumulated e_p ending accumulated e_p d adjustments applicable to these case sec_1 overview at least five of these adjustments are relevant to the cases at hand and deserve further explanation first adjustment the e_p of each subject corporation must be adjusted to take into account each adjustment to reported taxable_income resulting from these cases eg e_p must be increased for unreported income and disallowed deductions see sec_1_312-6 income_tax regs see also sec_6214 second adjustment each subject corporation’s unpaid taxes whether contested or not will reduce its e_p in the year for which the tax is due see dileo v commissioner supra pincite 25_tc_940 affd sub nom 250_f2d_798 2d cir such is so regardless of whether the corporation is aware of or agrees to its liability for those taxes see dileo v commissioner supra pincite estate of stein v commissioner supra pincite third adjustment the interest that applies to the unpaid taxes will reduce e_p each year as the interest accrues ie e_p is reduced for interest accrued on unpaid tax beginning in the year the interest first arises and accrued over the years the tax remains unpaid see stark v commissioner supra pincite group admin premium servs inc v commissioner tcmemo_1996_451 kenner v commissioner tcmemo_1975_118 fairmount park raceway inc v commissioner tcmemo_1962_14 affd 327_f2d_780 7th cir because interest on a tax_deficiency begins to accrue on the date the tax_return was due the interest does not reduce e_p until the year after the taxable_year of the deficiency see group admin premium servs inc v commissioner supra citing stark v commissioner supra pincite fourth adjustment in the case of hie which is an accrual basis taxpayer that we state infra is liable for the addition_to_tax respondent determined under sec_6651 the amount of that addition_to_tax is accrued and deducted from hie’s taxable_income to arrive at its e_p in the year in which the return to which the addition_to_tax relates was due to be filed see kenner v commissioner supra citing estate of stein v commissioner supra pincite fifth adjustment in order to reflect hie’s nontaxable spinoff of holdings at the beginning of the e_p of the distributing_corporation immediately before the transaction must be allocated between the distributing_corporation and the controlled_corporation see sec_1_312-10 income_tax regs the treasury regulations allow that allocation to be made on the basis of one of three methods set forth in the regulations see sec_1_312-10 income_tax regs those methods in the order of preference as stated in the regulations are in proportion to the fair_market_value of the business retained and the business that was spun off in proportion to the net_basis of the assets retained and the assets that were spun off or by such other method as may be appropriate under the facts and circumstances of the case see id e conclusion as stated supra pp we otherwise leave it to the parties to address in their rule_155_computations the applicable_amounts of e_p and the portions of the distributions that are treated as dividend income and long-term_capital_gain vii addition_to_tax respondent determined that hie is liable for an addition_to_tax under sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_file a return timely unless the taxpayer shows that the failure was due to reasonable_cause and not to willful neglect see 86_tc_1253 a failure_to_file a return timely is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference see 469_us_241 hie did not timely file its federal_income_tax return for and petitioners have not argued let alone established that hie had reasonable_cause for this untimely filing we sustain respondent’s determination on this issue viii epilog we have considered all arguments made by the parties in this proceeding and find that those arguments not discussed herein lack merit or need not be reached to reflect the foregoing decisions will be entered under rule appendix a for the relevant period before date haw rev stat supp provided in relevant part as follows tax limitations every wholesaler or dealer shall in addition to any other taxes provided by law pay an excise_tax which is hereby imposed upon the sale or use of tobacco_products equal to forty per cent of the wholesale price of each article or item of tobacco_products sold by the wholesaler or dealer whether or not sold at wholesale or if not sold then at the same rate upon the use by the wholesaler or dealer the tax however is subject_to the following limitations it shall not apply to any tobacco_products exempted and so long as the same are exempted from the imposition of the tax by the constitution or laws of the united_states and the tax shall be paid only once upon the same tobacco product wholesaler or dealer to state tax separately collection of tax from purchaser penalty upon each sale of tobacco_products by a wholesaler or dealer the tax collectible in respect to such sale shall be stated and charged separately from the sales_price and shown separately on the record thereof kept by the wholesaler or dealer and he shall deliver a duplicate of the record of such transaction showing the sale price and tax to the purchaser and shall be liable for the payment of the tax the wholesaler or dealer or any other person who acquires tobacco_products upon which the tobacco_tax has been paid shall have the same right in respect to collecting the tax and thereby reimbursing himself for the same from any purchaser from him as if the tax were a part of the purchase_price every wholesaler or dealer who fails to state and charge the tax to be collected separately from the sales_price as provided in this section shall be fined not less than dollar_figure nor more than dollar_figure for each offense returns every licensee shall on or before the last day of each month file with the department of taxation a return of the tobacco_products sold or used by the licensee during the preceding calendar month and of the tax payable thereon the form of the return shall be prescribed by the department and shall contain such information as it may deem necessary for the proper administration of this chapter payment of taxes penalties at the time of the filing of the return required under section and within the time prescribed therefor each licensee shall pay to the department of taxation the tax imposed by this chapter required to be shown by the return penalties and interest shall be added to and become a part of the tax when and as provided by section determination of tax additional assessments credits and refunds a as soon as practicable after each return shall have been filed the department of taxation shall cause it to be examined and shall compute and determine the amount of the tax payable thereon b if it should appear upon such examination or thereafter within five years after the filing of the return or at any time if no return has been filed as a result of such examination or as a result of any examination of the records of the licensee or of any other inquiry or investigation that the correct amount of the tax is greater than that shown on the return or that any_tax imposed by this chapter has not been paid an assessment of such tax may be made in the manner provided in section b the amount of the tax for the period covered by the assessment shall not be reduced below the amount determined by an assessment so made except upon appeal or in a proceeding brought pursuant to section c if the licensee has paid or returned with respect to any month more than the amount determined to be the correct amount of tax for such month the amount of the tax so returned and any assessment of tax made pursuant to the return may be reduced and any overpayment_of_tax may be credited upon the tax imposed by this chapter or at the election of the licensee the licensee not being delinquent in the payment of any taxes owing to the state may be refunded in the manner provided in section d provided that no reduction of tax may be made when forbidden by subsection b or more than five years after the filing of the return records to be kept a every wholesaler and dealer shall keep a record of every sale or use of tobacco_products by the wholesaler or dealer and of the tax payable thereon if any in such form as the department of taxation may prescribe the records shall be offered for inspection and examination at any time upon demand by the department and shall be preserved for a period of five years except that the department may in writing consent to their destruction within such period or may require that they be kept longer the department may by regulation require the licensee to keep such other records as it may deem necessary for the proper enforcement of this chapter b if any wholesaler or dealer fails to keep records from which a proper determination of the tax due under this chapter may be made the department may fix the amount of the tax for any period from the best information obtainable by it and assess the tax as hereinbefore provided inspection the department of taxation may examine all records required to be kept under this chapter and books papers and records of any person engaged in the sale of tobacco_products to verify the accuracy of the payment of the tax imposed by this chapter every person in possession of such books papers and records and the person’s agents and employees are hereby directed and required to give to the department the means facilities and opportunities for such examinations appeals any person aggrieved by any assessment of the tax imposed by this chapter may appeal from the assessment in the manner and within the time and in all other respects as provided in the case of income_tax appeals by section provided the tax so assessed shall have been paid the hearing and disposition of such appeal including the distribution of costs and of taxes paid pending the appeal shall be as provided in chapter effective date haw rev stat secs and provide taxes limitations a every wholesaler or dealer in addition to any other taxes provided by law shall pay for the privilege of conducting business and other activities in the state an excise_tax equal to dollar_figure cents for each cigarette sold by the wholesaler or dealer after date whether or not sold at wholesale or if not sold then at the same rate upon the use by the wholesaler or dealer such excise_tax to increase to dollar_figure cents per cigarette on the first day of the month one hundred eighty days after a united_states congressional act is signed into law which requires military installations to purchase cigarettes in hawaii in a manner similar to that required of alcoholic beverages under united_states_code section nonappropriated fund instrumentalities purchase of alcoholic beverages and excise_tax equal to forty per cent of the wholesale price of each article or item of tobacco_products sold by the wholesaler or dealer whether or not sold at wholesale or if not sold then at the same rate upon the use by the wholesaler or dealer b the taxes however are subject_to the following limitations the measure of the taxes shall not include any cigarettes or tobacco_products exempted and so long as the same are exempted from the imposition of taxes by the constitution or laws of the united_states and the taxes shall be paid only once in respect of the same cigarettes or tobacco product this limitation shall not prohibit the imposition of the excise_tax on receipts from sales of tobacco_products under subsection a provided that the amount subject_to the tax on each sale shall not include amounts previously taxed under this chapter returns every licensee on or before the last day of each month shall file with the department of taxation a return showing the cigarettes and tobacco_products sold or used by the licensee during the preceding calendar month and of the taxes chargeable against the taxpayer in accordance with this chapter the form of the return shall be prescribed by the department and shall contain such information including a separate statement of the number and wholesale price of cigarettes and the wholesale price of tobacco_products sold or used as it may deem necessary for the proper administration of this chapter determination of taxes additional assessments credits and refunds a as soon as practicable after each return shall have been filed the department of taxation shall cause it to be examined and shall compute and determine the amount of the taxes payable thereon b if it should appear upon such examination or thereafter within five years after the filing of the return or at any time if no return has been filed as a result of the examination or as a result of any examination of the records of the licensee or of any other inquiry or investigation that the correct amount of the taxes is greater than that shown on the return or that any taxes imposed by this chapter have not been paid an assessment of such taxes may be made in the manner provided in section b the amount of the taxes for the period covered by the assessment shall not be reduced below the amount determined by an assessment so made except upon appeal or in a proceeding brought pursuant to section c if the licensee has paid or returned with respect to any month more than the amount determined to be the correct amount of taxes for the month the amount of the taxes so returned and any assessment of taxes made pursuant to the return may be reduced and any overpayment of taxes may be credited upon the taxes imposed by this chapter or at the election of the licensee the licensee not being delinquent in the payment of any taxes owing to the state may be refunded in the manner provided in section d provided that no reduction of taxes may be made when forbidden by subsection b or more than five years after the filing of the return haw sess laws ch secs see also id sec effective date provision haw rev stat sec as effective date through date provides determination of taxes additional assessments credits and refunds a as soon as practicable after each return shall have been filed the department of taxation shall cause it to be examined and shall compute and determine the amount of the taxes payable thereon b if it should appear upon the examination or within five years after the filing of the return or at any time if no return has been filed as a result of the examination or as a result of any examination of the records of the wholesaler or dealer or of any other inquiry or investigation that the correct amount of the taxes is greater than that shown on the return or that any taxes imposed by this chapter have not been paid an assessment of the taxes may be made in the manner provided in section b the amount of the taxes for the period covered by the assessment shall not be reduced below the amount determined by an 77as of date the predecessor statute again became effective see haw sess laws ch secs assessment so made except upon appeal or in a proceeding brought pursuant to section c if the wholesaler or dealer has paid or returned with respect to any month more than the amount determined to be the correct amount of taxes for the month the amount of the taxes so returned and any assessment of taxes made pursuant to the return may be reduced and any overpayment of taxes may be credited upon the taxes imposed by this chapter or at the election of the wholesaler or dealer the wholesaler or dealer not being delinquent in the payment of any taxes owing to the state may be refunded in the manner provided in section c provided that no reduction of taxes may be made when forbidden by subsection b or more than five years after the filing of the return haw sess laws ch secs see also id sec appendix b tobacco_tax liability adjustments taxable_year july august september october november december january february march april may june totals -0- -0- -0- -0- -0- -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number appendix c fees re fees accepted criminal grand jury criminal jin sook as ordinary other total investigation proceedings trial lee and necessary fees legal fees accucopy inc dollar_figure -0- -0- dollar_figure -0- -0- dollar_figure dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- ayabe chong dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- benjamin cassidy dollar_figure dollar_figure -0- -0- -0- -0- -0- bird marella dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- birney bervar dollar_figure -0- dollar_figure -0- -0- -0- -0- bowen hunsaker dollar_figure -0- -0- dollar_figure -0- -0- -0- brook hart dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- candon consulting john candon dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- carlsmith ball dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- case bigelow dollar_figure -0- -0- -0- -0- -0- dollar_figure chee markham dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- fees re fees accepted criminal grand jury criminal jin sook as ordinary other total investigation proceedings trial lee and necessary fees chicoine hallet dollar_figure -0- -0- dollar_figure -0- -0- -0- corniel dollar_figure -0- -0- dollar_figure -0- -0- -0- damon key dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure -0- dollar_figure dollar_figure foley jones dollar_figure -0- -0- -0- -0- -0- dollar_figure gaims weil dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- glenn lee boulware trust dollar_figure -0- -0- -0- dollar_figure -0- -0- gmk consulting dollar_figure -0- -0- -0- -0- -0- dollar_figure goodenow dollar_figure -0- -0- dollar_figure -0- -0- -0- graham james dollar_figure dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- hawaii national bank dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- hochman salkin dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- big_number -0- big_number -0- -0- -0- -0- howard chang dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- irell manella dollar_figure dollar_figure dollar_figure -0- -0- -0- -0- fees re fees accepted criminal grand jury criminal jin sook as ordinary other total investigation proceedings trial lee and necessary fees king king dollar_figure -0- -0- -0- -0- -0- dollar_figure laird christianson dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure leonard sharenow dollar_figure -0- -0- dollar_figure -0- -0- -0- lopeti foliaki dollar_figure -0- dollar_figure -0- -0- -0- -0- louis wai dollar_figure -0- -0- -0- -0- -0- dollar_figure lyle hosoda associates dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- marr hipp dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- mccorriston miller dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- michael mccarthy dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- dollar_figure -0- -0- dollar_figure nathan suzuki dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- dollar_figure -0- -0- -0- perkin hosoda dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- pwc dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- professional image dollar_figure -0- -0- dollar_figure -0- -0- -0- fees re fees accepted criminal grand jury criminal jin sook as ordinary other total investigation proceedings trial lee and necessary fees reinwald o’connor dollar_figure -0- dollar_figure -0- dollar_figure -0- -0- dollar_figure -0- dollar_figure -0- dollar_figure -0- -0- dollar_figure -0- -0- dollar_figure dollar_figure -0- -0- dollar_figure -0- -0- dollar_figure dollar_figure -0- -0- robert waters dollar_figure -0- -0- dollar_figure -0- -0- -0- robert holland dollar_figure -0- -0- -0- -0- -0- dollar_figure saranow pagani dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- seyfarth shaw dollar_figure -0- -0- -0- -0- dollar_figure -0- sherman sherman dollar_figure -0- -0- dollar_figure -0- -0- -0- sheila balkan dollar_figure -0- -0- dollar_figure -0- -0- -0- shiotani inouye dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- squire sanders dollar_figure -0- -0- dollar_figure -0- -0- -0- stephen platt dollar_figure -0- -0- dollar_figure -0- -0- -0- stephen pingree dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- wachi watanabe dollar_figure dollar_figure dollar_figure -0- -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- wilmington institute dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure -0- -0- -0- fees re fees accepted criminal grand jury criminal jin sook as ordinary other total investigation proceedings trial lee and necessary fees yoshida inc dollar_figure -0- -0- -0- -0- -0- dollar_figure other legal dollar_figure -0- -0- -0- -0- dollar_figure -0- -0- -0- -0- -0- -0- dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure total legal fees dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure other professional fees antoneita dewang-seo dollar_figure -0- -0- -0- -0- dollar_figure -0- applied computer dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- asi food safety dollar_figure -0- -0- -0- -0- dollar_figure -0- back to basics plus dollar_figure -0- -0- -0- -0- dollar_figure -0- brewer environmental dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- business consulting dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- ceridian employer dollar_figure -0- -0- -0- -0- dollar_figure -0- charles abraham dollar_figure -0- -0- -0- -0- dollar_figure -0- fees re fees accepted criminal grand jury criminal jin sook as ordinary other total investigation proceedings trial lee and necessary fees commercial plumbing dollar_figure -0- -0- -0- -0- dollar_figure -0- communications--pacific dollar_figure -0- -0- -0- -0- dollar_figure -0- coliform dollar_figure -0- -0- -0- -0- dollar_figure -0- datahouse dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dataprofit corp dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dunn bradstreet dollar_figure -0- -0- -0- -0- dollar_figure -0- electra form dollar_figure -0- -0- -0- -0- dollar_figure -0- ems solutions -0- -0- -0- -0- -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- fidelity investments dollar_figure -0- -0- -0- -0- dollar_figure -0- foley jones dollar_figure -0- -0- -0- -0- dollar_figure -0- food products dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- gem comm dollar_figure -0- -0- -0- -0- dollar_figure -0- gt service dollar_figure -0- -0- -0- -0- dollar_figure -0- hawaiian hardware dollar_figure -0- -0- -0- -0- dollar_figure -0- henry yokogawa dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure intrastate comm dollar_figure -0- -0- -0- -0- dollar_figure -0- iw dba italia wang dollar_figure -0- -0- -0- -0- dollar_figure -0- fees re fees accepted criminal grand jury criminal jin sook as ordinary other total investigation proceedings trial lee and necessary fees john ching dollar_figure -0- -0- -0- -0- dollar_figure -0- kimura international dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- kobayashi doi dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- dollar_figure -0- dollar_figure kpmg dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- l c financial dollar_figure -0- -0- -0- -0- dollar_figure -0- leung pang dollar_figure -0- -0- -0- -0- dollar_figure -0- lorin kushiyama dollar_figure -0- -0- -0- -0- dollar_figure melvin kam dollar_figure -0- -0- -0- -0- dollar_figure -0- michael toigo dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- pension services dollar_figure -0- -0- -0- -0- dollar_figure -0- procomm dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- professional image dollar_figure -0- -0- -0- -0- dollar_figure -0- profit concepts dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- quadrel labeling dollar_figure -0- -0- -0- -0- dollar_figure -0- rhanda kim dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- richard kitagawa dollar_figure -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- -0- dollar_figure -0- big_number -0- -0- -0- -0- big_number -0- fees re fees accepted criminal grand jury criminal jin sook as ordinary other total investigation proceedings trial lee and necessary fees rjr packaging dollar_figure -0- -0- -0- -0- dollar_figure -0- servend of hawaii dollar_figure -0- -0- -0- -0- dollar_figure -0- stewart engineering dollar_figure -0- -0- -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- -0- dollar_figure -0- tricia young dollar_figure -0- -0- -0- -0- dollar_figure -0- tri pac dollar_figure -0- -0- -0- -0- -0- dollar_figure vending consulting dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure watson wyatt dollar_figure -0- -0- -0- -0- -0- dollar_figure wayne arakaki dollar_figure -0- -0- -0- -0- dollar_figure -0- amortization dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure total other professional fees dollar_figure -0- -0- -0- -0- dollar_figure dollar_figure dollar_figure -0- -0- -0- -0- dollar_figure dollar_figure dollar_figure -0- -0- -0- -0- dollar_figure dollar_figure dollar_figure -0- -0- -0- -0- dollar_figure dollar_figure dollar_figure -0- dollar_figure -0- -0- dollar_figure dollar_figure total legal and other professional fees dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure professional fees paid_by carlsmith ball for 1in at least one of petitioners’ submissions to the court petitioners erroneously include this amount a second time in other 2in at least one of their submissions to the court petitioners erroneously list howard chang’s total charges for as dollar_figure the correct total charges is dollar_figure or in other words dollar_figure greater than that reported by petitioners dollar_figure - dollar_figure dollar_figure
